Exhibit 10.05


CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS
DOCUMENT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE, HAVE BEEN MARKED
WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.


[jpmorgan1.jpg] 
CREDIT AGREEMENT
dated as of
November 22, 2011,
as amended as of May 10, 2013;
and as further amended and restated as of June 10, 2016
among
SHUTTERFLY, INC.,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.,
WELLS FARGO SECURITIES, LLC AND
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners 

MORGAN STANLEY SENIOR FUNDING, INC. and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents 
 
and 

BANK OF AMERICA, N.A. AND
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents







--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
 
 
 
 
 
Page


 
ARTICLE I
 
 
 
 
 
Definitions
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
38


SECTION 1.03.
Terms Generally
38


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
39


SECTION 1.05.
Status of Obligations
40


 
 
 
 
ARTICLE II
 
 
 
 
 
The Credits
 
SECTION 2.01.
Commitments
41


SECTION 2.02.
Loans and Borrowings
41


SECTION 2.03.
Requests for Borrowings
42


SECTION 2.04.
Letters of Credit
42


SECTION 2.05.
Funding of Borrowings
47


SECTION 2.06.
Interest Elections
48


SECTION 2.07.
Termination and Reduction of Commitments
49


SECTION 2.08.
Repayment of Loans; Evidence of Debt
50


SECTION 2.09.
Prepayment of Loans
50


SECTION 2.10.
Fees
51


SECTION 2.11.
Interest
52


SECTION 2.12.
Alternate Rate of Interest
53


SECTION 2.13.
Increased Costs
53


SECTION 2.14.
Break Funding Payments
55


SECTION 2.15.
Taxes
55


SECTION 2.16.
Payments Generally; Pro Rata Treatment; Sharing of Payments
59


SECTION 2.17.
Mitigation Obligations; Replacement of Lenders
61


SECTION 2.18.
Defaulting Lenders
62


SECTION 2.19.
Incremental Commitments
64


SECTION 2.20.
Extension Offers
67


 
 
 
 
ARTICLE III

 
 
 
 
 
Representations and Warranties
 
 
 
 





--------------------------------------------------------------------------------




SECTION 3.01.
Organization; Powers
69


SECTION 3.02.
Authorization; Enforceability
69


SECTION 3.03.
Governmental Approvals; Absence of Conflicts
69


SECTION 3.04.
Financial Condition; No Material Adverse Change
70


SECTION 3.05.
Properties
70


SECTION 3.06.
Litigation and Environmental Matters
71


SECTION 3.07.
Compliance with Laws and Agreements
71


SECTION 3.08.
Investment Company Status
71


SECTION 3.09.
Taxes
71


SECTION 3.10.
ERISA
71


SECTION 3.11.
Subsidiaries and Joint Ventures
72


SECTION 3.12.
Insurance
72


SECTION 3.13.
Solvency
72


SECTION 3.14.
Disclosure
72


SECTION 3.15.
Collateral Matters
73


SECTION 3.16.
Federal Reserve Regulations
74


SECTION 3.17.
Anti-Corruption Laws and Sanctions
74


 
 
 
 
ARTICLE IV
 
 
 
 
 
Conditions
 
 
 
 
SECTION 4.01.
Restatement Effective Date
75


SECTION 4.02.
Each Credit Event    
77


 
 
 
 
ARTICLE V
 
 
 
 
 
Affirmative Covenants
 
 
 
 
SECTION 5.01.
Financial Statements and Other Information
77


SECTION 5.02.
Notices of Material Events
80


SECTION 5.03.
Additional Subsidiaries
80


SECTION 5.04.
Information Regarding Collateral; Deposit and Securities Accounts
81


SECTION 5.05.
Existence; Conduct of Business
81


SECTION 5.06.
Payment of Obligations
81


SECTION 5.07.
Maintenance of Assets
82


SECTION 5.08.
Insurance
82


SECTION 5.09.
Books and Records; Inspection and Audit Rights
82


SECTION 5.10.
Compliance with Laws
82







--------------------------------------------------------------------------------




SECTION 5.11.
Use of Proceeds and Letters of Credit
83


SECTION 5.12.
Further Assurances
83


SECTION 5.13.
Certain Post-Closing Collateral Obligations
83


 
 
 
 
 ARTICLE VI
 
 
 
 
 
Negative Covenants
 
 
 
 
SECTION 6.01.
Indebtedness; Certain Equity Securities
84


SECTION 6.02.
Liens
86


SECTION 6.03.
Fundamental Changes; Business Activities
87


SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
88


SECTION 6.05.
Asset Sales
90


SECTION 6.06.
Sale/Leaseback Transactions
92


SECTION 6.07.
Hedging Agreements
92


SECTION 6.08.
Restricted Payments; Payments of Certain Indebtedness
92


SECTION 6.09.
Transactions with Affiliates
95


SECTION 6.10.
Restrictive Agreements
95


SECTION 6.11.
Leverage Ratio
96


SECTION 6.12.
Fixed Charge Coverage Ratio
96


SECTION 6.13.
Fiscal Year
96


 
 
 
 
ARTICLE VII
 
 
 
 
 
Events of Default
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
The Administrative Agent
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
Miscellaneous
 
 
 
 
SECTION 9.01.
Notices
104


SECTION 9.02.
Waivers; Amendments
106


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
108


SECTION 9.04.
Successors and Assigns
109


SECTION 9.05.
Survival
113


SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
114







--------------------------------------------------------------------------------




SECTION 9.07.
Severability
115


SECTION 9.08.
Right of Setoff
115


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
115


SECTION 9.10.
WAIVER OF JURY TRIAL
116


SECTION 9.11.
Headings
116


SECTION 9.12.
Confidentiality
116


SECTION 9.13.
Interest Rate Limitation
117


SECTION 9.14.
Release of Liens and Guarantees
118


SECTION 9.15.
USA PATRIOT Act Notice
118


SECTION 9.16.
No Fiduciary Relationship
118


SECTION 9.17.
Non-Public Information
118


SECTION 9.18.
Excluded Swap Obligations
119


SECTION 9.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
119







--------------------------------------------------------------------------------





SCHEDULES:


Schedule 1.01    —    Existing Letters of Credit
Schedule 2.01    —    Commitments
Schedule 3.11    —    Subsidiaries and Joint Ventures
Schedule 3.12    —    Insurance
Schedule 6.01    —    Existing Indebtedness
Schedule 6.02    —    Existing Liens
Schedule 6.04    —    Existing Investments
Schedule 6.10    —    Existing Restrictions


EXHIBITS:
Exhibit A     —    Form of Assignment and Assumption
Exhibit B     —    Form of Borrowing Request
Exhibit C     —    Form of Guarantee and Collateral Agreement
Exhibit D     —    Form of Compliance Certificate
Exhibit E    —    Form of Interest Election Request
Exhibit F    —    Form of Perfection Certificate
Exhibit G-1    —    Form of U.S. Tax Compliance Certificate for
        Foreign Lenders that are not Partnerships for U.S. Federal
        Income Tax Purposes
Exhibit G-2    —    Form of U.S. Tax Compliance Certificate for
        Foreign  Participants that are not Partnerships for
        U.S. Federal Income Tax Purposes
Exhibit G-3    —    Form of U.S. Tax Compliance Certificate for
        Foreign  Participants that are Partnerships for U.S. Federal
        Income Tax Purposes
Exhibit G-4    —    Form of U.S. Tax Compliance Certificate for
        Foreign  Lenders that are Partnerships for U.S. Federal
        Income Tax Purposes









--------------------------------------------------------------------------------


1


CREDIT AGREEMENT dated as of November 22, 2011, as Amended as of May 10, 2013
and as Amended and Restated as of June 10 2016, among SHUTTERFLY, INC., a
Delaware corporation, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The Borrower (such term and each other capitalized term used but not otherwise
defined herein having the meaning assigned to it in Article I) has requested and
the Lenders have agreed, on the terms and subject to the conditions set forth
herein, to amend and restate the Existing Credit Agreement.


Accordingly, the parties hereto agree as follows:

ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided that for purposes of Section 6.09, the term
“Affiliate” also means any Person that is a director or an executive officer of
the Person specified.
“Aggregate Commitment” means the sum of the Commitments of all the Lenders.
“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Lenders.







--------------------------------------------------------------------------------

2


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in dollars with a maturity of one month plus 1.00% per annum;
provided, that for purposes of this definition, Adjusted LIBO Rate for any day
shall be based on the LIBO Screen Rate (or, if the LIBO Screen Rate is not
available for such one month maturity, the Interpolated Rate) at approximately
11:00 a.m., London time, on such day for deposits in dollars with a maturity of
one month. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery, corruption or money laundering.
“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurocurrency Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Leverage Ratio as of the end of the fiscal quarter of the Borrower for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that until the date of the
delivery of the consolidated financial statements pursuant to Section 5.01(b) as
of and for the fiscal quarter ending June 30, 2016, the Applicable Rate shall be
no less than that set forth in Category 3:
Category
Leverage Ratio
Commitment Fee Rate
Eurocurrency Spread
ABR Spread
1
>2.50
0.400%
2.250%
1.250%
2
> 2.00 and ≤ 2.50
0.350%
2.000%
1.000%
3
> 1.00 and ≤ 2.00
0.300%
1.750%
0.750%
4
≤ 1.00
0.250%
1.500%
0.500%

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the Business Day following the date of delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, if the Borrower fails to deliver the consolidated financial




--------------------------------------------------------------------------------

3


statements required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
any Compliance Certificate required to be delivered pursuant hereto, in each
case within the time periods specified herein for such delivery, the Applicable
Rate shall thereafter be based on the rates per annum set forth in Category 1
until the delivery of such financial statements.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means each of JPMorgan Chase Bank, N.A., means each of JPMorgan
Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan
Stanley Senior Funding, Inc., Wells Fargo Securities, LLC and U.S. Bank National
Association, in its capacity as a joint lead arranger and joint bookrunner for
the credit facilities provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.




--------------------------------------------------------------------------------

4


“Borrower” means Shutterfly, Inc., a Delaware corporation.
“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, in the form of Exhibit B or any other form approved
by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date hereof; the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP as in effect on the date hereof, and the final maturity of
such obligations shall be the date of the last payment of such amounts due under
such lease (or other arrangement) prior to the first date on which such lease
(or other arrangement) may be terminated by the lessee without payment of a
premium or a penalty. For purposes of Section 6.02, a Capital Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of Equity
Interests in the Borrower representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Borrower or (b) occupation of a majority
of the seats (excluding vacant seats) on the board of directors of the Borrower
by persons who were not (i) directors of the Borrower on the date hereof, (ii)
nominated by the board of directors of the Borrower, (iii) appointed by
directors who were directors of the Borrower on the date hereof or were
nominated as provided in clause (ii) above or (iv) approved by the board of
directors of the Borrower as director candidates prior to their election to such
board of directors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other




--------------------------------------------------------------------------------

5


law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 9.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Loans
of any new Class established pursuant to Section 2.19 or 2.20 and (b) any
Lender, refers to whether such Lender has a Loan or Commitment of a particular
Class.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
“Collateral Agreement” means an amended and restated Guarantee and Collateral
Agreement among the Borrower, the other Loan Parties and the Administrative
Agent, substantially in the form of Exhibit C, together with all supplements
thereto.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Restatement Effective
Date, a supplement to the Collateral Agreement, in the form specified therein,
duly executed and delivered on behalf of such Person, together with documents
and opinions of the type referred to in paragraphs (b) and (c) of Section 4.01
with respect to such Designated Subsidiary;
(b) all Equity Interests in any Subsidiary owned by or on behalf of any Loan
Party shall have been pledged pursuant to the Collateral Agreement and, in the
case of Equity Interests in any Foreign Subsidiary, where the Administrative
Agent so requests in connection with the pledge of such Equity Interests, a
Foreign Pledge Agreement (provided that the Loan Parties shall not be required
to pledge more than 65% of the outstanding voting Equity Interests of any CFC),
and the Administrative Agent shall, to the extent required by the Collateral
Agreement, have received




--------------------------------------------------------------------------------

6


certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
(c) (i) all Indebtedness of the Borrower and each Subsidiary and (ii) all
Indebtedness of any other Person in a principal amount of $1,000,000 or more
that, in each case, is owing to any Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;
(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;
(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted under Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors, and (iv) such surveys, abstracts, appraisals, legal opinions
and other documents as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property;
(f) the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each deposit account maintained by any Loan Party with any depositary
bank, other than any Excluded Deposit Account, and (ii) each securities account
maintained by any Loan Party with any securities intermediary, other than any
Excluded Securities Account; and
(g) each Loan Party shall have obtained all landlord, warehouseman, agent,
bailee and processor acknowledgments required to be obtained by it pursuant to
the Collateral Agreement and all other consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by




--------------------------------------------------------------------------------

7


it of the Liens thereunder (it being understood that, in the case of any
landlord acknowledgement or collateral access agreement, no Default shall result
to the extent the Borrower and the Loan Parties shall have been unable to obtain
such acknowledgement or agreement notwithstanding their having diligently
endeavored, using all commercially reasonable efforts, to obtain the same).
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties, or
the provision of Guarantees by any Subsidiary, or the delivery of any Foreign
Pledge Agreement, or the delivery of landlord, warehouseman, agent, bailee and
processor acknowledgments, if and for so long as the Administrative Agent, in
consultation with the Borrower, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions or other deliverables in respect of such assets,
or providing such Guarantees (taking into account any adverse tax consequences
to the Borrower and its Affiliates (including the imposition of withholding or
other material Taxes)), or delivering such Foreign Pledge Agreements or
landlord, warehouseman, agent, bailee and processor acknowledgments, shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Restatement Effective Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Restatement Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents. Notwithstanding
anything in paragraph (e) of this definition, in the event that any Loan Party
shall acquire a Mortgaged Property, the Borrower shall promptly notify the
Administrative Agent, which shall in turn post such notice for the Lenders, and
the Borrower shall not subject such Mortgaged Property to a Mortgage until the
later of (i) the 20th day after such notice shall have been so posted and (ii)
if, during such 20 day period, any Lender shall have requested additional time
to complete due diligence with respect to compliance with applicable flood
insurance requirements, such later date on which such Lender shall advise the
Borrower and the Administrative Agent that such due diligence has been
satisfactorily completed.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.07, (b) increased from time
to time pursuant to Section 2.19 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption or the Incremental Commitment Agreement pursuant
to which such Lender shall have assumed its Commitment, as applicable. The
initial aggregate amount of the Lenders’ Commitments is $200,000,000.




--------------------------------------------------------------------------------

8


“Commitment Letter” means the Commitment Letter dated May 9, 2016, among
JPMorgan Chase Bank, N.A. and the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.
“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated May 2016, relating to the credit facilities provided for
herein.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:
(i) Consolidated Interest Expense for such period;
(ii) consolidated income tax expense for such period;
(iii) all amounts attributable to depreciation or to amortization of intangible
assets or other capitalized assets for such period;
(iv) any non-cash charges for such period (including (A) any non-cash expenses
for such period resulting from the grant or modification of stock options or
other equity-based incentives to any director, officer or employee of the
Borrower or any Subsidiary pursuant to a written plan or agreement approved by
the board of directors of the Borrower, (B) any losses attributable to early
extinguishment of Indebtedness or obligations under any Hedging Agreement and
(C) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements, but excluding any
such non-cash charges (1) consisting of additions to bad debt reserves or bad
debt expense, (2) in respect of items paid in cash, but not reducing
Consolidated Net Income, in any prior period and (3) resulting from the
write-down or write-off of inventory);




--------------------------------------------------------------------------------

9


(v) cash charges incurred in such period that are (A) incurred in connection
with acquisitions permitted by Section 6.4, (B) extraordinary charges, or (C)
incurred in connection with restructuring or litigation, provided that the
aggregate amount of all cash charges added back pursuant to this clause (v)
shall not exceed $10,000,000 in any period of four consecutive fiscal quarters;
and
(vi) the cumulative effect of any change in accounting principles;




--------------------------------------------------------------------------------

10


provided that any cash payment made with respect to any non-cash items added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a) (or that would have been added back had this Agreement been in effect
during such prior period) shall be subtracted in computing Consolidated EBITDA
for the period in which such cash payment is made; and minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income,
(i) any non-cash items of income for such period (but excluding any such
non-cash items (A) in respect of which cash was received in a prior period or
will be received in a future period or (B) that represent the reversal of any
accrual for, or cash reserves for, anticipated cash charges in any period), all
determined on a consolidated basis in accordance with GAAP;
(ii) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement;
(iii) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements; and
(iv) the cumulative effect of any change in accounting principles;
provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Borrower or any of its consolidated Subsidiaries,
other than dispositions of inventory and other dispositions and licenses in the
ordinary course of business. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of the
Borrower, attributable to any Subsidiary that is not wholly-owned by the
Borrower, shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary. For purposes of calculating
Consolidated EBITDA for any period to determine the Leverage Ratio and the Fixed
Charge Coverage Ratio, if during such period the Borrower or any Subsidiary
shall have consummated a Material Acquisition or a Material Disposition,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b).
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Interest Expense for such period, (b) the
aggregate amount of scheduled principal payments made or required to be made
during such period in respect of Long‑Term Indebtedness (other than the
Convertible Notes), of the Borrower and its consolidated Subsidiaries (other
than payments made by the Borrower or any Subsidiary to the Borrower or a
Subsidiary), (c) the aggregate amount of principal payments (other than
scheduled principal payments) made during such period in respect of Long‑Term
Indebtedness (other than the Convertible Notes) of the Borrower and its
consolidated




--------------------------------------------------------------------------------

11


Subsidiaries (other than payments made by the Borrower or any Subsidiary to the
Borrower or a Subsidiary), to the extent that such payments reduced any
scheduled principal payments that would have become due within one year after
the date of the applicable payment, (d) the principal component of the aggregate
amount of payments made or required to be made in respect of Capital Lease
Obligations of the Borrower and its consolidated Subsidiaries during such
period, determined in accordance with GAAP and (e) Consolidated Rental Expense
for such period.
“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (a) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and its consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (but excluding non-cash interest expense attributable to Convertible
Notes or Other Convertible Notes under ASC 470-20 or any successor accounting
pronouncement), (b) the dividends paid on Disqualified Equity Interests for such
period and (c) any interest or other financing costs becoming payable during
such period in respect of Indebtedness of the Borrower or its consolidated
Subsidiaries to the extent such interest or other financing costs shall have
been capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication (a) the income of any Person (other than the Borrower) that
is not a consolidated Subsidiary except to the extent of the amount of cash
dividends or similar cash distributions actually paid by such Person to the
Borrower or, subject to clauses (b) and (c) below, any other consolidated
Subsidiary during such period, (b) the income of, and any amounts referred to in
clause (a) above paid to, any consolidated Subsidiary (other than the Borrower
or any Subsidiary Loan Party) to the extent that, on the date of determination,
the declaration or payment of cash dividends or similar cash distributions by
such Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained (it being agreed that any amounts excluded
as a result of the absence of any such approval of a Governmental Authority,
including amounts in respect of any prior period, shall increase Consolidated
Net Income in any period during which such approval shall be obtained) or is not
permitted by the operation of the terms of the organizational documents of such
Subsidiary, any agreement or other instrument binding upon the Borrower or any
Subsidiary or any law applicable to the Borrower or any Subsidiary, unless such
restrictions with respect to the payment of cash dividends and other similar
cash distributions has been legally and effectively waived, and (c) the income
or loss of, and any amounts referred to in clause (a) above paid to, any
consolidated Subsidiary that is not wholly-owned by the Borrower to the extent
such income or loss or such amounts are attributable to the noncontrolling
interest in such consolidated Subsidiary.
“Consolidated Rental Expense” means, for any period, the aggregate payments made
or required to be made by the Borrower and its consolidated Subsidiaries




--------------------------------------------------------------------------------

12


in respect of rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
during such period, determined on a consolidated basis in accordance with GAAP;
provided that (i) Consolidated Rental Expense for any period of four fiscal
quarters shall be reduced by up to $1,000,000 of rental income of the Borrower
earned during such period and (ii) Consolidated Rental Expense shall not include
obligations that constitute Capital Lease Obligations under GAAP as in effect on
the date of this Agreement.
“Consolidated Senior Secured Indebtedness” means, at any date, (a) the amount of
Consolidated Total Indebtedness minus (b) the amount of Consolidated Total
Indebtedness consisting of Indebtedness that is not (i) secured by any Lien on
any assets of the Borrower or any Subsidiary or (ii) Guaranteed by any
Subsidiary that is not a Subsidiary Loan Party. Consolidated Senior Secured
Indebtedness shall include the Indebtedness under this Agreement.
“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower and its consolidated Subsidiaries as of the end of the most
recent quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the first delivery of any such financial
statements, as of March 31, 2016).
“Consolidated Total Indebtedness” means, as of any date, the sum of (a) the
aggregate principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but without giving effect to any election to value any Indebtedness at “fair
value”, as described in Section 1.04(a), or any other accounting principle that
results in the amount of any such Indebtedness (other than zero coupon
Indebtedness or Indebtedness initially issued at a deep discount) as reflected
on such balance sheet to be above or below the stated principal amount of such
Indebtedness), and (b) the aggregate principal amount of Indebtedness of the
Borrower and the Subsidiaries as of such date that is not required to be
reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.
“Convertible Notes” means, the 0.25% Convertible Senior Notes due 2018 issued by
the Borrower on May 20, 2013, and the Indebtedness represented thereby.




--------------------------------------------------------------------------------

13


“Credit Party” means the Administrative Agent, the Issuing Bank and each Lender.
“Declining Lenders” has the meaning set forth in Section 2.20.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied; (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit; (c) has failed, within
three Business Days after request by a Credit Party made in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, (d) has become the subject of a Bankruptcy
Event or (e) has, or has a direct or indirect parent company that has, become
the subject of a Bail-In Action.
“Designated Subsidiary” means each Subsidiary other than (i) any Subsidiary that
is a CFC and (ii) any Subsidiary that is not a Material Subsidiary. The term
“Designated Subsidiary” shall include any Subsidiary designated as such pursuant
to Section 5.03(b).
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;




--------------------------------------------------------------------------------

14


(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the
Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date 180 days after the Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments and (ii) an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.
“Documentation Agent” means each of Bank of America, N.A. and U.S. Bank National
Association, in its capacity as documentation agent for the credit facilities
provided for herein.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member state of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country




--------------------------------------------------------------------------------

15


(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Borrower, any Subsidiary or any other Affiliate of the Borrower.
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, permits and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by or with any Governmental
Authority and relating in any way to the environment, to preservation or
reclamation of natural resources, to the management, Release or threatened
Release of any Hazardous Material or to related health or safety matters.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order, fine, penalty or cost, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing; provided, however, that the Convertible Notes
and Other Convertible Notes shall not constitute Equity Interests of the
Borrower.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived,




--------------------------------------------------------------------------------

16


(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Borrower, any
Subsidiary or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, (f) the receipt by the Borrower, any
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the incurrence by the Borrower, any
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (h) the
receipt by the Borrower, any Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or in endangered
or critical status, within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Existing Revolving Maturity Date” has the meaning set forth in Section 2.20.
“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in which consist solely of (i) funds held by the
Borrower or any Subsidiary in trust for any director, officer or employee of the
Borrower or any Subsidiary or any employee benefit plan maintained by the
Borrower or any Subsidiary or (ii) funds representing deferred compensation for
the directors and employees of the Borrower and the Subsidiaries, (d) any
deposit account the funds in which consist solely of cash earnest money deposits
or funds deposited under escrow or similar arrangements in connection with any
letter of intent or purchase agreement for a Permitted Acquisition or any other
transaction permitted hereunder and (e) deposit accounts the aggregate daily
balance in which does not at any time exceed $1,000,000 for all such accounts.




--------------------------------------------------------------------------------

17


“Excluded Securities Accounts” means any securities account the securities
entitlements in which consist solely of (a) securities entitlements held by the
Borrower or any Subsidiary in trust for any director, officer or employee of the
Borrower or any Subsidiary or any employee benefit plan maintained by the
Borrower or any Subsidiary or (b) securities entitlements representing deferred
compensation for the directors and employees of the Borrower and the
Subsidiaries.
“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee by
such Subsidiary Loan Party of, or the grant by such Subsidiary Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule or regulation
promulgated thereunder or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Subsidiary Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Subsidiary Loan Party becomes effective with respect to such
Swap Obligation or such Swap Obligations become secured by such security
interest.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.15(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of November 22,
2011, as amended as of May 10, 2013, among the Company, the lenders party
thereto and the Administrative Agent, as in effect immediately prior to the
Restatement Effective Date.
“Existing Letter of Credit” means each letter of credit issued for the account
of the Borrower under the Existing Credit Agreement that (a) is outstanding on
the Restatement Effective Date and (b) is listed on Schedule 1.01.




--------------------------------------------------------------------------------

18


“Extending Lender” has the meaning set forth in Section 2.20.
“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.20.
“Extension Offer” has the meaning set forth in Section 2.20.
“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, approved by the Required Lenders and effected in
connection with an Extension Offer pursuant to Section 2.20, providing for a one
year extension of the Maturity Date applicable to the Loans and/or Commitments
of the applicable Extension Request Class (such Loans or Commitments being
referred to as the “Extended Loans” or “Extended Commitments”, as applicable)
and, in connection therewith, (a) a change in the rate of interest accruing on
such Extended Loans, (b) a change in the fees payable to, or the inclusion of
new fees to be payable to, the Extending Lenders in respect of such Extension
Offer or their Extended Loans or Extended Commitments and/or (c) an addition of
any affirmative or negative covenants applicable to the Borrower and the
Subsidiaries; provided that any such additional covenant with which the Borrower
and the Subsidiaries shall be required to comply for the benefit of the
Extending Lenders shall also be for the benefit of all other Lenders.
“Extension Request Class” has the meaning set forth in Section 2.20.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement
“Fee Letter” means the fee letter dated May 9, 2016, among JPMorgan Chase Bank,
N.A. and the Borrower.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
“Fixed Charge Coverage Ratio” means the ratio of (a) Consolidated EBITDA to (b)
Consolidated Fixed Charges, in each case for any period of four consecutive
fiscal quarters.




--------------------------------------------------------------------------------

19


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not




--------------------------------------------------------------------------------

20


have a principal amount, the maximum monetary exposure as of such date of the
guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Borrower)).
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries, and no agreement entered into
as part of a Permitted Call Spread Hedging Transaction, shall be a Hedging
Agreement.
“Immaterial Acquisition” means one or more purchases or other acquisitions
involving an aggregate total consideration not in excess of $25,000,000.
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.
“Incremental Commitment Agreement” means an Incremental Commitment Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments or Incremental Revolving Commitments
and effecting such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.19.
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Commitment Agreement and Section 2.19, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Commitment Agreement.
“Incremental Revolving Commitment Effective Date” has the meaning set forth in
Section 2.19.




--------------------------------------------------------------------------------

21


“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Commitment Agreement
and Section 2.19, to make Incremental Term Loans hereunder, expressed as an
amount representing the maximum principal amount of the Incremental Term Loans
to be made by such Lender.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.19.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (including payments in respect of
non-competition agreements or other arrangements accounted for as acquisition
consideration under GAAP, in each case entered into in connection with an
acquisition, but excluding (i) current accounts payable incurred in the ordinary
course of business, (ii) deferred compensation payable to directors, officers or
employees of the Borrower or any Subsidiary, (iii) for the avoidance of doubt,
financing, construction or other similar liabilities arising pursuant to of EITF
97-10 (ASC 840) or any successor accounting pronouncement and not reflecting any
obligation to any other Person and (iv) any purchase price adjustment or
earn-out incurred in connection with an acquisition, except to the extent that
the amount payable pursuant to such purchase price adjustment or earn-out
becomes fixed and determined), (e) all Capital Lease Obligations of such Person,
(f) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person and (j) all Guarantees by such
Person of Indebtedness of others. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other




--------------------------------------------------------------------------------

22


relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06, which shall be,
in the case of any such written request, in the form of Exhibit E or any other
form approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender, any other number of months not more
than twelve months thereafter), as the Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.




--------------------------------------------------------------------------------

23


“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined in good faith by the chief financial
officer of the Borrower)) in, any other Person that are held or made by the
specified Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined in good
faith by the chief financial officer of the Borrower) of the consideration
therefor (including any Indebtedness assumed in connection therewith), plus the
fair value (as so determined) of all additions, as of such date of
determination, thereto, and minus the amount, as of such date of determination,
of any portion of such Investment repaid to the investor in cash as a repayment
of principal or a return of capital, as the case may be, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined in good faith by
the chief financial officer of the Borrower) of such Equity Interests or other
property as of the time of such transfer (less, in the case of any investment in
the form of transfer of property for consideration that is less than the fair
value thereof, the fair value (as so determined) of such consideration as of the
time of the transfer), minus the amount, as of such date of determination, of
any portion of such Investment repaid to the investor in cash as a return of
capital, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the time of such transfer, and (e) any Investment (other than any
Investment referred to in clause (a), (b), (c) or (d) above) in any other Person
resulting from the issuance by such other Person of its Equity Interests to the
specified Person shall be the fair value (as determined in good faith by the
chief financial officer of the Borrower) of such Equity Interests at the time of
the issuance thereof.
“IP Security Agreements” has the meaning set forth in the Collateral Agreement.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as an issuer of
Letters of Credit hereunder. The Issuing Bank may, in its discretion, arrange
for




--------------------------------------------------------------------------------

24


one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate (it being agreed that the Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.04 with respect to such Letters of Credit).
“Joint Venture” means a corporation, partnership or other Person (other than a
Subsidiary) jointly owned by the Borrower or a Subsidiary and one or more
Persons that are not Affiliates of the Borrower for the purpose of engaging in
any business in which the Borrower would be permitted to engage under Section
6.03(b).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit remaining available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Commitment Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including each Existing Letter of Credit), other than any such letter of credit
that shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant
to Section 9.05.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided, that
if no LIBO Screen Rate shall be available at such time for such Interest Period
but LIBO Screen Rates shall be available for maturities both longer and shorter
than such Interest Period, then the LIBO Rate for such Interest Period shall be
the Interpolated Screen Rate. Notwithstanding the foregoing, if the LIBO Rate,
determined as provided above, would otherwise be less than zero, then the LIBO
Rate shall be deemed to be zero for all purposes.




--------------------------------------------------------------------------------

25


“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) for a period equal in length to such
Interest Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01 or LIBOR 02) or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or similar encumbrance on, in
or of such asset, including any agreement to provide any of the foregoing, and
any restricted deposit arrangement entered into for the purpose of making
deposited cash or Permitted Investments available to satisfy any Indebtedness or
other obligation ahead of the claims of other creditors, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
“Liquidity Amount” means, at any time, the sum of (a)(i) the total aggregate
amount of the Commitments then in effect minus (ii) the total aggregate amount
of the Revolving Exposures and (b) Unrestricted Cash.
“Loan Documents” means this Agreement, the Incremental Commitment Agreements,
the Extension Agreements, the Collateral Agreement, the other Security Documents
and, except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.08(c).
“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.
“Loan Parties” means the Borrower and each Subsidiary Loan Party.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets (or all or substantially all the assets
constituting a business unit, division, product line or line of business) of any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but




--------------------------------------------------------------------------------

26


excluding earn-out or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $50,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
obligations under any Loan Document or (c) the rights of or remedies available
to the Lenders under any Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Borrower or any Subsidiary or (b) assets comprising all or
substantially all the assets (or all or substantially all the assets
constituting a business unit, division, product line or line of business) of any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earn-out or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $50,000,000.
“Material Indebtedness” means Indebtedness (other than under the Loan
Documents), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Borrower and the Subsidiaries in an aggregate principal
amount of $25,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
“Material Subsidiary” means each Subsidiary (a) the consolidated total assets of
which equal 5% or more of the consolidated total assets of the Borrower or
(b) the consolidated revenues of which equal 5% or more of the consolidated
revenues of the Borrower, in each case as of the end of or for the most recent
period of four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the first delivery of any such financial statements, as of the end of or for
the period of four consecutive fiscal quarters of the Borrower most recently
ended prior to the date of this Agreement); provided that if at the end of or
for any such most recent period of four consecutive fiscal quarters the combined
consolidated total assets or combined consolidated revenues of all Subsidiaries
(other than CFCs) that under clauses (a) and (b) above would not constitute
Material Subsidiaries shall have exceeded 10% of the consolidated total assets
of the Borrower or 10% of the consolidated revenues of the Borrower, then one or
more of such excluded non-CFC Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based




--------------------------------------------------------------------------------

27


on the amounts of their consolidated total assets or consolidated revenues, as
the case may be, until such excess shall have been eliminated.
“Maturity Date” means the earlier of (a) June 10, 2021, as such date may be
extended in accordance with Section 2.20, and (b) the 91st day prior to the
maturity of the Convertible Notes, unless on such date (A) the Convertible Notes
shall have been converted to common equity of the Borrower, repurchased, repaid,
or refinanced such that an aggregate principal amount of not more than
$75,000,000 of such Convertible Notes remains outstanding or (B) the Liquidity
Amount shall be not less than the Minimum Liquidity Amount and the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Borrower confirming the satisfaction of the condition set forth
in clause (A) or (B), as applicable.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Minimum Liquidity Amount” means, on any date, the sum of (a) the aggregate
principal amount of outstanding Convertible Notes (net of any cash irrevocably
deposited with the Convertible Notes trustee to provide for the payment of the
Convertible Notes on such date) plus (b) $150,000,000.
“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.
“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party, and the improvements thereto, that (together with such improvements) has
a book or fair value of $5,000,000 or more.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that has been maintained, sponsored or contributed to the Borrower, any
Subsidiary or any ERISA Affiliate.
“Net Cash Proceeds” means, with respect to any event, (a) the cash (which term,
for purposes of this definition, shall include cash equivalents) proceeds
received in respect of such event, including any cash received in respect of any
non-cash proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all fees and out‑of‑pocket expenses paid in connection with
such event by the Borrower and the Subsidiaries to Persons that are not
Affiliates of the Borrower, (ii) in the case of a sale, transfer, lease or other
disposition (including pursuant to a Sale/Leaseback Transaction), or




--------------------------------------------------------------------------------

28


an exclusive license, of an asset, the amount of all payments required to be
made by the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset and (iii) the amount of
all taxes paid (or estimated in good faith to be payable) by the Borrower and
the Subsidiaries, and the amount of any reserves established by the Borrower and
the Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout
obligations) estimated in good faith to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined in good faith by the
chief financial officer of the Borrower). For purposes of this definition, in
the event any contingent liability reserve established with respect to any event
as described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be receipt, on the date
of such reduction, of cash proceeds in respect of such event.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Other Convertible Notes” means Indebtedness of the Borrower that is convertible
into common stock of the Borrower (and cash in lieu of fractional shares)
and/or, at the option of the Borrower, in cash (in an amount determined by
reference to the price of such common stock).




--------------------------------------------------------------------------------

29


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).
“Outstanding Borrowings” has the meaning set forth in Section 2.19.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant Register” has the meaning set forth in Section 9.04(c).
“Participants” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.
“Permitted Acquisition” means the purchase or other acquisition, in one
transaction or a series of related transactions, by the Borrower or any
wholly-owned Subsidiary Loan Party of all the outstanding Equity Interests in,
or all or substantially all the assets of (or all or substantially all the
assets of a business unit, division, product line or line of business of) any
Person if (a) in the case of any purchase or other acquisition of Equity
Interests in a Person, (i) such Person (and each subsidiary of such Person other
than subsidiaries accounting for not more than 25% of the consolidated assets or
revenues of such Person at the end of and for the most recently completed four
fiscal quarters of such Person) is organized under the laws of, and
substantially all its assets (or the assets of such division or line of
business, as the case may be) are located in, the United States of America, any
State thereof or the District of Columbia and (ii) upon the consummation of such
acquisition, such Person will be a wholly-owned Subsidiary that is a Domestic
Subsidiary (including as a result of a merger or consolidation between any
Subsidiary and such Person); provided, that if subsidiaries of such Person
account for more than 25% of the consolidated assets or revenues of such Person
at the end of and for the most recently completed four fiscal quarters of such
Person, such acquisition may nevertheless constitute a Permitted Acquisition if
a Specified Foreign Acquisition for consideration equal to the Excess Foreign
Amount (as defined below) could at the time be made under Section 6.04(m) (and
the basket for Specified Foreign Acquisitions in such Section 6.04(m) will be
deemed for all purposes of this Agreement to be utilized in an amount equal to
such Excess Foreign Amount) or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned




--------------------------------------------------------------------------------

30


by the Borrower or a wholly-owned Subsidiary Loan Party; provided that (i) such
purchase or acquisition was not preceded by, or consummated pursuant to, an
unsolicited tender offer or proxy contest initiated by or on behalf of the
Borrower or any Subsidiary, (ii) all transactions related thereto are
consummated in accordance with applicable law, (iii) the business of such
Person, or such assets, as the case may be, constitute a business permitted
under Section 6.03(b), (iv) with respect to each such purchase or other
acquisition (other than an acquisition, through merger or share purchase, of all
of the outstanding Equity Interests in a Person that is not, following such
acquisition, a Material Subsidiary), all actions required to be taken with
respect to each newly created or acquired Subsidiary or assets in order to
satisfy the requirements set forth in the definition of “Collateral and
Guarantee Requirement” shall have been taken (or arrangements for the taking of
such actions satisfactory to the Administrative Agent shall have been made) and
(v) at the time of and immediately after giving effect to any such purchase or
other acquisition and any related incurrence of Indebtedness, (A) no Default
shall have occurred and be continuing, (B) either (1) such purchase or
acquisition constitutes an Immaterial Acquisition or (2) after giving effect to
such purchase or acquisition, and any related incurrence or repayment of
Indebtedness, on a pro forma basis in accordance with Section 1.04(b), the
Borrower shall be in compliance with the covenants set forth in Sections 6.11
and 6.12 (assuming, for purposes of Section 6.11, that the maximum Leverage
Ratio then permitted under such Section is .25 to 1.00 lower than the ratio at
the time applicable under such Section and (C) in the case of a purchase or
acquisition involving total consideration in excess of $50,000,000, the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all the requirements set forth in this
definition have been satisfied with respect to such purchase or other
acquisition, together with reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (v)(B) above. For purposes
of this definition, “Excess Foreign Amount” means, with respect to any
acquisition, a percentage of the total consideration paid in such acquisition
equal to the greater of (1) the difference (if positive) between (A) the
percentage of the book value of the consolidated assets of the acquired Person
represented by the combined assets of the foreign subsidiaries of such Person at
the end of the most recently completed fiscal quarter of such Person for which
financial statements are available minus (B) 25%, and (2) the difference (if
positive) between (A) the percentage of the consolidated revenues of the
acquired Person represented by the combined revenues of the foreign subsidiaries
of such Person for the most recently completed four fiscal quarters of such
Person for which financial statements are available minus (B) 25%.
“Permitted Call Spread Hedging Transaction” means (a) an agreement pursuant to
which the Borrower acquires a call or a capped call option requiring the
counterparty thereto to deliver to the Borrower shares of common stock in the
Borrower, the cash value of such shares or a combination thereof from time to
time upon exercise of such option and (b) an agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower, in each case under clauses (a) and (b), entered into by the
Borrower substantially concurrently with an issuance of convertible notes;
provided that (i) the terms, conditions and covenants of each such




--------------------------------------------------------------------------------

31


agreement shall be such as are typical and customary for agreements of such type
(as determined by the board of directors of the Borrower in good faith) and (ii)
in the case of clause (b) above, such agreement would be classified as an equity
instrument in accordance with EITF 00-19, Accounting for Derivative Financial
Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock, or
any successor thereto (including pursuant to the Accounting Standards
Codification), and the settlement of such agreement does not require the
Borrower to make any payment in cash or cash equivalents that would disqualify
such agreement from so being classified as an equity instrument.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.06;
(b) carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII and deposits securing appeal and other
surety bonds related to any such judgments;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;




--------------------------------------------------------------------------------

32


(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts and financial assets are not established or deposited for the purpose
of providing collateral for any Indebtedness and are not subject to restrictions
on access by the Borrower or any Subsidiary in excess of those required by
applicable banking regulations;
(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases or
consignments or similar arrangements;
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
not prohibited by this Agreement; and
(j) Liens that are contractual rights of set-off; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within two years from
the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A1 by S&P or P1 by Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;




--------------------------------------------------------------------------------

33


(e) money market funds that (i) comply with the criteria set forth in Rule 2a‑7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
(f) investments in debt securities of issuers organized in the United States of
America or any political subdivision thereof and maturing within two years from
the date of acquisition thereof that are rated at least A2 by S&P or A by
Moody’s; provided that the aggregate amount of investments permitted under this
clause (f) at any time shall not exceed 5% of the aggregate Permitted
Investments of the Borrower and the Subsidiaries; and
(g) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.
“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower
and Guarantees thereof by any Loan Party; provided that (a) the stated final
maturity of such Indebtedness shall not be earlier than 91 days after the
Maturity Date, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the date that is 91 days after the Maturity Date, (b) such
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default, a change in control, an asset disposition
or an event of loss) prior to the date 91 days after the Maturity Date, (c) such
Indebtedness contains terms and conditions (excluding interest rate, fees and
other pricing terms, premiums and optional prepayment or optional redemption
provisions) that are market terms on the date such Indebtedness is incurred or
are not materially more restrictive, taken as a whole, than the covenants and
events of default contained in this Agreement (in each case as determined in
good faith by the chief financial officer of the Borrower), (d) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that is not a Loan Party, (e) such Indebtedness
shall not be secured by any Lien on any asset of the Borrower or any Subsidiary,
(f) at the time of and immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof, no Default shall have
occurred and be continuing and (g) after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof on a pro forma basis in
accordance with Section 1.04(b), the Borrower shall be in compliance with the
covenants set forth in Sections 6.11 and 6.12 (assuming for purposes of Section
6.11, that the maximum Leverage Ratio then permitted under clause (a) of Section
is .25 to 1.00 lower than the ratio at the time applicable under such clause).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.




--------------------------------------------------------------------------------

34


“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.01(d).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Recipient” means the Administrative Agent, any Lender or the Issuing Bank, as
applicable.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) other than in the case of a refinancing of the Convertible
Notes permitted under Section 6.01(a)(xiii), the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of such Original
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Original Indebtedness and fees, premium and expenses
relating to such extension, renewal or refinancing; (b) the stated final
maturity of such Refinancing Indebtedness shall not be earlier than that of such
Original Indebtedness, and such stated final maturity shall not be subject to
any conditions that could result in such stated final maturity occurring on a
date that precedes the stated final maturity of such Original Indebtedness; (c)
such Refinancing Indebtedness shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default or a change in control
or as and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 91 days after the Maturity Date in effect on the
date of such extension, renewal or refinancing; (d) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become) an obligor
in respect of such Original Indebtedness, and shall not constitute an obligation
of the Borrower if the Borrower shall not have been an obligor in respect of
such Original Indebtedness, and, in each case, shall constitute an obligation of
such Subsidiary or of the Borrower only to the extent of their obligations in
respect of such Original




--------------------------------------------------------------------------------

35


Indebtedness; (e) if such Original Indebtedness shall have been subordinated to
the Loan Document Obligations, such Refinancing Indebtedness shall also be
subordinated to the Loan Document Obligations on terms not less favorable in any
material respect to the Lenders; and (f) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Loan Document Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent; provided, that solely
for purposes of Section 6.01(a)(xiii), the term “Refinancing Indebtedness” shall
exclude Indebtedness that has a stated final maturity, or that is required to be
repaid, prepaid, redeemed, repurchased or defeased (other than under the
circumstances referred to in the parenthetical in clause (c) of this definition)
prior to the date 91 days after the Maturity Date in effect on the date such
Indebtedness is incurred.
“Register” has the meaning set forth in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Exposure and aggregate unused Commitments at such time.
“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.
“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of, or any other return of capital with
respect to, any Equity Interests in the Borrower or any Subsidiary.
“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Maturity Date and
the date of termination of the Commitments.




--------------------------------------------------------------------------------

36


“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Rating Services, a division of McGraw Hill
Financial, and any successor to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.
“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating an establishment, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in the preceding clauses (a) and (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” has the meaning set forth in the Collateral Agreement.
“Secured Parties” has the meaning set forth in the Collateral Agreement.  
“Securities Act” means the United States Securities Act of 1933.
“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the IP Security Agreements, the Mortgages, the Control Agreements
and each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.03 or 5.12 to secure the Secured Obligations.
“Senior Secured Leverage Ratio” means, on any date, the ratio of (a)
Consolidated Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for




--------------------------------------------------------------------------------

37


the period of four consecutive fiscal quarters of the Borrower ended on or most
recently prior to such date.
“Specified Foreign Acquisition” means any purchase or other acquisition that
would constitute a Permitted Acquisition but for the fact that (a) such purchase
or acquisition is made by a Foreign Subsidiary that is not a Loan Party and/or
(b)(i) the requirements of clause (a) of the definition of “Permitted
Acquisition” (other than the requirement that the Person whose Equity Interests
are acquired become a wholly-owned Subsidiary) are not satisfied or (ii) in the
case of any purchase or other acquisition of other assets, such assets will be
owned by a Foreign Subsidiary that is not a Loan Party.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.
“Subsequent Borrowings” has the meaning set forth in Section 2.19.
“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.




--------------------------------------------------------------------------------

38


“Syndication Agent” means each of Morgan Stanley Senior Funding, Inc. and Wells
Fargo Bank, National Association, in its capacity as syndication agent for the
credit facilities provided for herein.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof, the issuance of Letters of Credit hereunder and the
creation of the Guarantees and Liens provided for in the Loan Documents.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Cash” means cash and Permitted Investments owned by the Borrower
or any Domestic Subsidiary and not subject to any Lien in favor of any creditor
(other than Liens created under the Loan Documents and Permitted Encumbrances
described in clauses (a), (g) or (j) of the definition of such term).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.15(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Weighted Average Yield” means, with respect to any Loan, the weighted average
yield to stated maturity of such Loan based on the interest rate or rates
applicable thereto and giving effect to all upfront or similar fees or original
issue discount payable to the Lenders advancing such Loan with respect thereto
and to any interest rate “floor”. Determinations of the Weighted Average Yield
of any Loans for purposes of Section 2.19 shall be made by the Administrative
Agent in a manner determined by it to be consistent with accepted financial
practice, and any such determination shall be conclusive, absent manifest error.
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.




--------------------------------------------------------------------------------

39


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.




--------------------------------------------------------------------------------

40


SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) .Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Subsidiary at “fair value”, as defined therein, (B) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
that values any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (C) without giving effect to any change in
accounting for leases pursuant to GAAP resulting from the implementation of
Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to the
extent such adoption would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on December 31, 2015.
(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction (i) shall be calculated after giving pro forma effect thereto (and,
in the case of any pro forma computations made hereunder to determine whether
such Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, ending with
the last fiscal quarter included in the financial statements referred to in
Section 3.04) and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of
Regulation S-X under the Securities Act. If any Indebtedness bears a floating




--------------------------------------------------------------------------------

41


rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months).
SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Loan Document Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness”
under and in respect of any indenture or other agreement or instrument under
which such Subordinated Indebtedness is outstanding and are further given all
such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

ARTICLE II

The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans in dollars to the Borrower
from time to time during the Revolving Availability Period in an aggregate
principal amount that will not result in such Lender’s Revolving Exposure
exceeding such Lender’s Commitment or the Aggregate Revolving Exposure exceeding
the Aggregate Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
SECTION2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b) Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that all Borrowings made on the Restatement
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurocurrency Borrowing under Section 2.03 and
provided an indemnity letter, in form and




--------------------------------------------------------------------------------

42


substance reasonably satisfactory to the Administrative Agent, extending the
benefits of Section 2.14 to Lenders in respect of such Borrowings. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of five (or
such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurocurrency Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing
(or, in the case of any Eurocurrency Borrowing to be made on the Restatement
Effective Date, such shorter period of time as may be agreed to by the
Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of an
executed written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i) the aggregate amount of such Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and




--------------------------------------------------------------------------------

43


(v) the location and number of the account of the Borrower to which funds are to
be disbursed or, in the case of any ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(f), the
identity of the Issuing Bank that made such LC Disbursement.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
SECTION 2.04. Letters of Credit. (a).General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, denominated in dollars and in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Revolving Availability Period, and the
Issuing Bank may, in its discretion, agree to issue such Letters of Credit.
Notwithstanding anything contained in any letter of credit application furnished
to the Issuing Bank in connection with the issuance of any Letter of Credit, (i)
all provisions of such letter of credit application purporting to grant liens in
favor of the Issuing Bank to secure obligations in respect of such Letter of
Credit shall be disregarded, it being agreed that such obligations shall be
secured to the extent provided in this Agreement and in the Security Documents,
and (ii) in the event of any inconsistency between the terms and conditions of
such letter of credit application and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the Issuing Bank to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any such request. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon each issuance,
amendment, renewal or extension of any Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the




--------------------------------------------------------------------------------

44


LC Exposure will not exceed $15,000,000 and (ii) the Aggregate Revolving
Exposure will not exceed the Aggregate Commitment.
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
12 months (but not to a date later than the date set forth in clause (ii)
above), subject to a right on the part of the Issuing Bank to prevent any such
renewal from occurring by giving notice to the beneficiary in advance of any
such renewal.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lender, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank under such Letter of Credit and not
reimbursed by the Borrower on the date due as provided in paragraph (f) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Commitments or any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the Issuing Bank
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Borrower deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended, renewed or extended (or, in the case of an automatic
renewal permitted pursuant to paragraph (c) of this Section, at least one
Business Day prior to the time by which the election not to extend must be made
by the Issuing Bank), the Required Lenders shall have notified the Issuing Bank
(with a copy to the Administrative Agent) in writing that, as a result of one or
more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or 4.02(b) would not be
satisfied if such Letter of Credit were




--------------------------------------------------------------------------------

45


then issued, amended, renewed or extended (it being understood and agreed that,
in the event the Issuing Bank shall have received any such notice, it shall have
no obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).
(e) Disbursements. The Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery or facsimile) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
LC Disbursement.
(f) Reimbursements. If the Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than (i) if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on any Business Day, then
2:30 p.m., New York City time, on such Business Day or (ii) otherwise, 1:30
p.m., New York City time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if the amount of such LC
Disbursement is $1,000,000 or more, the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Revolving Borrowing and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing. If the Borrower fails to
reimburse any LC Disbursement by the time specified above, the Administrative
Agent shall notify each Lender of such failure, the payment then due from the
Borrower in respect of the applicable LC Disbursement and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
amount then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders pursuant to
this paragraph), and the Administrative Agent shall promptly remit to the
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for an LC Disbursement (other than
the funding of an ABR Revolving Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement




--------------------------------------------------------------------------------

46


under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision thereof or hereof, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, (iv) any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the Commitments or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Bank or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of
Credit, any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any other act, failure to act or other
event or circumstance; provided that the foregoing shall not be construed to
excuse the Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank (with such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction in a final and nonappealable judgment), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, Section 2.11(c) shall apply.




--------------------------------------------------------------------------------

47


Interest accrued pursuant to this paragraph shall be paid to the Administrative
Agent, for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment, and shall be payable on demand or, if no demand has
been made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.
(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.09(b) or 2.18. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to (i) the consent of the
Required Lenders and (ii) in the case of any such application at a time when any
Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders), the consent of the Issuing Bank), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.09(b), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower to the extent that, after giving effect to such return, the Aggregate
Revolving Exposure would not exceed the Aggregate Commitment and no Default
shall have occurred and be continuing. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.18, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as
promptly as practicable to the extent that, after giving effect to such return,
the Issuing Bank shall have no exposure in respect of any outstanding Letter of
Credit that is




--------------------------------------------------------------------------------

48


not fully covered by the Commitments of the Non-Defaulting Lenders and/or the
remaining cash collateral and no Default shall have occurred and be continuing.
(j) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
SECTION 2.05. Funding of Borrowings. (a).Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly remitting the amounts so received, in like funds, to
an account of the Borrower specified in the applicable Borrowing Request or, in
the case of ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(f), to the Issuing Bank.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to ABR Revolving Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
SECTION 2.06. Interest Elections. (a).Each Revolving Borrowing initially shall
be of the Type and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a




--------------------------------------------------------------------------------

49


Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Interest Election
Request. Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
has notified the Borrower of the election to give effect to this sentence on
account of such other Event of Default, then, in each such case, so long as such
Event of Default is continuing,




--------------------------------------------------------------------------------

50


(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.07. Termination and Reduction of Commitments.
(a).Unless previously terminated, the Commitments shall automatically terminate
on the Maturity Date;
(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.09, the Aggregate Revolving
Exposure would exceed the Aggregate Commitment.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination or reduction
of the Commitments under paragraph (b) of this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.08. Repayment of Loans; Evidence of Debt. (a).The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date.
(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder absent manifest error; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement.
(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all




--------------------------------------------------------------------------------

51


times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.09. Prepayment of Loans. (a).The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.
(b) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Commitment, the Borrower shall prepay Revolving Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent in accordance with Section 2.04(i)) in an
aggregate amount equal to such excess.
(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery or facsimile) of any optional prepayment (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment; provided that if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.11.
SECTION 2.10. Fees. (a).The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the date hereof to but excluding the date
on which such Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, the Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender.
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Rate in effect from time to time
for the purpose of determining the interest rates applicable to Eurocurrency
Borrowings on the daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Restatement Effective Date to but




--------------------------------------------------------------------------------

52


excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate per annum separately
agreed upon between the Borrower and the Issuing Bank on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any such LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Restatement Effective Date; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable.
SECTION 2.11. Interest. (a).The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Revolving Loans as provided in paragraph
(a) of this Section.
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii)




--------------------------------------------------------------------------------

53


in the event of any repayment or prepayment of any Loan (other than a prepayment
of an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective, and such Borrowing shall be continued as an ABR Borrowing,
and (ii) any Borrowing Request for a Eurocurrency Borrowing shall be treated as
a request for an ABR Borrowing.
SECTION 2.13. Increased Costs. (a).If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the Issuing Bank (except any such reserve requirement reflected in the Adjusted
LIBO Rate);
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this




--------------------------------------------------------------------------------

54


Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; or
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C)  Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or any other
amount), then, from time to time upon request of such Lender, the Issuing Bank
or such other Recipient, the Borrower will pay to such Lender, the Issuing Bank
or such other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, the Issuing Bank or such other Recipient, as the
case may be, for such additional costs or expenses incurred or reduction
suffered.
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity),
then, from time to time upon request of such Lender or the Issuing Bank, the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not




--------------------------------------------------------------------------------

55


be required to compensate a Lender or the Issuing Bank pursuant to this
Section for any increased costs or expenses incurred or reductions suffered more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or expenses or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid, if it were to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender delivered to
the Borrower and setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
SECTION 2.15. Taxes. (a). Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the




--------------------------------------------------------------------------------

56


applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender severally agrees to indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Status of Lenders. %6. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and




--------------------------------------------------------------------------------

57


executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request
of the Borrower or the Administrative Agent), whichever of the following is
applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI;




--------------------------------------------------------------------------------

58


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E or IRS Form W-8BEN; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
or IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct or indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. Federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may




--------------------------------------------------------------------------------

59


be necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than any indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had no been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement or any other Loan Document.
(i) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
the Loan Parties and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) the Loans as not qualifying
as “grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(j) Defined Terms. For purposes of this Section, the term “Lender” includes the
Issuing Bank and the term “applicable law” includes FATCA.




--------------------------------------------------------------------------------

60


SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Payments.
(a).The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time required hereunder or under such
other Loan Document for such payment (or, if no such time is specified, prior to
1:00 p.m., New York City time), on the date when due, in immediately available
funds, without any defense, setoff, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent,
except that payments required to be made directly to the Issuing Bank shall be
so made, payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payment received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the amount of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amounts of principal of and accrued interest on their Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (giving effect to any amendment effected in accordance with Section
9.02) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in LC
Disbursements to any Person that is an Eligible Assignee (as such term is
defined from time to time). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff




--------------------------------------------------------------------------------

61


and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or the Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(c), 2.04(d) and (e), 2.05(b), 2.16(d) and
9.03(c), in each case in such order as shall be determined by the Administrative
Agent in its discretion.
(f) In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any Compliance Certificate delivered under Section 5.01(d), shall
prove to have been materially inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Leverage Ratio),
then, whether or not such inaccuracy is discovered prior to the termination of
the Commitments and the repayment in full of the principal of all Loans and the
reduction of the LC Exposure to zero, the Borrower shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such misstatement.
SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a).If any Lender
requests compensation under Section 2.13, or any Loan Party is required to pay
any Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall (at the request of the Borrower) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts




--------------------------------------------------------------------------------

62


payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.
(b) If (i) any Lender requests compensation under Section 2.13, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (iii) any Lender has become a Defaulting Lender or a Declining
Lender or (iv) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that under Section 9.02 requires the consent of all the
Lenders (or all the affected Lenders) and with respect to which the Required
Lenders shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.13 or
2.15) and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Borrower shall have received the prior written consent of the Administrative
Agent (and, (x) in the case of clause (iii) above and (y) in circumstances where
its consent would be required under Section 9.04, the Issuing Bank), which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and, if
applicable, participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (in
the case of such principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments, (D) such assignment does
not conflict with applicable law, (E) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and (F) in the case of any such assignment and delegation
resulting from the failure to provide a consent, the assignee shall have given
such consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.
SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:




--------------------------------------------------------------------------------

63


(a) commitment fees shall cease to accrue on the unused amount of the Commitment
of such Defaulting Lender pursuant to Section 2.10(a);
(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i) the LC Exposure of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure after giving
effect to such reallocation would not exceed the sum of all Non-Defaulting
Lenders’ Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day, following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.04(i)
for so long as such LC Exposure is outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.10(a) and 2.10(b) shall be adjusted to give effect to such
reallocation; and
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.10(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to




--------------------------------------------------------------------------------

64


the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and
(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless, in each
case, it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be fully covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.18(c), and participating interests in any such issued,
amended, renewed or extended Letter of Credit will be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.18(c)(i) (and such
Defaulting Lender shall not participate therein).
In the event that (x) a Bankruptcy Event or a Bail-In Action with respect to a
Lender Parent shall have occurred following the date hereof and for so long as
such event shall continue or (y) the Issuing Bank has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Bank shall
not be required to issue, amend, renew or extend any Letter of Credit, unless
the Issuing Bank shall have entered into arrangements with the Borrower or the
applicable Lender satisfactory to the Issuing Bank to defease any risk to it in
respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
SECTION 2.19. Incremental Commitments. (a).The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request during the
Revolving Availability Period, (i) the establishment of Incremental Revolving
Commitments and/or (ii) the establishment of Incremental Term Commitments;
provided that the aggregate amount of all the Incremental Commitments
established hereunder during the term of this Agreement shall not exceed
$100,000,000. Each such notice shall specify (A) the date on which the Borrower
proposes that the Incremental Revolving Commitments or the Incremental Term
Commitments, as applicable, shall be effective, which shall be not less than 10
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) after the date on which such notice is delivered to the Administrative
Agent and (B) the amount of the Incremental Revolving Commitments or Incremental
Term Commitments, as applicable, being requested (which shall not be less than
$25,000,000). Incremental Commitments may be provided by any Lender or by one or
more other financial institutions identified by the Borrower; provided, that (x)
any Lender requested by the Borrower to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment




--------------------------------------------------------------------------------

65


or Incremental Term Commitment and (y) any Person becoming an Incremental
Lender, if such Person is not already a Lender, must be an Eligible Assignee and
must be approved by the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender and the Issuing Bank (such approval not to be
unreasonably withheld or delayed).
(b) The terms and conditions of any Incremental Revolving Commitments and of the
Loans and other extensions of credit to be made thereunder shall be identical to
those of the original Commitments and Revolving Loans and other extensions of
credit made hereunder, and shall be treated as a single class with such
Commitments and Loans, and if the Borrower determines to increase the interest
rates or fees payable in respect of Incremental Revolving Commitments or Loans
and other extensions of credit made thereunder, such increase shall only be
permitted if the interest rates or fees payable in respect of the original
Commitments and Loans and other extensions of credit made hereunder, as
applicable, shall be increased to equal such interest rates or fees payable in
respect of such Incremental Revolving Commitments or Loans and other extensions
of credit, as the case may be. Any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be on such terms as the
Administrative Agent, the Borrower and the Incremental Term Lenders may agree;
provided, that (i) all Incremental Term Loans shall bear interest on the same
basis as the Revolving Credit Loans, but with such adjustments to the spreads
set forth in the definition of “Applicable Rate” as the Administrative Agent,
the Borrower and the Incremental Term Lenders may agree upon; provided, that if
the Weighted Average Yield for any Incremental Term Loans shall at any time
exceed by more than 0.50% per annum the Weighted Average Yield for Revolving
Credit Loans or any other Class of Incremental Term Loans, then the Applicable
Rate for Revolving Loans or such other Class of Incremental Term Loans shall
automatically be increased to reduce such excess to 0.50% per annum, (ii)
Incremental Term Loans may amortize, and may have the benefit of mandatory
prepayment events, on terms customary at the time of the establishment thereof
for “Tranche A” term loans, but may not mature prior to the Maturity Date and
(iii) Incremental Term Loans shall not have the benefit of any representations
or warranties, affirmative or negative covenants or Events of Default that do
not equally benefit all other Classes of Loans hereunder.
(c) Incremental Commitments shall be established pursuant to one or more
Incremental Commitment Agreements executed and delivered by the Borrower, each
Incremental Lender providing an Incremental Commitment and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
such Incremental Commitments amount to at least $25,000,000 in the aggregate and
unless on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments, (i) no Default
shall have occurred and be continuing, (ii) the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct (A)
in the case of the representations and warranties qualified as to materiality,
in all respects and (B) otherwise, in all material respects, in each case on and
as of such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date and (iii) the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates,




--------------------------------------------------------------------------------

66


officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent. Each Incremental Commitment Agreement may, without the
consent of any Lender, effect such amendments to, or amend and restate, this
Agreement and the other Loan Documents (including provisions hereof or thereof
that would otherwise require the consent of all the Lenders) as may be necessary
or appropriate, in the opinion of the Administrative Agent, to provide for the
applicable Incremental Commitments and the Loans and other extensions of credit
thereunder and otherwise to give effect to the provisions of this Section;
provided that no such Incremental Commitment Agreement shall effect any
amendment or waiver referred to in Section 9.02(b)(ii)(A), (B) or (C) without
the consent of each Lender affected thereby.
(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of and benefits accruing to,
and bound by all agreements and other obligations of, a Lender (or a Lender in
respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents and (ii) in the case of any Incremental Revolving
Commitment, (A) such Incremental Revolving Commitment shall constitute (or, in
the event such Incremental Lender already has a Commitment, shall increase) the
Commitment of such Incremental Lender and (B) the Aggregate Commitment shall be
increased by the amount of such Incremental Revolving Commitment, in each case,
subject to further increase or reduction from time to time as set forth in the
definition of the term “Commitment”.
(e) On the date of effectiveness of any Incremental Revolving Commitments (the
“Incremental Revolving Commitment Effective Date”), (i) the aggregate principal
amount of the Revolving Loans outstanding immediately prior to such
effectiveness (the “Outstanding Borrowings”) shall be deemed to be repaid;
(ii) each Incremental Revolving Lender that shall have been a Lender prior to
the Incremental Revolving Commitment Effective Date shall pay to the
Administrative Agent in same day funds an amount equal to the difference between
(A) the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the Incremental Revolving Commitments) multiplied by (2) the
amount of the Subsequent Borrowings (as hereinafter defined) and (B) the product
of (1) such Lender’s Applicable Percentage (calculated without giving effect to
the Incremental Revolving Commitments) multiplied by (2) the amount of the
Outstanding Borrowings; (iii) each Incremental Revolving Lender that shall not
have been a Lender prior to the Incremental Revolving Commitment Effective Date
shall pay to the Administrative Agent in same day funds an amount equal to the
product of (A) such Incremental Revolving Lender’s Applicable Percentage
(calculated after giving effect to the Incremental Revolving Commitments)
multiplied by (B) the amount of the Subsequent Borrowings; (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Lender that is not an
Incremental Revolving Lender the portion of such funds that is equal to the
difference between (A) the product of (1) such Lender’s Applicable Percentage
(calculated without giving effect to the Incremental Revolving Commitments)
multiplied by (2) the amount of the Outstanding Borrowings, and (B) the product
of (1) such Lender’s Applicable Percentage (calculated after giving effect




--------------------------------------------------------------------------------

67


to the Incremental Revolving Commitments) multiplied by (2) the amount of the
Subsequent Borrowings; (v) after the effectiveness of the Incremental Revolving
Commitments, the Borrower shall be deemed to have made new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Outstanding Borrowings and of the Types and for the
Interest Periods specified in a borrowing request delivered in accordance with
Section 2.03; (vi) each Lender shall be deemed to hold its Applicable Percentage
of each Subsequent Borrowing (calculated after giving effect to the Incremental
Revolving Commitments); and (vii) the Borrower shall pay to each Lender any and
all accrued but unpaid interest on the Outstanding Borrowings. The deemed
payments made pursuant to clause (i) above in respect of each Eurocurrency Loan
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.14 if the Incremental Revolving Commitment Effective Date occurs
other than on the last day of the Interest Period relating thereto.
(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Commitment Agreement, each Lender holding an Incremental Term
Commitment shall make a loan to the Borrower in an amount equal to such
Incremental Term Commitment on the date specified in such Incremental Commitment
Agreement.
(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.19(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and of the Applicable
Percentages of the Lenders after giving effect thereto.
SECTION 2.20. Extension Offers. (a).The Borrower may, on not more than two
occasions, on or after the first anniversary and prior to the fourth anniversary
of the Restatement Effective Date, by written notice to the Administrative
Agent, make offers (collectively, an “Extension Offer”) to all the Lenders of
one or more Classes, other than any Class of Incremental Term Commitments or
Incremental Term Loans established under Section 2.19 (each Class subject to
such an Extension Offer, an “Extension Request Class”) to enter into an
Extension Permitted Amendment pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be fewer than 10
Business Days or more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Extension Permitted
Amendments shall become effective (A) only with respect to the Loans and
Commitments of the Lenders of the Extension Request Class that accept the
applicable Extension Offer (such Lenders being called “Extending Lenders”, and
Lenders of such Class that do not accept such Extension Offer being called
“Declining Lenders”), (B) only if Lenders representing at least a majority of
the Commitments of the Extension Request Class accept such Extension Offer and
(C) in the case of any Extending Lender, only with respect to such Lender’s
Loans and Commitments of such Extension Request Class as to which such Lender’s
acceptance has been made.




--------------------------------------------------------------------------------

68


(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default or Event of Default shall
have occurred and be continuing on the date of effectiveness thereof, (ii) on
the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, and
(iii) the Borrower shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection therewith. The Administrative Agent shall promptly notify each
Lender of the effectiveness of each Extension Agreement. Each Extension
Agreement may, without the consent of any Lender other than the applicable
Extending Lenders, effect such amendments to this Agreement and the other Loan
Documents (including provisions hereof or thereof that would otherwise require
the consent of all the Lenders) as may be necessary or appropriate, in the
opinion of the Administrative Agent, to give effect to the provisions of this
Section, including any amendments necessary to treat the applicable Loans and/or
Commitments of the applicable Extending Lenders as a new Class of loans and/or
commitments hereunder; provided that, (i) no such Extension Agreement shall
effect any amendment or waiver referred to in Section 9.02(b)(ii)(A), (B) or (C)
without the consent of each Lender affected thereby and (ii) except as otherwise
agreed by the Issuing Bank (A) the allocation of the participation exposures
with respect to any then-existing or subsequently issued Letters of Credit shall
be made on a ratable basis as between the new Class of Commitments and the
remaining Commitments and (B) the Revolving Availability Period and the Maturity
Date, as such terms are used in reference to Letters of Credit, may not be
extended.
(c) The applicable Commitment of any Declining Lender shall terminate on the
Maturity Date in effect as to such Lender prior to the effectiveness of any such
Extension Permitted Amendment (the “Existing Revolving Maturity Date”). The
principal amount of any outstanding Revolving Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the accounts of such Declining Lenders, shall be due
and payable on the Existing Revolving Maturity Date, and on such date the
Borrower shall also make such other prepayments of Loans as shall be required in
order that, after giving effect to the termination of the Commitments of, and
all payments to, Declining Lenders pursuant to this sentence, the Aggregate
Revolving Exposures will not exceed the Aggregate Commitments. Notwithstanding
the foregoing provisions of this paragraph, the Borrower shall have the right,
pursuant to and in accordance with Section 2.17(b) and such procedures as the
Administrative Agent may reasonably specify, at any time prior to the Existing
Revolving Maturity Date, to replace a Declining Lender with a Lender or other
financial institution that will agree to the Extension Permitted




--------------------------------------------------------------------------------

69


Amendment, and any such replacement Lender shall for all purposes constitute an
Extending Lender.

ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority required for the ownership and
operation of its properties and the conduct of its business as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business, and is in good standing, in every jurisdiction where such
qualification is required.
SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with or any
other action by any Governmental Authority, except (i) such as have been
obtained or made and are (or will at all relevant times be) in full force and
effect and (ii) filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law, including any order of any
Governmental Authority, except to the extent any such violations, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any Subsidiary, (d) will not violate
or result (alone or with notice or lapse of time, or both) in a default under
any indenture or other agreement or instrument binding upon the Borrower or any
Subsidiary, or any of their assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Borrower or any
Subsidiary, or give rise to a right of, or result in, any termination,
cancellation, acceleration or right of renegotiation of any obligation
thereunder, except to the extent that any such violations, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and (e) except for Liens created under the Loan Documents, will




--------------------------------------------------------------------------------

70


not result in the creation or imposition of any Lien on any asset of the
Borrower or any Subsidiary.
SECTION 3.04. Financial Condition; No Material Adverse Change.
(a).The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, comprehensive income, stockholders’
equity and cash flows (i) as of and for the fiscal year ended December 31, 2015,
audited by and accompanied by the opinion of PricewaterhouseCoopers LLP,
independent registered public accounting firm, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2016, certified by
its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to normal year‑end audit adjustments
and the absence of certain footnotes in the case of the statements referred to
in clause (ii) above.
(b) Since December 31, 2015, there has been no event or condition that has
resulted, or would be materially likely to result, in a material adverse change
in the business, assets, liabilities, operations or financial condition of the
Borrower and the Subsidiaries, taken as a whole.
SECTION 3.05. Properties. (a).The Borrower and each Subsidiary has good title
to, or valid leasehold interests in, all its tangible property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. All information provided to the
Administrative Agent or the Lenders with respect to any Mortgaged Properties is
true and correct.
(b) The Borrower and each Subsidiary owns, or is licensed to use, all patents,
trademarks, copyrights, licenses, technology, software, domain names and other
intellectual property that is necessary for the conduct of its business as
currently conducted without conflict with the rights of any other Person, except
to the extent any such conflict, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No patents,
trademarks, copyrights, licenses, technology, software, domain names or other
intellectual property used by the Borrower or any Subsidiary in the operation of
its business infringes upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. As of the Restatement Effective
Date, each patent, trademark, copyright, license, technology, software, domain
name or other intellectual property that, individually or in the aggregate, is
material to the business of the Borrower and the Subsidiaries (or to the
business of the Borrower and the Domestic Subsidiaries) is owned by the Borrower
or a Domestic Subsidiary.
(e) As of the Restatement Effective Date, the Borrower and its Subsidiaries do
not own any real property.





--------------------------------------------------------------------------------

71


SECTION 3.06. Litigation and Environmental Matters. (a).There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower or any Subsidiary,
threatened against or affecting the Borrower or any Subsidiary, that (i) would
be reasonably likely, individually or in the aggregate, to result in a Material
Adverse Effect or (ii) involve any of the Loan Documents or the Transactions.
(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any Subsidiary, (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
SECTION 3.08. Investment Company Status. None of the Borrower or any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all material Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
where
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Subsidiary, as applicable,
has set aside on its books reserves with respect thereto to the extent required
by GAAP, (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (iv) the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.10. ERISA. No ERISA Events have occurred or are reasonably expected to
occur that, in the aggregate, would be materially likely to result in a Material
Adverse Effect. The present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of such
Plan by an amount that, if required to be paid as of such date by the Borrower
and the Subsidiaries would be materially likely to have a Material Adverse
Effect, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification Topic 715) did not, as of the date or dates of the most
recent financial statements





--------------------------------------------------------------------------------

72


reflecting such amounts, exceed the fair value of the assets of all such
underfunded Plans by an amount that, if required to be paid as of such date by
the Borrower and the Subsidiaries would be materially likely to have a Material
Adverse Effect.
SECTION 3.11. Subsidiaries and Joint Ventures. Schedule 3.11 sets forth, as of
the Restatement Effective Date, the name and jurisdiction of organization of,
and the percentage of each class of Equity Interests owned the Borrower or any
Subsidiary in (a) each Subsidiary and (b) each joint venture in which the
Borrower or any Subsidiary owns any Equity Interests, and identifies each
Designated Subsidiary and each Material Subsidiary. The Equity Interests in each
Subsidiary have been duly authorized and validly issued and are fully paid and
non-assessable. Except as set forth on Schedule 3.11, as of the Restatement
Effective Date, there is no existing option, warrant, call, right, commitment or
other agreement to which the Borrower or any Subsidiary is a party requiring,
and there are no Equity Interests in any Subsidiary outstanding that upon
exercise, conversion or exchange would require, the issuance by any Subsidiary
of any additional Equity Interests or other securities exercisable for,
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase any Equity Interests in any Subsidiary. As of the Restatement Effective
Date, the only Subsidiaries of the Borrower are (i) BorrowLenses, LLC, a
California limited liability company, (ii) MyPublisher, Inc., a New York
corporation, (iii) Penguin Digital, Inc., a Delaware corporation, (iv)
Shutterfly Images, LLC, a Delaware limited liability company, and (v) Shutterfly
Israel Ltd., a limited company formed under the laws of Israel.
SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the Subsidiaries as of the
Restatement Effective Date.
SECTION 3.13. Solvency. Immediately after the making of each Loan on the
occasion of each Borrowing and the application of the proceeds thereof, and
giving effect to the rights of subrogation and contribution under the Collateral
Agreement, (a) the fair value of the assets of the Loan Parties will exceed
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the assets of the Loan Parties will be greater
than the amount that will be required to pay the probable liability on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, (c) the Loan Parties
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured and (d) the
Loan Parties will not have unreasonably small capital with which to conduct the
business in which they are engaged, as such business is conducted at the time of
and is proposed to be conducted following the making of such Loan.
SECTION 3.14. Disclosure. Neither the Confidential Information Memorandum nor
any other information furnished by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent, any Arranger or any Lender (other than
information of a general economic or industry nature) in connection with the
negotiation of this Agreement or any other Loan Document, included herein or
therein or furnished hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any





--------------------------------------------------------------------------------

73


material misstatement of fact or, when such information is taken as a whole,
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to forecasts or projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time made and at the
time so furnished and, if furnished prior to the Restatement Effective Date, as
of the Restatement Effective Date (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).
SECTION 3.15. Collateral Matters. (a).The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person, except for rights secured by Liens permitted under Section 6.02.
(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.
(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing in the United States of America, in each case prior and superior in right
to any other Person, but subject to Liens permitted under Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Loan Parties
after the Restatement Effective Date).





--------------------------------------------------------------------------------

74


(d) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02.
SECTION 3.16. Federal Reserve Regulations. None of the Borrower or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X. Not more than 25% of the
value of the assets of the Borrower and the Subsidiaries subject to any
restrictions on the sale, pledge or other disposition of assets under this
Agreement, any other Loan Document or any other agreement to which any Lender or
Affiliate of a Lender is party will at any time be represented by margin stock.
SECTION 3.17. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, the Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers and employees, to the extent acting in such
capacities, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects and are not to the knowledge of the Borrower engaged in
any activity that would reasonably be expected to result in the Borrower or any
Subsidiary being designated as a Sanctioned Person. None of (a) the Borrower,
any Subsidiary or any of their respective directors or officers, or (b) to the
knowledge of the Borrower, any employee or agent of the Borrower or any
Subsidiary that will act in any capacity in connection with the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

ARTICLE IV
Conditions
SECTION 4.01. Restatement Effective Date. The amendment and restatement of the
Existing Credit Agreement in the form of this Agreement shall become effective
on, and shall not become effective until, the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 9.02):





--------------------------------------------------------------------------------

75


(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement.
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Bank and
dated the Restatement Effective Date) of  Fenwick & West LLP, counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent.
(d) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the chief executive officer or the
chief financial officer of the Borrower, confirming compliance with the
conditions set forth in the first sentence of paragraph (f) of this Section, in
paragraph (i) of this Section and in paragraphs (a) and (b) of Section 4.02.
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
any Loan Party under the Commitment Letter, the Fee Letter or any Loan Document.
(f) The Collateral and Guarantee Requirement shall have been satisfied (subject
to the penultimate sentence of this Section). The Administrative Agent shall
have received a completed Perfection Certificate, dated the Restatement
Effective Date and signed by an executive officer or a Financial Officer of the
Borrower, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted under Section 6.02 or have been, or
substantially contemporaneously with the initial funding of Loans on the
Restatement Effective Date will be, released.
(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.08.




--------------------------------------------------------------------------------

76


(h) The Lenders shall have received the financial statements, opinions and
certificates referred to in Section 3.04.
(i) Immediately after giving effect to the Transactions, none of the Borrower or
any Subsidiary shall have outstanding any Indebtedness or Disqualified Equity
Interests or, in the case of any Subsidiary, any other shares of preferred stock
or other preferred Equity Interests, other than (i) Indebtedness incurred under
the Loan Documents, (ii) the Convertible Notes and (iii) other Indebtedness set
forth on Schedule 6.01.
(j) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the chief financial officer of the
Borrower, as to the solvency of the Loan Parties on a consolidated basis after
giving effect to the Transactions occurring on or prior to the Restatement
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent.
(k) The principal of all loans, and all interest, fees and other amounts accrued
or otherwise owing, under the Existing Credit Agreement shall have been
or shall be paid in full (it being understood that any Existing Letters of
Credit may remain outstanding).
(l) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
Notwithstanding the foregoing, if the Borrower shall have used commercially
reasonable efforts to procure and deliver, but shall nevertheless be unable to
deliver, any Mortgage, Foreign Pledge Agreement or Control Agreement, or any
landlord, warehouseman, agent, bailee or processor acknowledgment or waiver,
that is required to be delivered in order to satisfy the requirements of the
Collateral and Guarantee Requirement, such delivery shall not be a condition
precedent to the effectiveness of this Agreement on the Restatement Effective
Date, but shall be required to be accomplished as provided in Section 5.13.
The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions shall have been satisfied (or waived in
accordance with Section 9.02) at or prior to 5:00 p.m., New York City time, on
June 30, 2016.
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing or
the date of issuance,




--------------------------------------------------------------------------------

77


amendment, renewal or extension of such Letter of Credit, as applicable, except
in the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be so true and
correct on and as of such prior date.
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
On the date of any Borrowing or of the issuance, amendment, renewal or extension
of any Letter of Credit, the Borrower shall be deemed to have represented and
warranted that the conditions specified in paragraphs (a) and (b) of this
Section have been satisfied and that, after giving effect to such Borrowing, or
such issuance, amendment, renewal or extension of a Letter of Credit, the
Aggregate Revolving Exposure (or any component thereof) shall not exceed the
maximum amount thereof (or the maximum amount of any such component) specified
in Section 2.01 or 2.04(b).



ARTICLE V
Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:
(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related consolidated statements of
income, comprehensive income, stockholders’ equity and cash flows as of the end
of and for such fiscal year, setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of PricewaterhouseCoopers LLP or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such year in
accordance with GAAP;
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet as of the end
of such fiscal quarter, the related consolidated statements of income for such
fiscal quarter and the then elapsed portion of the fiscal year and the related
statements of cash




--------------------------------------------------------------------------------

78


flows for the then elapsed portion of the fiscal year, in each case setting
forth in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the prior fiscal year,
all certified by a Financial Officer of the Borrower as presenting fairly, in
all material respects, the financial position, results of operations and cash
flows of the Borrower and its consolidated Subsidiaries on a consolidated basis
as of the end of and for such fiscal quarter and such portion of the fiscal year
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes;
(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Borrower, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.11 and 6.12,
(iii) if any change in GAAP or in the application thereof has occurred since the
date of the consolidated balance sheet of the Borrower most recently theretofore
delivered under clause (a) or (b) above (or, prior to the first such delivery,
referred to in Section 3.04) that has had, or could have, a significant effect
on the calculations of the Leverage Ratio or the Fixed Charge Coverage Ratio,
specifying the nature of such change and the effect thereof on such calculations
and (iv) certifying that all notices required to be provided under Sections 5.03
and 5.04 have been provided and that the Collateral and Guarantee Requirement
remains satisfied in all material respects or setting forth any information not
included in the Perfection Certificate that would have been required to be
included in such Perfection Certificate had it been dated as of the date of the
Compliance Certificate delivered pursuant to this Section;
(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that audited such financial
statements stating whether it obtained knowledge during the course of its
examination of such financial statements of any Default and, in the case it
shall have obtained knowledge of any Default, specifying the details thereof
(which certificate may be limited to the extent required by accounting rules or
guidelines); provided that such certificate shall not be required to be
delivered if the Borrower has used commercially reasonable efforts to cause such
certificate to be delivered by such accounting firm and such accounting firm has
informed the Borrower that it is not willing to provide such certificate;
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
(f) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any





--------------------------------------------------------------------------------

79


Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
(g) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (e) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports or other reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. In the event any
financial statements delivered under clause (a) or (b) above shall be restated,
the Borrower shall deliver, promptly after such restated financial statements
become available, revised Compliance Certificates with respect to the periods
covered thereby that give effect to such restatement, signed by a Financial
Officer of the Borrower.
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a) the occurrence of, or receipt by the Borrower of any written notice claiming
the occurrence of, any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent and the Lenders, that in each case would be materially
likely to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;
(c) the occurrence of any ERISA Event, or any fact or circumstance that gives
rise to a reasonable expectation than an ERISA Event will occur, that alone or
together with any other ERISA Events that have occurred, would be materially
likely to result in a material liability to the Borrower and the Subsidiaries;
and





--------------------------------------------------------------------------------

80


(d) any other development that has resulted, or would be materially likely to
result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
SECTION 5.03. Additional Subsidiaries. (a).If any Subsidiary is formed or
acquired after the Restatement Effective Date, the Borrower will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interests in or Indebtedness of such Subsidiary owned by any Loan
Party.
(b) The Borrower may designate a Domestic Subsidiary meeting the criteria set
forth in the definition of the term “Designated Subsidiary” as a Designated
Subsidiary; provided that (i) such Subsidiary shall have delivered to the
Administrative Agent a supplement to the Collateral Agreement, in the form
specified therein, duly executed by such Subsidiary, (ii) the Borrower shall
have delivered a certificate of a Financial Officer or other executive officer
of the Borrower to the effect that, after giving effect to any such designation
and such Subsidiary becoming a Subsidiary Loan Party hereunder, the
representations and warranties set forth in this Agreement and the other Loan
Documents as to such Subsidiary shall be true and correct and no Default shall
have occurred and be continuing, and (iii) such Subsidiary shall have delivered
to the Administrative Agent documents and opinions of the type referred to in
Sections 4.01(b) and 4.01(c).
SECTION 5.04. Information Regarding Collateral; Deposit and Securities Accounts.
(a).The Borrower will furnish to the Administrative Agent prompt written notice
of any change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of
organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Loan Party. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.
(b) The Borrower will furnish to the Administrative Agent prompt written notice
of (i) the acquisition by any Loan Party of, or any real property otherwise
becoming, a Mortgaged Property after the Restatement Effective Date and (ii) the
acquisition by any Loan Party of any other material assets after the Restatement
Effective Date, other than any assets constituting Collateral under the Security
Documents in which the Administrative





--------------------------------------------------------------------------------

81


Agent shall have a valid, legal and perfected security interest (with the
priority contemplated by the applicable Security Document) upon the acquisition
thereof.
(c) The Borrower will, in each case as promptly as practicable, notify the
Administrative Agent of the existence of any deposit account or securities
account maintained by a Loan Party in respect of which a Control Agreement is
required to be in effect pursuant to clause (f) of the definition of the term
“Collateral and Guarantee Requirement” but is not yet in effect.
SECTION 5.05. Existence; Conduct of Business. The Borrower and each Subsidiary
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its
business; provided that the foregoing shall not prohibit any transaction
permitted under Section 6.03 or 6.05.
SECTION 5.06. Payment of Obligations. The Borrower and each Subsidiary will pay
its obligations, including material Tax liabilities, before the same shall
become delinquent or in default, except where (i) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (ii) the Borrower
or such Subsidiary has set aside on its books reserves with respect thereto to
the extent required by GAAP, (iii) such contest effectively suspends collection
of the contested obligation and the enforcement of any Lien securing such
obligation or (iv) the failure to make payment would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 5.07. Maintenance of Assets. The Borrower and each Subsidiary will keep
and maintain all assets material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.
SECTION 5.08. Insurance. The Borrower and each Subsidiary will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. Each such policy of
liability or casualty insurance maintained by or on behalf of Loan Parties shall
(a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, (b) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Secured Parties, as the loss
payee thereunder and (c) provide for at least 30 days’ (or such shorter number
of days as may be agreed to by the Administrative Agent) prior written notice to
the Administrative Agent of any cancellation of such policy. With respect to
each Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained, and will maintain, with financially sound and reputable
insurance companies, such flood





--------------------------------------------------------------------------------

82


insurance as is required under applicable law, including Regulation H of the
Board of Governors.
SECTION 5.09. Books and Records; Inspection and Audit Rights. The Borrower and
each Subsidiary will keep proper books of record and account in which full, true
and correct entries in accordance with GAAP and applicable law are made of all
dealings and transactions in relation to its business and activities. The
Borrower and each Subsidiary will permit the Administrative Agent or any Lender,
and any agent designated by any of the foregoing, upon reasonable prior notice,
(a) to visit and inspect its properties, (b) to examine and make extracts from
its books and records and (c) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested; provided that unless an Event of Default shall
have occurred and be continuing, no such discussion with any such independent
accountants shall be permitted unless the Borrower shall have received
reasonable notice thereof and a reasonable opportunity to participate therein.
SECTION 5.10. Compliance with Laws. The Borrower and each Subsidiary will comply
with all laws, including all orders of any Governmental Authority, applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and the
respective directors, officers, employees and agents of the foregoing with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.11. Use of Proceeds and Letters of Credit. (a).The proceeds of the
Loans will be used solely for working capital, permitted acquisitions, capital
expenditures and other general corporate purposes of the Borrower and the
Subsidiaries. Letters of Credit will be issued only to support obligations of
the Borrower and the Subsidiaries incurred in the ordinary course of business.
(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or any Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
SECTION 5.12. Further Assurances. The Borrower and each other Loan Party will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be





--------------------------------------------------------------------------------

83


required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times or otherwise to effectuate the provisions of the
Loan Documents, all at the expense of the Loan Parties. The Borrower will
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
SECTION 5.13. Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within 30 days, after the Restatement Effective
Date, the Borrower and each Loan Party will deliver all agreements, instruments
and other documents that would have been required to be delivered on the
Restatement Effective Date but for the penultimate sentence of Section 4.01, in
each case except to the
extent otherwise agreed by the Administrative Agent pursuant to its authority as
set forth in the definition of the term “Collateral and Guarantee Requirement”.

ARTICLE VI
Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 6.01. Indebtedness; Certain Equity Securities. (a).None of the Borrower
or any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:
(i) Indebtedness created under the Loan Documents;
(ii) Indebtedness existing on the date hereof and set forth on Schedule 6.01 and
Refinancing Indebtedness in respect thereof;
(iii) Indebtedness of the Borrower or any Subsidiary to the Borrower or any
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than the Borrower or any Subsidiary, (B) any such
Indebtedness owing by any Loan Party to a Subsidiary that is not a Loan Party
shall be unsecured and subordinated in right of payment to the Loan Document
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent, (C) any such Indebtedness
owing to any Loan Party shall be evidenced by a promissory note that shall have
been pledged pursuant to the Collateral Agreement and (D) any such Indebtedness
owing by any Subsidiary that is not a Loan Party to any Loan Party shall be
incurred in compliance with Section 6.04;
(iv) Guarantees incurred in compliance with Section 6.04;





--------------------------------------------------------------------------------

84


(v) Indebtedness of the Borrower or any Subsidiary (A) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets (and related fees and costs) or (B) assumed in connection with
the acquisition of any fixed or capital assets, and Refinancing Indebtedness in
respect of any of the foregoing; provided that the aggregate principal amount of
Indebtedness permitted by this clause (v) shall not exceed the greater of (x)
10.0% of Consolidated Total Assets and (y) $50,000,000, at any time outstanding;
(vi) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition or a Specified Foreign
Acquisition permitted under Section 6.04(m), provided that (A) such Indebtedness
exists at the time such Person becomes a Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such assets being acquired and (B) neither the Borrower nor
any Subsidiary (other than such Person or the Subsidiary with which such Person
is merged or consolidated or the Person that so assumes such Person’s
Indebtedness) shall Guarantee or otherwise become liable for the payment of such
Indebtedness, and Refinancing Indebtedness in respect of any of the foregoing;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (vi) shall not exceed $25,000,000 at any time outstanding;
(vii) Indebtedness owed in respect of any obligations (including, without
limitation, overdrafts and related liabilities) arising from treasury,
depository and cash management services or in connection with any automated
clearing-house transfers of funds (including deposit accounts, overnight draft,
credit cards, debit cards, p-cards (including purchasing cards and commercial
cards), funds transfer, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services and other cash management services); provided that such
Indebtedness shall be repaid in full within five Business Days of the due date
or settlement date thereof, whichever is later;
(viii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations under (A) workers’
compensation, unemployment insurance and other social security laws and (B)
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature;




--------------------------------------------------------------------------------

85


(ix) Indebtedness of the Borrower or any Subsidiary in the form of purchase
price adjustments, earn-outs, non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition, Specified Foreign
Acquisition or other Investment permitted by Section 6.04;
(x) Permitted Unsecured Indebtedness (including any such Indebtedness in the
form of Other Convertible Notes) and Refinancing Indebtedness in respect
thereof;
(xi) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
exceeding $20,000,000 at any time outstanding;
(xii) the Convertible Notes;
(xiii) Refinancing Indebtedness in respect of the Convertible Notes in an
aggregate principal amount not in excess of $350,000,000;
(xiv) Indebtedness of any Loan Party pursuant to Hedging Agreements permitted by
Section 6.07; and
(xv) Indebtedness consisting of a loan made to the Company by the Economic
Development Authority for the City of Shakopee, Minnesota, in an aggregate
principal amount not exceeding $1,000,000.
(b) No Subsidiary will issue or permit to exist any Disqualified Equity
Interests.
SECTION 6.02. Liens. None of the Borrower or any Subsidiary will create, incur,
assume or permit to exist any Lien on any asset now owned or hereafter acquired
by it, or assign or sell any income or revenues (including accounts receivable
and royalties) or rights in respect of any thereof, except:
(i) Liens created under the Loan Documents;
(ii) Permitted Encumbrances;
(iii) any Lien on any asset of the Borrower or any Subsidiary existing on the
date hereof and set forth on Schedule 6.02; provided that (A) such Lien shall
not apply to any other asset of the Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the date hereof and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof;
(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the




--------------------------------------------------------------------------------

86


date hereof prior to the time such Person becomes a Subsidiary (or is so merged
or consolidated); provided that (A) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary (or
such merger or consolidation), (B) such Lien shall not apply to any other asset
of the Borrower or any Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any special purpose merger Subsidiary that is a
party thereto) and (C) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated), and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof and, in the case of any such obligations constituting Indebtedness, that
are permitted under Section 6.01 as Refinancing Indebtedness in respect thereof;
(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (A) such Liens secure only
Indebtedness permitted by Section 6.01(a)(v) and obligations relating thereto
not constituting Indebtedness and (B) such Liens shall not apply to any other
asset of the Borrower or any Subsidiary (other than the proceeds and products
thereof); provided further that in the event purchase money obligations are owed
to any Person with respect to financing of more than one purchase of any fixed
or capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;
(vi) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;
(viii) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary
or (B) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;
(ix) Liens on assets of any Foreign Subsidiary securing Indebtedness of such
Subsidiary permitted under Section 6.01; provided that such Liens shall not
apply to any Collateral (including any Equity Interests in any Subsidiary that
constitute Collateral) or any other assets of the Borrower or any other Domestic
Subsidiary;
(x) sales of accounts receivable permitted by Section 6.05(d);




--------------------------------------------------------------------------------

87


(xi) Liens securing Indebtedness or other obligations in an aggregate principal
amount not to exceed $15,000,000 at any time outstanding;
(xii) Other Liens securing Indebtedness if, at the time of and immediately after
the creation, incurrence or assumption of each such Lien and the related
Indebtedness, the Senior Secured Leverage Ratio does not exceed 1.50 to 1.00;
and
(xiii) a Lien created on an A7 Alegro Binding Line (Serial Number FE2120303)
owned by the Company securing Indebtedness permitted under Section 6.01(a)(xv).
SECTION 6.03. Fundamental Changes; Business Activities. (a).None of the Borrower
or any Subsidiary will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (i) any Person may
merge into the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Person (other than the Borrower) may merge or consolidate
with any Subsidiary in a transaction in which the surviving entity is a
Subsidiary (and, if any party to such merger or consolidation is a Subsidiary
Loan Party, is a Subsidiary Loan Party), (iii) any Subsidiary may merge into or
consolidate with any Person (other than the Borrower) in a transaction permitted
under Section 6.05 in which, after giving effect to such transaction, the
surviving entity is not a Subsidiary and (iv) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger or consolidation
involving a Person that is not a wholly-owned Subsidiary immediately prior
thereto shall not be permitted unless it is also permitted under Section 6.04.
(b) None of the Borrower or any Subsidiary will engage to any material extent in
any business other than businesses of the type conducted by the Borrower and the
Subsidiaries on the date hereof and businesses reasonably related thereto or
that constitute reasonable extensions thereof.
(c) The Borrower will not permit any Person other than the Borrower, or one or
more of its Subsidiaries that is not a CFC, to own any Equity Interests in any
Domestic Subsidiary other than any Domestic Subsidiary owned by a Foreign
Subsidiary at the time such Foreign Subsidiary is acquired by the Borrower;
provided that the Equity Interests in any such Domestic Subsidiary shall be
transferred to a Loan Party as promptly as reasonably practicable following such
acquisition unless, in the good faith determination of a Financial Officer of
the Borrower, such transfer would result in a material tax liability or other
material disadvantage to the Borrower.
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. None of
the Borrower or any Subsidiary will purchase, hold, acquire (including pursuant
to any merger or consolidation with any Person that was not a wholly-owned
Subsidiary prior thereto), make or otherwise permit to exist any Investment in
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) all or substantially all the assets of any other Person
or of a business unit, division, product line




--------------------------------------------------------------------------------

88


or line of business of any other Person, or assets acquired other than in the
ordinary course of business that, following the acquisition thereof, would
constitute a substantial portion of the assets of the Borrower and the
Subsidiaries, taken as a whole, except:
(a) Permitted Investments;
(b) Investments existing on the date hereof and set forth on Schedule 6.04 (but
not any additions thereto (including any capital contributions) made after the
date hereof unless such additions are permitted by other clauses of this Section
6.04);
(c) Investments by the Borrower and the Subsidiaries in Equity Interests in
their subsidiaries; provided that (i) such subsidiaries are Subsidiaries prior
to such investments, (ii) any such Equity Interests held by a Loan Party shall
be pledged in accordance with the requirements of the definition of the term
“Collateral and Guarantee Requirement” and (iii) the aggregate outstanding
amount of the Investments made, acquired or entered into by the Loan Parties in,
loans and advances by the Loan Parties to and Guarantees by the Loan Parties of
Indebtedness and other obligations of, Subsidiaries that are not Loan Parties
under this clause (c) and under clauses (d), (e) and (m) of this Section 6.04
shall not exceed the greater of (x) 15.0% of Consolidated Total Assets and (y)
$200,000,000;
(d) Investments consisting of loans or advances made by the Borrower or any
Subsidiary to any Subsidiary; provided that (i) the Indebtedness resulting
therefrom is permitted by Section 6.01(a)(iii) and (ii) such loans and advances
made by the Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (c)(iii) above;
(e) Investments consisting of Guarantees by the Borrower or any Subsidiary of
Indebtedness or other obligations of the Borrower or any Subsidiary (including
any such Guarantees arising as a result of any such Person being a joint and
several co-applicant with respect to any loan, letter of credit or letter of
guaranty); provided that (i) a Subsidiary that has not Guaranteed the Secured
Obligations pursuant to the Collateral Agreement shall not Guarantee any
Indebtedness or other obligations of any Loan Party and (ii) such Guarantees by
Loan Parties of Indebtedness and other obligations of Subsidiaries that are not
Loan Parties shall be subject to the limitation set forth in clause (c)(iii)
above;
(f) Investments consisting of accounts receivable, or received in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and disputes with, customers and suppliers, in each case in the ordinary course
of business;
(g) Investments made as a result of the receipt of non-cash consideration from a
sale, transfer, lease or other disposition, or an exclusive license, of any
asset in compliance with Section 6.05;
(h) Investments by the Borrower or any Subsidiary that result solely from the
receipt by the Borrower or such Subsidiary from any of its subsidiaries of a




--------------------------------------------------------------------------------

89


dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities (but not any additions thereto made after
the date of the receipt thereof);
(i) Investments in the form of Hedging Agreements permitted under Section 6.07;
(j) payroll, travel and similar advances to directors and employees of the
Borrower or any Subsidiary to cover matters that are expected at the time of
such advances to be treated as expenses of the Borrower or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;
(k) loans or advances to directors and employees of the Borrower or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$5,000,000;
(l) Permitted Acquisitions;
(m) Specified Foreign Acquisitions; provided that the sum of (i) the aggregate
consideration paid (whether consisting of cash or other assets and including the
aggregate amount of any Indebtedness or other obligations assumed, but excluding
consideration in the form of Equity Interests of the Borrower that do not
constitute Disqualified Equity Interests) for all such Specified Foreign
Acquisitions, (ii) the aggregate outstanding amount of Investments in, loans and
advances to and Guarantees of obligations of Foreign Subsidiaries pursuant to
clauses (c), (d) and (e) of this Section 6.04 and (iii) the aggregate
outstanding amount of Investments in Joint Ventures pursuant to clause (n) of
this Section 6.04, shall not exceed the greater of (x) 15% of Consolidated Total
Assets and (y) $200,000,000 (as reduced by any deemed utilization of such basket
provided for in the definition of “Permitted Acquisition”);
(n) Investments in Joint Ventures in an aggregate amount at any time outstanding
not in excess of $50,000,000;
(o) any Permitted Call Spread Hedging Transaction related to the Convertible
Notes or any Refinancing Indebtedness in respect thereof in the form of
convertible debt securities or any Other Convertible Notes, to the extent
constituting an Investment;
(p) other Investments in an aggregate amount outstanding at any time not in
excess of $10,000,000; and
(q) Investments in Foreign Subsidiaries to the extent that the proceeds thereof
are paid substantially contemporaneously with the making thereof (by such
Foreign Subsidiary or by another Subsidiary to or in whom such Foreign
Subsidiary lends or invests such proceeds) to a Loan Party to license
Intellectual Property of the




--------------------------------------------------------------------------------

90


Borrower or one or more Subsidiaries thereof, or to otherwise pay consideration
or royalties to a Loan Party for rights to such Intellectual Property.
SECTION 6.05. Asset Sales. None of the Borrower or any Subsidiary will sell,
transfer, lease or otherwise dispose of, or exclusively license, any asset,
including any Equity Interest owned by it, nor will any Subsidiary issue any
additional Equity Interest in such Subsidiary (other than to the Borrower or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law), except:
(a) sales, transfers, leases and other dispositions of inventory or used or
surplus equipment in the ordinary course of business or of cash and Permitted
Investments;
(b) sales, transfers, leases and other dispositions to the Borrower or any
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;
(c) dispositions in the form of Liens permitted by Section 6.02, Investments
permitted by Section 6.04 and Restricted Payments permitted by Section 6.08(a)
(provided that, in the case of any such Restricted Payment by the Borrower, the
assets disposed thereby shall be solely in the form of cash or Permitted
Investments);
(d) sales, transfers or other dispositions of accounts receivable in connection
with the compromise or collection thereof in the ordinary course of business
consistent with past practice and not as part of any accounts receivables
financing transaction;
(e) dispositions of assets subject to any casualty or condemnation proceeding
(including dispositions in lieu thereof);
(f) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such disposition are promptly applied to the purchase price of
such replacement property;
(g) licenses or sublicenses of intellectual property entered into in the
ordinary course of business, or not interfering in any respect with the ordinary
conduct of, or not materially detracting from the value of, the business of the
Borrower and the Subsidiaries;
(h) termination of leases in the ordinary course of business;
(i) voluntary terminations of Hedging Agreements;
(j) dispositions after the Restatement Effective Date of assets acquired as part
of acquisitions permitted under Section 6.04 of Persons owning such assets;
provided that (i) such assets are disposed of within one year of their
acquisition by




--------------------------------------------------------------------------------

91


the Borrower or any Subsidiary and (ii) the board of directors of the Borrower
shall have determined that such assets are surplus to the needs of the
Borrower’s
business or that the retention of such assets is not consistent with the
Borrower’s business plan.
(k) sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) at the time of
and after giving effect to any such sale, transfer, lease or other disposition,
the fair value of the assets disposed of therein, taken together with the fair
value of all assets theretofore sold, transferred, leased or otherwise disposed
of in reliance on this clause (k) during the same fiscal year of the
Borrower, shall not exceed 10% of the Consolidated Total Assets of the Borrower
at the time of such sale, transfer, lease or other disposition, (ii) all such
sales, transfers, leases and other dispositions and exclusive licenses shall be
made for fair value and at least 75% cash consideration and (iii) if any Net
Cash Proceeds of all such sales, transfers, leases and other dispositions and
exclusive licenses are not applied by the Borrower and the Subsidiaries within
360 days of the receipt thereof to acquire assets (other than cash, Permitted
Investments or other short-term investments) used or useful in the conduct of
their businesses, the Commitments shall be reduced by the amount thereof (and
if, after giving effect to such reduction, the Aggregate Revolving Exposure
exceeds the Aggregate Commitment, the Borrower shall make prepayments and
deposits of cash collateral as required by Section 2.09(b)).
Notwithstanding the foregoing, no such sale, transfer or issuance of any Equity
Interests in any Subsidiary shall be permitted (other than to the Borrower or
any Subsidiary, and other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable requirements of law) unless (i) such Equity Interests constitute all
the Equity Interests in such Subsidiary held by the Borrower and the
Subsidiaries and (ii) immediately after giving effect to such transaction, the
Borrower and the Subsidiaries shall otherwise be in compliance with
Section 6.04.
SECTION 6.06. Sale/Leaseback Transactions. None of the Borrower or any
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted under Section 6.05, (b) any
Capital Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (c) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02.
SECTION 6.07. Hedging Agreements. None of the Borrower or any Subsidiary will
enter into any Hedging Agreement, except (a) Hedging Agreements entered into to
hedge or mitigate risks to which the Borrower or any Subsidiary has actual
exposure and (b) Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.




--------------------------------------------------------------------------------

92


SECTION 6.08. Restricted Payments; Payments of Certain Indebtedness. (a). None
of the Borrower or any Subsidiary will declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
Equity Interests permitted hereunder; (ii) any Subsidiary may declare and pay
dividends or make other distributions with respect to its capital stock,
partnership or membership interests or other similar Equity Interests, or make
other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Borrower and the Subsidiaries); (iii) the Borrower may
repurchase Equity Interests upon the exercise of stock options if such Equity
Interests represent a portion of the exercise price of such options; (iv) the
Borrower may make cash payments in lieu of the issuance of fractional shares
representing insignificant interests in the Borrower in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for capital stock in the Borrower; (v) the Borrower may make
Restricted Payments, not exceeding $4,000,000 in the aggregate for any fiscal
year, pursuant to and in accordance with stock option plans or other benefit
plans or agreements for directors, officers or employees of the Borrower and the
Subsidiaries; (vi) the Borrower may make Restricted Payments with the proceeds
of substantially concurrent issuance of Equity Interests (other than
Disqualified Equity Interests); (vii) the Borrower may effect stock repurchases
for cash, declare and pay additional cash dividends or make other Restricted
Payments in cash; provided that (A) at the time of and immediately after giving
effect to any such repurchase, dividend or Restricted Payment, and any related
incurrence of Indebtedness, (1) no Default shall have occurred and be continuing
and (2) after giving effect to such repurchase, dividend or Restricted Payment,
and any related incurrence of Indebtedness, on a pro forma basis in accordance
with Section 1.04(b), the Borrower shall be in compliance with the covenants set
forth in Sections 6.11 and 6.12 (and, for purposes of determining such
compliance, the maximum Leverage Ratio then permitted under such Section shall
be assumed to be 2.50 to 1.00; provided, that such assumption shall not apply in
the case of the settlement of the Convertible Notes (or any Refinancing
Indebtedness in respect thereof in the form of convertible debt securities) or
any Other Convertible Notes for cash upon the conversion thereof or in the case
of the repurchase of the Convertible Notes) and (B) the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all the requirements set forth in this
clause (vii) have been satisfied with respect to such dividend or Restricted
Payment, together with reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in clause (A)(2) above; (viii) the
Borrower may settle warrants issued as part of a Permitted Call Spread Hedging
Transaction related to the Convertible Notes or any Refinancing Indebtedness in
respect thereof in the form of convertible debt securities or any Other
Convertible Notes (A) by delivery of shares of the Borrower’s common stock upon
settlement thereof or (B) by (x) set-off against the call option purchased as
part of the same Permitted Call Spread Hedging Transaction or (y) payment of an
early termination amount thereof upon any early termination thereof in common
stock or, in the case of a nationalization, insolvency, merger event (as a
result of




--------------------------------------------------------------------------------

93


which holders of the Borrower’s common stock are entitled to receive cash or
other consideration (other than the Borrower’s common stock) for their shares of
the Borrower’s common stock) or similar transaction with respect to the Borrower
or the common stock of the Borrower, cash and/or other property; (ix) so long as
no Default shall have occurred and be continuing, the Borrower may make other
Restricted Payments; provided that the aggregate amount of Restricted Payments
made during the term of this Agreement pursuant to this clause (ix) shall not
exceed $100,000,000 minus the aggregate amount of payments of or in respect of
Indebtedness made pursuant to Section 6.08(b)(vii) and (x) the issuance of or
performance of obligations under any warrant issued as part of Permitted Call
Spread Hedging Transaction related to the Convertible Notes or any Refinancing
Indebtedness in respect thereof in the form of convertible debt securities or
any Other Convertible Notes that provides for settlement by delivery of cash
and/or other property as the result of a nationalization, insolvency, merger
event (as a result of which holders of the Borrower’s common stock are entitled
to receive cash or other consideration (other than the Borrower’s common stock)
for their shares of the Borrower’s common stock) or similar transaction with
respect to the Borrower or the common stock of the Borrower.
(b) None of the Borrower or any Subsidiary will make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any unsecured Indebtedness or Indebtedness secured by a Lien junior (by reason
of time of creation or perfection or otherwise) to any Lien created by the
Security Documents, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, defeasance,
cancelation or termination of any such Indebtedness, except:
(i) regularly scheduled or mandatory interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(ii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;
(iii) payments of or in respect of Indebtedness made solely with Equity
Interests in the Borrower (other than Disqualified Equity Interests);
(iv) payments of or in respect of Indebtedness incurred pursuant to Section
6.01(v) with the proceeds of the sale of any fixed or capital assets acquired,
constructed or improved with the proceeds of such Indebtedness;
(v) prepayments of Indebtedness of any Person (not previously a Subsidiary) that
is acquired by and becomes a Subsidiary of the Borrower, or that is merged or
consolidated with or into the Borrower or a Subsidiary in a transaction
permitted hereunder, and prepayments of Indebtedness of any Person (other than
the Borrower or a Subsidiary) that is assumed by the Borrower or a Subsidiary in
connection with an acquisition of assets from such Person in a transaction
permitted hereunder;




--------------------------------------------------------------------------------

94


provided that such prepayments shall be made within 120 days after the closing
of any such acquisition, merger, consolidation or assumption.
(vi) other payments of or in respect of such Indebtedness; provided that (A) at
the time of and immediately after giving effect to any such payment, and any
related incurrence of Indebtedness, (1) no Default shall have occurred and be
continuing and (2) on a pro forma basis in accordance with Section 1.04(b), the
Borrower shall be in compliance with the covenants set forth in Sections 6.11
and 6.12(e) (and for purposes of determining such compliance, the maximum
Leverage Ratio then permitted under such Section shall be assumed to be 2.50 to
1.00; provided, that such assumption shall not apply in the case of any
prepayment, redemption, repurchase or defeasance, or any cash settlement
payments made upon the conversion, of the Convertible Notes (or any Refinancing
Indebtedness in respect thereof in the form of convertible debt securities) or
any Other Convertible Notes in accordance with their terms); and (B) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that all the requirements set forth in
this clause (vi) have been satisfied with respect to such payment, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clause (A)(2) above; and
(vii) so long as no Default shall have occurred and be continuing, the Borrower
may make other payments of or in respect of Indebtedness; provided that the
aggregate amount of payments of or in respect of Indebtedness made during the
term of this Agreement pursuant to this clause (vii) shall not exceed
$100,000,000 minus the aggregate amount of Restricted Payments made pursuant to
6.08(a)(ix).
SECTION 6.09. Transactions with Affiliates. None of the Borrower or any
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions in the ordinary course of business that are at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than those
that would prevail in arm’s-length transactions with unrelated third parties,
(b) transactions between or among the Loan Parties not involving any other
Affiliate, (c) transactions between or among Subsidiaries that are not Loan
Parties, (d) any Restricted Payment permitted under Section 6.08, (e) issuances
by the Borrower of Equity Interests (other than Disqualified Equity Interests),
and receipt by the Borrower of capital contributions, (f) compensation and
indemnification of, and other employment and severance arrangements with,
directors, officers and employees of the Borrower or any Subsidiary and (g)
loans and advances permitted under Section 6.04(j) and 6.04(k).
SECTION 6.10. Restrictive Agreements. None of the Borrower or any Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its assets to secure any Secured Obligations or (b) the
ability of any Subsidiary to pay dividends or other




--------------------------------------------------------------------------------

95


distributions with respect to its Equity Interests or to make or repay loans or
advances to the Borrower or any Subsidiary or to Guarantee Indebtedness of the
Borrower or any Subsidiary; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any amendment or modification expanding the
scope of any such restriction or condition), (C) in the case of any Subsidiary
that is not a wholly-owned Subsidiary, restrictions and conditions imposed by
its organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary; (D) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary, or a
business unit, division, product line or line of business, that are applicable
solely pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary, or the business unit, division, product line or line of
business, that is to be sold and such sale is permitted hereunder and
(E) restrictions and conditions imposed by agreements relating to Indebtedness
of any Subsidiary in existence at the time such Subsidiary became a Subsidiary
and otherwise permitted by Section 6.01(a)(vi) (but shall apply to any amendment
or modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Subsidiary,
and (ii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 6.01(a)(v), 6.01(a)(vi) or Section 6.01(a)(xi) if such restrictions
or conditions apply only to the assets securing such Indebtedness or customary
provisions in leases and other agreements restricting the assignment thereof.
Nothing in this paragraph shall be deemed to modify the requirements set forth
in the definition of the term “Guarantee and Collateral Requirement” or the
obligations of the Loan Parties under Sections 5.03, 5.04 or 5.12 or under the
Security Documents.
SECTION 6.11. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any fiscal quarter to exceed the ratio set forth below with
respect to such fiscal quarter:
Fiscal Quarter Ending
Maximum Total Leverage Ratio
June 30, 2016, through March 31, 2017
3.50 to 1.00
June 30, 2017, through March 31, 2018
3.25 to 1.00
June 30, 2018 and thereafter
3.00 to 1.00

SECTION 6.12. Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
to be less than 2.50 to 1.00.
SECTION 6.13. Fiscal Year. The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its fiscal year to end on a date other
than December 31.




--------------------------------------------------------------------------------


96


ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Subsidiary, in any Loan Document or in any report,
certificate, financial statement or other information provided pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect when made or deemed made;
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.05 (with respect to the existence of the
Borrower) or 5.11 or in Article VI;
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or the Required Lenders to the Borrower (with a copy to the Administrative
Agent in the case of any such notice from a Lender);
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;
(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(following any cure, grace or notice period) the holder or holders of any
Material
Indebtedness (or, in the case of any Hedging Agreement, the counterparties
thereto) or any trustee or agent on its or their behalf to cause (or give notice
causing) any Material Indebtedness to become due, or to terminate or require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes




--------------------------------------------------------------------------------

97


due as a result of the voluntary sale or transfer of property or assets or the
satisfaction of a condition to conversion of the Convertible Notes or any
Refinancing Indebtedness in respect thereof in the form of convertible debt
securities or any Other Convertible Notes or any settlement of any such
conversion permitted hereunder;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation (other than any liquidation permitted
by Section 6.03(a)(iv)), reorganization or other relief under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (i) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors,
or the board of directors (or similar governing body) of the Borrower or any
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to above in this
clause (i) or clause (h) of this Article;
(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer, so
long as such insurer is generally recognized as financially sound), shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any enforcement proceeding shall
be legally commenced by a judgment creditor to attach or levy upon any assets of
the Borrower or any Subsidiary to enforce any such judgment;
(l) one or more judgments for injunctive relief shall be rendered against the
Borrower, any Subsidiary or any combination thereof that would, individually or
in the aggregate, be materially likely to result in a Material Adverse Effect;




--------------------------------------------------------------------------------

98


(m) one or more ERISA Events shall have occurred that would, individually or in
the aggregate, be materially likely to result in a Material Adverse Effect;
(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a sale or transfer of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) the Administrative Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Collateral Agreement;
(o) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except upon the termination of such Loan Document in accordance with its terms;
or
(p) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower hereunder, shall
become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.04(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with




--------------------------------------------------------------------------------

99


such actions and powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than the United
States of America, each of the Lenders and the Issuing Bank hereby grants to the
Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s or the
Issuing Bank’s behalf.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or the Issuing Bank as any other
Lender or institution serving as Issuing Bank and may exercise the same as
though it were not the Administrative Agent, and such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Bank.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower, a Lender




--------------------------------------------------------------------------------

100


or the Issuing Bank, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from any confirmation of the Revolving Exposure
or the component amounts thereof.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank sufficiently in
advance to the making of such Loan or the issuance, extension, renewal or
amendment of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct




--------------------------------------------------------------------------------

101


of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Bank and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and the Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect




--------------------------------------------------------------------------------

102


for the benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.
Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender or the Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender or the Issuing Bank, or any of the Related Parties of any of
the foregoing, and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Restatement Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Restatement Effective Date.
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Secured Obligations provided under the Loan Documents,
to have agreed to the foregoing provisions.




--------------------------------------------------------------------------------

103


In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Obligations will create
(or be deemed to create) in favor of any Secured Party that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under any Loan Document. By accepting the
benefits of the Collateral, each Secured Party that is a party to any such
Hedging Agreement shall be deemed to have appointed the Administrative Agent to
serve as administrative agent and collateral agent under the Loan Documents and
agreed to be bound by the Loan Documents as a Secured Party thereunder, subject
to the limitations set forth in this paragraph.
Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender),
but all such Persons shall have the benefit of the indemnities provided for
hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and none of the Borrower or any other
Loan Party shall have any rights as a third party beneficiary of any such
provisions.

ARTICLE IX
Miscellaneous
SECTION 9.01. Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:
(i) if to the Borrower, to Shutterfly, Inc., 2800 Bridge Parkway, Redwood City,
California 94065, Attention of General Counsel (Fax No. (650) 654-1299), with a
copy to Fenwick & West LLP, 555 California Street, 12th Floor, San Francisco,
California 94104, Attention of David Michaels (Fax No. (415) 281-1350);
(ii) if to the Administrative Agent or the Issuing Bank, to JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 10 South Dearborn, Chicago, Illinois
60603, Attention of Katy Tyler (Fax No. (844) 490-5663, Email
jpm.agency.cri@jpmorgan.com) with a copy to JPMorgan Chase Bank, N.A., 560
Mission Street, 19th Floor, San Francisco, California 94105, Attention of
Caitlin Stewart (Fax No. (415) 367-4725); and
(iii) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (or, if not given during
normal business hours for




--------------------------------------------------------------------------------

104


the recipient, at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications to the
extent provided in paragraph (b) of this Section shall be effective as provided
in such paragraph.
(b) Any notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or the Issuing Bank if such Lender or the Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Any notices
or other communications to the Administrative Agent or the Borrower may be
delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.
(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.
(d) The parties hereto agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
liability for errors or omissions in the Communications is expressly disclaimed.
No warranty of any kind, express, implied or statutory, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties,
any Lender, any Issuing Bank or any other Person for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.
SECTION 9.02. Waivers; Amendments. (a).No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall




--------------------------------------------------------------------------------

105


be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement, the making of a Loan or the issuance of a Letter
of Credit shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default at the time.
(b) Except as provided in Sections 2.19, 2.20 and 9.02(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, (A) such amendment does not adversely affect the rights of any Lender
or (B) the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment and (ii) no such agreement shall (A) increase the Commitment of
any Lender without the written consent of such Lender, (B) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than as a result of any change in the definition, or in any components
thereof, of the term “Leverage Ratio”), or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (C) postpone the
scheduled maturity date of any Loan, or the required date of reimbursement of
any LC Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected
thereby, (D) change Section 2.16(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender, (E) change any of the provisions of this Section or the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender; provided
that, with the consent of the Required Lenders, the provisions of this
Section and the definition of the term “Required Lenders” may be amended to
include references to any new Class of Commitments and Loans created under this
Agreement (or to Lenders extending such loans) on substantially the same basis
as the corresponding references relating to the existing Loans or Lenders and to
add customary “class voting” provisions, (F) release substantially all of the
value of the Guarantees (including by limiting liability in respect thereof)
created under the Collateral Agreement without the written consent of each
Lender (except as expressly provided in Section 9.14 or the Collateral




--------------------------------------------------------------------------------

106


Agreement) and (G) release all or substantially all the Collateral from the
Liens of the Security Documents without the written consent of each Lender
(except as expressly provided in Section 9.14 or the applicable Security
Document, it being understood that an amendment or other modification of the
type of obligations secured by the Security Documents shall not be deemed to be
a release of the Collateral from the Liens of the Security Documents); provided
further that no such agreement shall amend, modify, extend or otherwise affect
the rights or obligations of the Administrative Agent or the Issuing Bank
without the prior written consent of the Administrative Agent or the Issuing
Bank, as the case may be. Notwithstanding the foregoing, no consent with respect
to any amendment, waiver or other modification of this Agreement or any other
Loan Document shall be required of (x) any Defaulting Lender, except with
respect to any amendment, waiver or other modification referred to in clause
(A), (B) or (C) of clause (ii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be affected by such amendment,
waiver or other modification, (y) in the case of any amendment, waiver or other
modification referred to in clause (ii) of the first proviso of this paragraph
and approved by the Required Lenders, any Lender that receives payment in full
of the principal of and interest accrued on each Loan made by, and all other
amounts owing to or accrued for the account of, such Lender under this Agreement
and the other Loan Documents at the time such amendment, waiver or other
modification becomes effective and whose Commitment terminates by the terms and
upon the effectiveness of such amendment, waiver or other modification or (z)
any Lender with respect to any amendment to this Agreement (including the
provisions of this Section) or any other Loan Document that is authorized by
Section 2.19 or 2.20, including amendments to add references to any new Class of
Commitments and Loans created under such Sections (or to Lenders extending such
loans) or to add customary “class voting” provisions.
(c) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Security Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of “Collateral and Guarantee Requirement”.
(d) Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a).The Borrower shall pay (i)
all reasonable out‑of‑pocket expenses incurred by the Administrative Agent, the
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for any of the foregoing, in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, including the
preparation, execution and delivery of the Commitment Letter and the Fee




--------------------------------------------------------------------------------

107


Letter, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, the Syndication Agent, the Documentation Agent, each
Lender and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
structuring, arrangement and the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the
Commitment Letter, the Fee Letter, this Agreement, the other Loan Documents or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Commitment Letter, the Fee Letter, this
Agreement or the other Loan Documents of their obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by the Borrower, any of its Affiliates or any third party (and
regardless of whether any Indemnitee is a party thereto); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee. This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent (or
any sub-agent thereof), the Issuing Bank or any Related Party of any of the
foregoing, each Lender




--------------------------------------------------------------------------------

108


severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Bank or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent) or the Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Issuing Bank in such
capacity. For purposes of this Section, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures and
unused Commitments at the time (or most recently outstanding and in effect).
(d) To the extent permitted by applicable law, the Borrower shall not assert, or
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) except to the extent the same are found by a final,
nonappealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or wilful misconduct of such Indemnitee, or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 9.04. Successors and Assigns. (a).The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent, the Documentation Agent and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arrangers,
the Syndication Agent, the Documentation Agent, the Issuing Bank and any Lender)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.




--------------------------------------------------------------------------------

109


(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A) the Borrower; provided that no consent of the Borrower shall be required (1)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, and
(2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
(B) the Administrative Agent; and
(C) the Issuing Bank, in the case of any assignment of all or a portion of a
Commitment or any Lender’s obligations in respect of its LC Exposure.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500; provided that only one
such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.15(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain




--------------------------------------------------------------------------------

110


MNPI) will be made available and who may receive such information in accordance
with the assignee’s compliance procedures and applicable law, including Federal,
State and foreign securities laws.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03).
(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and, as to entries
pertaining to it, the Issuing Bank or Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(v) Upon receipt by the Administrative Agent of an Assignment and Assumption (or
an agreement incorporating by reference a form of Assignment and
Assumption posted on the Platform) executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire and any tax
forms required by Section 2.15(f) (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the




--------------------------------------------------------------------------------

111


assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.
(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.15(f) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Section 2.17 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.13 or 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender




--------------------------------------------------------------------------------

112


shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other right or obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank, any Lender or their Affiliates may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, the Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by the Issuing Bank (whether as a result of the obligations of the
Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with the Issuing Bank,
or being supported by a letter of credit that names the Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Lenders shall
be deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.04(d) or 2.04(f). The provisions of
Sections 2.13, 2.14, 2.15, 2.16(e) and 9.03 and Article VIII shall survive and
remain in full force and effect




--------------------------------------------------------------------------------

113


regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a).This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or the
Fee Letter (or any separate letter agreements with respect to fees payable to
the Administrative Agent or the Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual signature page shall be effective as delivery
of a manually executed counterpart of this Agreement.
(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and the Issuing Bank, and each Affiliate of any of the




--------------------------------------------------------------------------------

114


foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or the Issuing Bank, or by such an
Affiliate, to or for the credit or the account of the Borrower against any of
and all the obligations then due of the Borrower now or hereafter existing under
this Agreement held by such Lender or the Issuing Bank, irrespective of whether
or not such Lender or the Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and the Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Bank
or Affiliate may have.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a).This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and the
Borrower hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY




--------------------------------------------------------------------------------

115


LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent required or requested by any
Governmental Authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Borrower or any Subsidiary and its
obligations, (g) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein, (h) with the consent
of the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any
Affiliate of any of the foregoing on a nonconfidential basis from a source other
than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or any
Subsidiary or their businesses, other than (i) any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower and (ii) information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry;
provided




--------------------------------------------------------------------------------

116


that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. It is agreed that, notwithstanding the
restrictions of any prior confidentiality agreement binding on either Arranger
or the Administrative Agent, such parties may disclose Information as provided
in this Section 9.12.
SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.14. Release of Liens and Guarantees. %3.A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to the Borrower or any Subsidiary) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.
SECTION 9.15. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender




--------------------------------------------------------------------------------

117


or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with such Act.
SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Bank and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Bank or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arrangers, the Lenders, the
Issuing Bank and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Arrangers, the Lenders, the Issuing Bank or their
Affiliates has any obligation to disclose any of such interests to the Borrower
or any of their Affiliates.
SECTION 9.17. Non-Public Information. (a).Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.
(b) The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof.
SECTION 9.18. Excluded Swap Obligations. Notwithstanding any provision of this
Agreement or any other Loan Document, no Guarantee by any Subsidiary Loan Party
under any Loan Document shall include a Guarantee of any Secured Obligation




--------------------------------------------------------------------------------

118


that, as to such Subsidiary Loan Party, is an Excluded Swap Obligation, and no
Collateral provided by any Subsidiary Loan Party shall secure any Secured
Obligation that, as to such Subsidiary Loan Party, is an Excluded Swap
Obligation. In the event that any payment is made pursuant to any Guarantee by,
or any amount is realized from Collateral of, any Subsidiary Loan Party as to
which any Secured Obligations are Excluded Swap Obligations, such payment or
amount shall be applied to pay the Secured Obligations of such Loan Party as
otherwise provided herein and in the other Loan Documents without giving effect
to such Excluded Swap Obligations, and each reference in this Agreement or any
other Loan Document to the ratable application of such amounts as among the
Secured Obligations or any specified portion of the Secured Obligations that
would otherwise include such Excluded Swap Obligations shall be deemed so to
provide.
SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature pages follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


SHUTTERFLY, INC.,
by
 
/s/ Mike Pope
 
Name: Mike Pope
 
Title: SVP & Chief Financial Office



JPMORGAN CHASE BANK, N.A.,  
individually and as Administrative Agent,
by
 
/s/ Caitlin Stewart
 
Name: Caitlin Stewart
 
Title: Vice President








--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF SHUTTERFLY, INC.




Name of Institution: Bank of America, N.A.
         by
 
/s/ Karina Skuggedal
 
Name: Karina Skuggedal
 
Title: Vice President














--------------------------------------------------------------------------------








SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF SHUTTERFLY, INC.




Name of Institution: Morgan Stanley Bank, N.A.,
         by
 
/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory





[[NYCORP:3596218v10:4510W: 06/08/2016--01:41 PM]]
23930/00500/DOCS/4072668.1

--------------------------------------------------------------------------------








SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF SHUTTERFLY, INC.




            
Name of Institution: Wells Fargo Bank, National Association
         by
 
/s/ Scott C. Schnugg
 
Name: Scott C. Schnugg
 
Title: Vice President





[[NYCORP:3596218v10:4510W: 06/08/2016--01:41 PM]]
23930/00500/DOCS/4072668.1

--------------------------------------------------------------------------------








SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF SHUTTERFLY, INC.




            
Name of Institution: U.S. BANK NATIONAL ASSOCIATION:
         by
 
/s/ Dan Stevens
 
Name: Dan Stevens
 
Title: Vice President





[[NYCORP:3596218v10:4510W: 06/08/2016--01:41 PM]]
23930/00500/DOCS/4072668.1

--------------------------------------------------------------------------------








SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF SHUTTERFLY, INC.




            
Name of Institution: BMO Harris Bank, N.A., as a Lender
         by
 
/s/ Christina Boyle
 
Name: Christina Boyle
 
Title: Managing Director





[[NYCORP:3596218v10:4510W: 06/08/2016--01:41 PM]]
23930/00500/DOCS/4072668.1

--------------------------------------------------------------------------------








SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF SHUTTERFLY, INC.




Name of Institution: SUNTRUST BANK
         by
 
/s/ Thomas Mangum
 
Name: Thomas Mangum
 
Title: Director





[[NYCORP:3596218v10:4510W: 06/08/2016--01:41 PM]]
23930/00500/DOCS/4072668.1

--------------------------------------------------------------------------------





CREDIT AGREEMENT SCHEDULES:
Schedule 1.01    —    Existing Letters of Credit
Schedule 2.01    —    Commitments
Schedule 3.11    —    Subsidiaries and Joint Ventures
Schedule 3.12    —    Insurance
Schedule 6.01    —    Existing Indebtedness
Schedule 6.02    —    Existing Liens
Schedule 6.04    —    Existing Investments
Schedule 6.10    —    Existing Restrictions







--------------------------------------------------------------------------------





Schedule 1.01
Existing Letters of Credit
None.







--------------------------------------------------------------------------------





Schedule 2.01
Commitments
Lender
Commitment
JPMorgan Chase Bank, N.A.
$30,000,000
Wells Fargo Bank, N.A.
$30,000,000
Morgan Stanley Bank, N.A.
$30,000,000
U.S. Bank National Association
$30,000,000
Bank of America, N.A.
$30,000,000
SunTrust Bank
$25,000,000
BMO Harris Bank N.A.
$25,000,000
TOTAL:
$200,000,000








--------------------------------------------------------------------------------





Schedule 3.11
Subsidiaries and Joint Ventures
Subsidiary
Jurisdiction of Organization
Percent Ownership
BorrowLenses, LLC
California
100%
MyPublisher, Inc.
New York
100%
Penguin Digital, Inc.
Delaware
100%
Shutterfly Images, LLC
Delaware
100%
Shutterfly Israel Ltd.
Israel
100%






--------------------------------------------------------------------------------





Schedule 3.12
Insurance


Policy No.
Term
Description
Premium
National Union Fire Insurance Company
#[*]
9/29/2015-2016
Primary Directors & Officers Liability
$[*] Limit of Liability
$[*]
ACE American
#[*]
9/29/2015-2016
Excess Directors & Officers Liability
$[*] Excess of $[*]
$[*]
Twin City Fire
#[*]
9/29/2015-2016
Excess Directors & Officers Liability
$[*] Excess of $[*]
$[*]
Berkley Ins. Co.
#[*]
9/29/2015-2016
Excess Directors & Officers Liability
$[*] Excess of $[*]
$[*]
Endurance Risk
#[*]
9/29/2015-2016
Excess Directors & Officers Liability
$[*] Excess of $[*]


$[*]
Travelers Casualty
#[*]
9/29/2015-2016
Excess Directors & Officers Liability
$[*] Excess of $[*]
$[*]
Arch Insurance Co.
#[*]
9/29/2015-2016
Excess Directors & Officers Liability, Side A DIC
$[*] Excess of $[*] Limit of Liability
$[*]
Old Republic Insurance Company
#[*]
9/29/2015-2016
Excess Directors & Officers Liability, Side A DIC
$[*] Excess of $[*] Limit of Liability
$[*]
Twin City Fire
#[*]


9/29/2015-2016
Primary Employment Practices Liability
$[*] Limit of Liability
$[*]
National Union Insurance Company
#[*]
9/29/2015-2016
Fiduciary Liability
$[*] Limit of Liability
$[*]








--------------------------------------------------------------------------------







Policy No.
Term
Description
Premium
National Union Insurance Company
#[*]
9/29/2015-2016


Crime
$[*] Limit of Liability
$[*]


Zurich American Insurance Company
#[*]
9/29/2015-2016


U.S. Property Policy
$[*]


Zurich American Insurance Company
#[*]
9/29/2015-2016


Foreign Property Policy
$[*]


Starnet Insurance Company
#[*]
9/29/2015-2016
General & Automobile Liability
$[*]


Berkley National Insurance Company
#[*]
9/29/2015-2016
Workers’ Compensation & Employer’s Liability
$[*]


Berkley National Insurance Company
#[*]
9/29/2015-2016
Primary Umbrella Liability Policy
$[*]
$[*]


Great American Insurance Company
#[*]
9/29/2015-2016
Excess Umbrella Liability Policy
$[*] Excess of $[*]
$[*]


Indemnity Insurance Co.
#[*]
9/29/2015-2016


Cargo
$[*] Shipment of lenses.
$[*] All other shipments.
$[*]


Illinois Union Insurance Company
#[*]
9/29/2015-2016
Digital Technology & Professional Liability
$[*]


$[*]
National Union Fire Insurance Company
#[*]
9/29/2015-2016
Excess Digital Technology & Professional Liability
$[*] Excess of $[*]
$[*]








--------------------------------------------------------------------------------





Schedule 6.01
Existing Indebtedness
See attached.









--------------------------------------------------------------------------------







Schedule 6.01
Existing Indebtedness
 
 
 
 
 
 
 
 
 
Debtor
Creditor
Outstanding Principal as of 5/31/2016
Identifying Information
Total Quantity
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*], [*], [*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]



________________________
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
Shutterfly, Inc.
[*]
[*]
[*]
[*]
 
 
 
 
 
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]





--------------------------------------------------------------------------------







Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
Shutterfly, Inc.
[*]
[*]
[*]*
[*]
 
 
 
 
 
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
Shutterfly, Inc.
[*]
[*]
[*]**
[*]
 
 
 
 
 
*SFLY has entered into a contract on May 31, 2016 with [*] for [*] new [*] at a
list price of $[*] per press. Shipment of this equipment will occur later in
2016.
 
 
 
 
 
**SFLY has entered into a contract on May 31, 2016 with [*] in which [*] has
purchased all [*] printers. No more related lease obligation.











_____________________
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




--------------------------------------------------------------------------------





Schedule 6.02
Existing Liens
Debtor
State
Jurisdiction
Secured Party
Original File Date
Original File Number
Collateral
Shutterfly, Inc.
DE
Secretary of State
Hewlett-Packard Financial Services
 04/08/2011
 20111317158
All equipment and software leased or financed by HP
Shutterfly, Inc.
DE
Secretary of State
Xerox Corp
 
 
Leased press equipment from Xerox Corp (specially, iGen150 presses)
Shutterfly, Inc.
DE
Secretary of State
Canon Solutions America, Inc.
 
 
Leased press equipment from Canon (specially, Canon 3000 presses)
Shutterfly, Inc.
SC
Department of Revenue
SC Department of Revenue*
 
 
 

* Underlying taxes currently under dispute.









--------------------------------------------------------------------------------





Schedule 6.04
Existing Investments
None.







--------------------------------------------------------------------------------





Schedule 6.10
Existing Restrictions
None.







--------------------------------------------------------------------------------


EXHIBIT A


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facility provided for under the Credit Agreement (including any Letters of
Credit, Guarantees, and Swingline Loans included in such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity, related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1. Assignor: _____________________________________________________
2. Assignee: _____________________________________________________
[and is an Affiliate/Approved Fund of [Identify Lender]]1 
3. Borrower: Shutterfly, Inc.
4. Administrative Agent: JPMorgan Chase Bank, N.A.


________________________
1 Select as applicable






--------------------------------------------------------------------------------






5. Credit Agreement: the Credit Agreement dated as of November 22, 2011, as
amended as of May 10, 2013 and as amended and restated as of June 10, 2016 among
Shutterfly, Inc., the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent
6. Assigned Interest:


Aggregate Amount of Commitments/Loans of all Lenders
Principal Amount of the Commitment Assigned 2
Principal Amount of Outstanding Revolving Loans Assigned 3
Commitment Assigned as a Percentage of Aggregate Commitments 4
$
$
$
%





Effective Date:                    , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about the Borrower, the Subsidiaries and their securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.




















________________________
2 Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement.
3 Must comply with the minimum assignment amounts set forth in Section
(9.04)(b)(ii)(A) of the Credit Agreement.
4 Set forth, to at least 9 decimals, as a percentage of the aggregate
Commitments of all Lenders.







--------------------------------------------------------------------------------












The terms set forth above are hereby agreed to: 
 
________________, as Assignor, 
 
  by
      _____________________________
      Name:
      Title:
 
________________, as Assignee,5
 
  by
      _____________________________
      Name:
      Title:
      
[Consented to and]6 Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent, 
 
by
      _____________________________
Name:
      Title:


Consented to: 
 
[SHUTTERFLY, INC., 
 
  by
      _____________________________
Name:
      Title:]7 
 
JPMORGAN CHASE BANK, N.A., as an Issuing Bank and the Swingline Lender,
 
by
      _____________________________
Name:
      Title: 

 
[NAME OF EACH ISSUING BANK], 
 
by
      _____________________________
Name:
      Title:



________________________
5 The Assignee must deliver to the Company all applicable Tax forms required to
be delivered by it under Section 2.16(f) of the Credit Agreement.6 No consent of
the Administrative Agent is required for an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund.
6 No consent of the Company is required for an assignment to a Lender, an
Affiliate of a Lender
7 No consent of the Company is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or, if an Event of Default has
occurred and is continuing, for any other assignment. Borrower is deemed to have
consented to any such assignment unless it shall object thereto by written
notice of the Administrative Agent within five Business Days after having
received notice thereof.







--------------------------------------------------------------------------------


ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document, (iii)
the financial condition of the Borrower, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
other Affiliates or any other Person of any of their respective obligations
under the Credit Agreement or any other Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Assignment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Agents shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments inpayments by the Administrative







--------------------------------------------------------------------------------




Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by and construed in accordance with the laws of the
State of New York.









--------------------------------------------------------------------------------


EXHIBIT B




[FORM OF]
BORROWING REQUEST
JPMorgan Chase Bank, N.A.
as Administrative Agent
Loan and Agency Services Group
10 South Dearborn
Chicago, IL 60603
Attention: [ ]
Fax: [ ]


Copy to:


JPMorgan Chase Bank, N.A.
as Administrative Agent
277 Park Avenue, Floor 23
New York, NY 10172
Attention: [ ]
Fax: [ ]
[Date]


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 22, 2011, as
amended as of May 10, 2013 and as amended and restated as of June 10, 2016 (the
“Credit Agreement”), among Shutterfly, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement. This notice constitutes a Borrowing Request and the
Borrower hereby gives you notice, pursuant to Section [2.03] [2.04] of the
Credit Agreement, that it requests a Borrowing under the Credit Agreement, and
in connection therewith specifies the following information with respect to such
Borrowing:
(A)
Aggregate principal amount of Borrowing :1 $_________________

(C)
Date of Borrowing (which is a Business Day): ________________

(D)
Type of Borrowing: 2____________________________________

(E)
Interest Period and the last day thereof:3 _____________________

_____________________
1    Must comply with Section 2.02(c) and 2.04(a) of the Credit Agreement.
2     Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.
3     Applicable to Eurocurrency Borrowings only. Shall be subject to the
definition of “Interest Period” and can be a period of one, two, three or six
months (or, if agreed to by each Lender participating in the requested
Borrowing, nine or twelve months). If an Interest Period is not specified, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.




--------------------------------------------------------------------------------






(F)
Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)

[Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:__________________________________________]1 
The Borrower hereby certifies that the conditions specified in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement have been satisfied and that,
after giving effect to the Borrowing requested hereby, the Aggregate Revolving
Exposure (or any component thereof) shall not exceed the maximum amount thereof
(or the maximum amount of any such component) specified in Section 2.01 or
2.05(b) of the Credit Agreement.


•Very truly yours,

SHUTTERFLY, INC.,
 
By:
 
 
Name:
 
Title:





















_____________________
Borrowing, nine or twelve months). If an Interest Period is not specified, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration.
1    Specify only in the case of an ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f) of the
Credit Agreement.









--------------------------------------------------------------------------------


EXHIBIT C







GUARANTEE AND COLLATERAL AGREEMENT
dated as of
November 22, 2011,
as amended as of May 10, 2013;
and as further amended and restated as of June 10, 2016
among
SHUTTERFLY, INC.,
THE SUBSIDIARIES OF SHUTTERFLY, INC.
IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent










--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
ARTICLE I
 
 
 
 
 
Definitions
 
 
 
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Other Defined Terms
1


 
 
 
 
ARTICLE II
 
 
 
 
 
Guarantee
 
SECTION 2.01.
Guarantee
6


SECTION 2.02.
Guarantee of Payment; Continuing Guarantee
6


SECTION 2.03.
No Limitations
6


SECTION 2.04.
Reinstatement
7


SECTION 2.05.
Agreement to Pay; Subrogation
7


SECTION 2.06.
Information
8


SECTION 2.07.
California Matters
8


 
 
 
 
ARTICLE III
 
 
 
 
 
Pledge of Securities
 
 
 
 
SECTION 3.01.
Pledge
9


SECTION 3.02.
Delivery of the Pledged Collateral
10


SECTION 3.03.
Representations and Warranties
10


SECTION 3.04.
Certification of Limited Liability Company and Limited Partnership Interests
12


SECTION 3.05.
Registration in Nominee Name; Denominations
12


SECTION 3.06.
Voting Rights; Dividends and Interest
12


 
 
 
 
ARTICLE IV
 
 
 
 
 
Security Interests in Personal Property
 
 
 
 
SECTION 4.01.
Security Interest
14


SECTION 4.02.
Representations and Warranties
16


SECTION 4.03.
Covenants
17


SECTION 4.04.
Other Actions
20


SECTION 4.05.
Covenants Regarding Patent, Trademark and Copyright Collateral
23


 
 
 








--------------------------------------------------------------------------------




 
ARTICLE V
 
 
 
 
 
Remedies
 
 
 
 
SECTION 5.01.
Remedies Upon Default
24


SECTION 5.02.
Application of Proceeds
25


SECTION 5.03.
Grant of License to Use Intellectual Property
26


SECTION 5.04.
Securities Act
26


SECTION 5.05.
Registration
27


 
 
 
 
ARTICLE VI
 
 
 
 
 
Indemnity, Subrogation and Subordination
 
 
 
 
SECTION 6.01.
Indemnity and Subrogation
28


SECTION 6.02.
Contribution and Subrogation
28


SECTION 6.03.
Subordination
29


 
 
 
 
ARTICLE VII
 
 
 
 
 
Miscellaneous
 
 
 
 
SECTION 7.01.
Notices
29


SECTION 7.02.
Waivers; Amendment
29


SECTION 7.03.
Administrative Agent’s Fees and Expenses; Indemnification
30


SECTION 7.04.
Survival
31


SECTION 7.05.
Counterparts; Effectiveness, Successors and Assigns
31


SECTION 7.06.
Severability
31


SECTION 7.07.
Right of Set-Off
32


SECTION 7.08.
Governing Law; Jurisdiction; Consent to Service of Process
32


SECTION 7.09.
WAIVER OF JURY TRIAL
33


SECTION 7.10.
Headings
33


SECTION 7.11.
Security Interest Absolute
33


SECTION 7.12.
Termination or Release
33


SECTION 7.13.
Additional Subsidiaries
34


SECTION 7.14.
Administrative Agent Appointed Attorney-in-Fact
34


SECTION 7.15.
Certain Acknowledgments and Agreements
35


SECTION 7.16.
Amendment and Restatement of Existing Guarantee and Collateral Agreement
35




Schedules
Schedule I    Subsidiary Loan Parties
Schedule II    Pledged Equity Interests; Pledged Debt Securities
Schedule III    Intellectual Property
Schedule IV    Commercial Tort Claims







--------------------------------------------------------------------------------




Exhibits
Exhibit I    Form of Supplement
Exhibit II    Form of Perfection Certificate
Exhibit III    Form of Patent Security Agreement
Exhibit IV    Form of Trademark Security Agreement
Exhibit V    Form of Copyright Security Agreement









--------------------------------------------------------------------------------


1


GUARANTEE AND COLLATERAL AGREEMENT dated as of November 22, 2011, as Amended as
of May 10, 2013 and as further Amended and Restated as of June 10, 2016 (this
“Agreement”), among SHUTTERFLY, INC., a Delaware corporation, the SUBSIDIARIES
from time to time party hereto and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent.
Reference is made to the Credit Agreement dated as of November 22, 2011, as
amended as of May 10, 2013 and as amended and restated as of June 10, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Shutterfly, Inc. (the “Borrower”), the Lenders party
thereto and JPMCB, as Administrative Agent.
Pursuant to the Existing Credit Agreement (as defined in the Credit Agreement),
the Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth therein. On the date hereof, the
Existing Credit Agreement is being amended and restated to be in the form of the
Credit Agreement. The effectiveness of the Credit Agreement, as so amended and
restated, and the obligations of the Lenders to extend and maintain credit
thereunder are conditioned upon, among other things, the execution and delivery
of this Agreement, amending and restating the Existing Guarantee and Collateral
Agreement. The Subsidiary Loan Parties are Affiliates of the Borrower, will
derive substantial benefits from the amendment and restatement of the Existing
Credit Agreement and the extension and maintenance of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to enter into
such amendment and restatement and to extend and maintain such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning specified in the Credit Agreement, provided that
each term defined in the New York UCC (as defined herein) and not defined in
this Agreement shall have the meaning specified therein. The term “instrument”
shall have the meaning specified in Article 9 of the New York UCC.
(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.
SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.
“Agreement” has the meaning assigned to such term in the preamble hereto.







--------------------------------------------------------------------------------

2


“Article 9 Collateral” has the meaning assigned to such term in
Section 4.01(a).
“Borrower” has the meaning assigned to such term in the recitals hereto.
“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Borrower or any Subsidiary.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Collateral Access Agreement” means any landlord or bailee waiver and collateral
access agreement in form and substance satisfactory to the Administrative Agent.
“Contributing Party” has the meaning assigned to such term in Section 6.02.
“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright owned by any Grantor or
that such Grantor otherwise has the right to license, or granting any right to
any Grantor under any Copyright owned by any other Person, or that any other
Person now or hereafter otherwise has the right to license and all rights of
such Grantor under any such agreement.
“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country, whether as author, assignee, transferee or otherwise, and (b) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
in the United States Copyright Office (or any similar office in any other
country), including any of the foregoing listed on Schedule III.
“Credit Agreement” has the meaning assigned to such term in the recitals hereto.
“Excluded Equity Interests” has the meaning assigned to such term in
Section 3.01.
“Existing Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of November 22, 2011, among Shutterfly, the Subsidiaries of
Shutterfly party thereto and JPMCB, as Administrative Agent, as in effect
immediately prior to the amendment and restatement thereof in the form of this
Agreement.
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
“Grantors” means the Borrower and each Subsidiary Loan Party.
“Guarantors” means the Borrower (except with respect to obligations of the
Borrower) and each Subsidiary Loan Party.







--------------------------------------------------------------------------------

3


“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, domain names, confidential or proprietary technical
and business information, know-how, show-how or other data or information,
software and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.
“IP Security Agreements” has the meaning assigned to such term in Section
4.02(b).
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower under the Credit Agreement
and each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent, owned by any Grantor or that any Grantor otherwise has the right to
license, is in existence, or granting to any Grantor any right to make, use or
sell any invention on which a Patent owned by any other Person, or that any
other Person otherwise has the right to license, is in existence, and all rights
of any Grantor under any such agreement.
“Patents” means with respect to any Person all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America







--------------------------------------------------------------------------------

4


or the equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States of America
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
“Perfection Certificate” means the Perfection Certificate dated the Restatement
Effective Date delivered by the Borrower to the Administrative Agent pursuant to
Section 4.01(f) of the Credit Agreement.
“Pledged Collateral” has the meaning assigned to such term in
Section 3.01.
“Pledged Debt Securities” has the meaning assigned to such term in 
Section 3.01.
“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership certificates or other certificated
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed to the Administrative Agent, the Arranger or an
Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Administrative Agent, the Arranger or an
Affiliate of any of the foregoing, (b) are owed on the Restatement Effective
Date to a Person that is a Lender or an Affiliate of a Lender as of the
Restatement Effective Date or (c) are owed to a Person that is a Lender or an
Affiliate of a Lender at the time such obligations are incurred.
“Secured Hedge Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Subsidiary arising under
each Hedging Agreement that (a) is with a counterparty that is the
Administrative Agent, the Arranger or an Affiliate of any of the foregoing, or
any Person that, at the time such Hedging Agreement was entered into, was the
Administrative Agent, the Arranger or an Affiliate of any of the foregoing, (b)
is in effect on the Restatement Effective Date with a counterparty that is a
Lender or an Affiliate of a Lender as of the Restatement Effective Date







--------------------------------------------------------------------------------

5


or (c) is entered into after the Restatement Effective Date with a counterparty
that is a Lender or an Affiliate of a Lender at the time such Hedging Agreement
is entered into.
“Secured Obligations” means (a) all the Loan Document Obligations, (b) all the
Secured Hedge Obligations, (c) all the Secured Cash Management Obligations and
(d) all the Secured Purchase Card Obligations.
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Bank (d) each provider of Cash Management Services the obligations
arising in respect of which constitute Secured Cash Management Obligations,
(e) each counterparty to any Hedging Agreement the obligations under which
constitute Secured Hedging Obligations, (f) each counterparty to any purchase
card agreement or related agreement the obligations under which constitute
Secured Purchase Card Obligations, (g) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (h) the
successors and assigns of each of the foregoing.
“Secured Purchase Card Obligations” means the due and punctual payment and
performance of any and all obligations of each Loan Party arising under each
purchase card facility providing corporate credit cards and related services to
employees of such Loan Party that (a) is in effect on the Restatement Effective
Date with a Person that is a Lender or an Affiliate of a Lender as of the
Restatement Effective Date or (b) becomes effective after the Restatement
Effective Date with a Person that is a Lender or an Affiliate of a Lender at the
time such agreement is entered into.
“Security Interest” has the meaning assigned to such term in
Section 4.01(a).
“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement after the
Restatement Effective Date.
“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark owned by any Grantor or
that any Grantor otherwise has the right to license, or granting to any Grantor
any right to use any Trademark owned by any other Person or that any other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.
“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any







--------------------------------------------------------------------------------

6


State of the United States of America or any other country or any political
subdivision thereof, and all extensions or renewals thereof, including those
listed on Schedule III, (b) all goodwill associated therewith or symbolized
thereby and (c) all other assets, rights and interests that uniquely reflect or
embody such goodwill.
ARTICLE II
Guarantee
SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Secured Obligations. Each Guarantor further agrees that the Secured
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Secured Obligation. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee hereunder and notice of protest for nonpayment.
SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Secured Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Secured Party to
any security held for the payment of the Secured Obligations or to any balance
of any deposit account or credit on the books of the Administrative Agent or any
other Secured Party in favor of the Borrower, any other Loan Party, or any other
Person. Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Secured Obligations, whether currently existing or
hereafter incurred.
SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.12, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Secured Obligations,
any impossibility in the performance of the Secured Obligations, or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to enforce any right or remedy under the provisions of
any Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the







--------------------------------------------------------------------------------

7


release of any security held by the Administrative Agent or any other Secured
Party for any of the Secured Obligations; (iv) any default, failure or delay,
wilful or otherwise, in the performance of any of the Secured Obligations; or
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Secured Obligations). Each Guarantor expressly
authorizes the Secured Parties to take and hold security for the payment and
performance of the Secured Obligations, to exchange, waive or release any or all
such security (with or without consideration), to enforce or apply such security
and direct the order and manner of any sale thereof in their sole discretion or
to release or substitute any one or more other guarantors or obligors upon or in
respect of the Secured Obligations, all without affecting the obligations of any
Guarantor hereunder.
(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Obligations. The Administrative Agent and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Secured
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Secured
Obligations have been fully and indefeasibly paid in full in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Loan Party, as the case may be, or any security.
SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Secured Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.
SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Secured Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such







--------------------------------------------------------------------------------

8


Guarantor against the Borrower or any other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VI.
SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and (b) agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
SECTION 2.07. California Matters. (a) As provided in Section 7.08, this
Agreement is governed by, and is to be construed and enforced in accordance
with, the internal laws of the State of New York, without regard to conflicts of
laws principles. This paragraph is included solely out of an abundance of
caution, and shall not be construed to mean that any of the provisions of
California law referred to below are in any way applicable to this Agreement or
to any of the Secured Obligations.
(b) This Agreement is a continuing guarantee and shall be binding upon each
Guarantor and its successors and assigns, and each Guarantor irrevocably waives
any right (including without limitation any such right arising under California
Civil Code Section 2815) to revoke this Agreement as to future transactions
giving rise to any Secured Obligations. As used in this paragraph, any reference
to “the principal” includes the Borrower, and any reference to “the creditor”
includes the Secured Parties. In accordance with Section 2856 of the California
Civil Code (i) each Guarantor waives any and all rights and defenses available
to it by reason of Sections 2787 to 2855, inclusive, of the California Civil
Code, including without limitation any and all rights or defenses such Guarantor
or any other guarantor of the Secured Obligations may have because the Secured
Obligations are secured by real property. This means, among other things: (A)
the creditor may collect from such Guarantor without first foreclosing on any
real or personal property collateral pledged by the principal; and (B) if the
creditor forecloses on any real property collateral pledged by the principal:
(x) the amount of the Secured Obligations may be reduced only by the price for
which the collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price and (y) the creditor may collect from such
Guarantor even if the creditor, by foreclosing on the real property collateral,
has destroyed any right such Guarantor may have to collect from the principal.
This is an unconditional and irrevocable waiver of any right and defenses such
Guarantor may have because the Secured Obligations are secured by real property.
These rights and defenses include, but are not limited to, any rights and
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure. Each Guarantor also waives all rights and defenses arising out
of an election of remedies by the creditor, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
Secured Obligation, has destroyed such Guarantor’s rights of







--------------------------------------------------------------------------------

9


subrogation and reimbursement against the principal by the operation of Section
580d of the Code of Civil Procedure or otherwise; and even though that election
of remedies by the creditor, such as nonjudicial foreclosure with respect to
security for an obligation of any other guarantor of any of the Secured
Obligations, has destroyed such Guarantor’s rights of contribution against such
other guarantor. No other provision of this Agreement shall be construed as
limiting the generality of any of the covenants and waivers set forth in this
paragraph. Until the Secured Obligations shall have been paid in full and the
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor shall withhold exercise of (i) any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against the Borrower or any of its assets in connection with this
Agreement or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute (including without limitation under California Civil Code Section
2847, 2848 or 2849), under common law or otherwise and including without
limitation (A) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Borrower, (B) any right
to enforce, or to participate in, any claim, right or remedy that any Secured
Party now has or may hereafter have against the Borrower, and (C) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Secured Party and (ii) any right of contribution such Guarantor now
has or may hereafter have against any other guarantor of any of the Secured
Obligations.
ARTICLE III
Pledge of Securities
SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
(a)(i) the shares of capital stock and other Equity Interests now owned or at
any time hereafter acquired by such Grantor, including those set forth opposite
the name of such Grantor on Schedule II, and (ii) all certificates and any other
instruments representing all such Equity Interests (collectively, the “Pledged
Equity Interests”); provided that the Pledged Equity Interests shall not include
(A) more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary; and (B) Equity Interests in any Person that is not a
Subsidiary, to the extent such assignment, pledge and grant requires, pursuant
to the constituent documents of such Person or any related joint venture,
shareholder or like agreement binding on any shareholder, partner or member of
such Person, the consent of any governing body, shareholder, partner or member
of such Person (other than of the Borrower or any of its Affiliates) and such
consent shall not have been obtained (the Equity Interests so excluded under
clauses (A) and (B) above being collectively referred to herein as the “Excluded
Equity Interests”); (b)(i) the debt securities now owned or at any time
hereafter acquired by such Grantor, including those listed opposite the name of
such







--------------------------------------------------------------------------------

10


Grantor on Schedule II, and (ii) the promissory notes and any other instruments
evidencing all such debt securities (collectively, the “Pledged Debt
Securities”); (c) all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Section and Section 3.02;
(d) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).
SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent any and
all Pledged Securities (i) on the date hereof, in the case of any such Pledged
Securities owned by such Grantor on the date hereof, and (ii) promptly after the
acquisition thereof (and, in any event, as required under the Credit Agreement),
in the case of any such Pledged Securities acquired by such Grantor after the
date hereof.
(b) Each Grantor will cause all Indebtedness for borrowed money owed to such
Grantor by the Borrower or any Subsidiary to be evidenced by a duly executed
promissory note that is delivered to the Administrative Agent (i) on the date
hereof, in the case of any such promissory note existing on the date hereof, and
(ii) promptly after the acquisition thereof (and, in any event, as required
under the Credit Agreement), in the case of any such promissory note acquired by
such Grantor after the date hereof.
(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof, provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.
SECTION 3.03. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:
(a) Schedule II sets forth, as of the Restatement Effective Date, a true and
complete list, with respect to each Grantor, of (i) all the Pledged Equity
Interests owned by such Grantor and the percentage of the issued and outstanding
units of each class of







--------------------------------------------------------------------------------

11


the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by such Grantor and (ii) all the Pledged Debt Securities owned
by such Grantor;
(b) the Pledged Equity Interests and Pledged Debt Securities issued by a
Subsidiary of a Grantor have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Equity Interests, are fully paid
and nonassessable and (ii) in the case of Pledged Debt Securities, are legal,
valid and binding obligations of the issuers thereof; subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law;
(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by
this Agreement, Permitted Encumbrances and transfers made in compliance with the
Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens created by this Agreement,
Permitted Encumbrances and transfers made in compliance with the Credit
Agreement, and (iv) will defend its title or interest thereto or therein against
any and all Liens (other than the Liens created by this Agreement and Permitted
Encumbrances), however arising, of all Persons whomsoever;
(d) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
(e) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect and any consents or approvals required by the laws of the jurisdiction of
organization in the case of any Foreign Subsidiaries);
(f) by virtue of the execution and delivery by the Grantors of this Agreement,
and subject to applicable local law in the case of any Equity Interests in any
Foreign Subsidiary, when any Pledged Securities are delivered to the
Administrative Agent in accordance with this Agreement, the Administrative Agent
will obtain a legal, valid and perfected lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and
(g) subject to applicable local law in the case of any Equity Interests in any
Foreign Subsidiary, the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights of the
Administrative Agent in the Pledged Collateral as set forth herein.
SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each interest in any limited liability company or limited partnership
that (a) is a Subsidiary of any Grantor, (b) has total assets of greater than







--------------------------------------------------------------------------------

12


$1,000,000 and (c) is pledged hereunder shall be represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC.
SECTION 3.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
in the name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. Each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor. The Administrative
Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section are
being suspended:
(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents;
(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section; and
(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, but only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws, provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, and required to be delivered
to the Administrative Agent hereunder, shall not be commingled by such Grantor
with any of its other funds or property







--------------------------------------------------------------------------------

13


but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent and shall be forthwith delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsements, stock powers or other instruments of transfer).
(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section, then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this Section,
shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section shall be held
in trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Administrative Agent upon demand in the same form as so received (with any
necessary endorsements, stock powers or other instruments of transfer). Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property shall be held as security for the
payment and performance of the Secured Obligations and shall be applied in
accordance with the provisions of Section 5.02. After all Events of Default have
been cured or waived and the Borrower has delivered to the Administrative Agent
a certificate of a Financial Officer of the Borrower to that effect, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section and that remain in such account.
(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section, and the obligations of
the Administrative Agent under paragraph (a)(ii) of this Section, shall cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers, provided that, unless otherwise
directed by the Required Lenders, the Administrative Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights.
(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section (i) may be given by telephone
if promptly confirmed in writing, (ii) may be given to one or more of the
Grantors at the same or different times and (iii) may suspend the rights of the
Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without suspending
all such rights (as specified by the







--------------------------------------------------------------------------------

14


Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s right to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.
ARTICLE IV
Security Interests in Personal Property
SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all
right, title and interest in, to and under any and all of the following assets
now owned or at any time hereafter acquired by such Grantor or in, to or under
which such Grantor now has or at any time hereafter may acquire any right, title
or interest (collectively, the “Article 9 Collateral”):
(i) all Accounts;
(ii) all Chattel Paper;
(iii) all cash and Deposit Accounts;
(iv) all Documents;
(v) all Equipment;
(vi) all General Intangibles, including all Intellectual Property;
(vii) all Instruments;
(viii) all Inventory;
(ix) all other Goods;
(x) all Investment Property;
(xi) all Letter-of-Credit rights;
(xii) all Commercial Tort Claims specifically described on Schedule IV, as such
schedule may be supplemented from time to time;
(xiii) all books and records pertaining to the Article 9 Collateral; and
(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
(b) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as all assets of such Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail, and (ii) contain the
information required by Article 9 of the Uniform Commercial







--------------------------------------------------------------------------------

15


Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing or
covering Article 9 Collateral constituting minerals or the like to be extracted
or timber to be cut, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Administrative Agent promptly upon request.
Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Administrative Agent as secured party.
(c) The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
(d) Notwithstanding anything herein to the contrary, in no event shall the
security interest granted hereunder attach to (i) any contract or agreement to
which a Grantor is a party or any of its rights or interests thereunder if and
for so long as the grant of such security interest shall constitute or result in
(x) the unenforceability of any right of the Grantor therein or (y) in a breach
or termination pursuant to the terms of, or a default under, any such contract
or agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC or any other applicable law or principles of equity); provided, however,
that such security interest shall attach immediately at such time as the
condition causing such unenforceability shall be remedied and, to the extent
severable, shall attach immediately to any portion of such contract or agreement
that does not result in any of the consequences specified in clause (x) or (y)
of this paragraph (d) including, any Proceeds of such contract or agreement;
(ii) Excluded Equity Interests or (iii) the Equipment referred to in Section
6.02(xiii) of the Credit Agreement; provided that if the Indebtedness referred
to in Section 6.01(a)(xv) of the Credit Agreement shall be repaid or forgiven or
the Lien referred to in such Section 6.02(xiii) shall be released, then the
security interest granted hereunder shall forthwith attach to such Equipment.
SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent for the benefit of the Secured
Parties that:
(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
and has full







--------------------------------------------------------------------------------

16


power and authority to grant to the Administrative Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.
(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Restatement Effective Date. The
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations prepared
by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedules 2A and 2B to the
Perfection Certificate (or specified by notice from the Borrower to the
Administrative Agent after the Restatement Effective Date in the case of
filings, recordings or registrations required by Section 5.04(a) or 5.12 of the
Credit Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States of America (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. A Patent
Security Agreement in the form of Exhibit III hereto, a Trademark Security
Agreement in the form of Exhibit IV hereto and a Copyright Security Agreement in
the form of Exhibit V hereto (such agreements being collectively referred to
herein as the “IP Security Agreements”), in each case containing a description
of the Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights and Copyright
Licenses, as applicable, as of the Restatement Effective Date, and executed by
each Grantor owning any such Article 9 Collateral, have been delivered to the
Administrative Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of Patents, Trademarks and Copyrights in which a security interest
may be perfected by filing, recording or registration in the United States of
America (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents,







--------------------------------------------------------------------------------

17


Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).
(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in paragraph (b) of this
Section, a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States of America (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Article 9 Collateral in
which a security interest may be perfected upon the receipt and recording of the
IP Security Agreements with the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, within the three-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C.
§ 1060 or the one month period (commencing as of the date hereof) pursuant to
17 U.S.C. § 205. The Security Interest is and shall be prior to any other Lien
on any of the Article 9 Collateral, other than Liens permitted under
Section 6.02 of the Credit Agreement that have priority as a matter of law
(including as a result of priority in time of perfection).
(d) Schedule III sets forth, as of the Restatement Effective Date, a true and
complete list, with respect to each Grantor, of (i) all Patents that have been
granted by the United States Patent and Trademark Office, (ii) all Copyrights
that have been registered with the United States Copyright Office, (iii) all
Trademarks that have been registered with the United States Patent and Trademark
Office and Trademarks for which United States registration applications are
pending and (iv) all Copyright Licenses under which such Grantor is a licensee.
In the event any certificate delivered pursuant to Section 5.01(c) of the Credit
Agreement shall set forth any Intellectual Property, Schedule III shall be
deemed to be supplemented to include the reference to such Intellectual
Property, in the same form as such reference is set forth on such certificate.
SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Administrative Agent in writing of any change (i) in corporate name, (ii) in the
location of its chief executive office, its principal place of business, any
office in which it maintains books or records relating to Article 9 Collateral
owned by it or any office or facility at which Article 9 Collateral owned by it
is located (including the establishment of any such new office or facility in
respect of any Grantor that is not a registered organization), (iii) in its
identity or type of organization or corporate structure, (iv) in its Federal
Taxpayer Identification Number or organizational identification number or (v) in
its jurisdiction of organization. Each Grantor agrees to promptly provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph. Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest,
having the priority required by this







--------------------------------------------------------------------------------

18


Agreement, in all the Article 9 Collateral. Each Grantor agrees promptly to
notify the Administrative Agent if any material portion of the Article 9
Collateral owned or held by such Grantor is damaged, destroyed, or subject to
condemnation.
(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01(a) of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by a Financial Officer and the chief legal officer of the Borrower
(i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of such certificate or the date of the most recent certificate
delivered pursuant to this Section 4.03(b) and (ii) certifying that all Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings recordings or registrations, including all
refilings, rerecordings and registrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (a) of
this Section to the extent necessary to protect and perfect the Security
Interest for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period). Each certificate delivered pursuant to this
Section 4.03(b) shall identify in the format of Schedule III all Intellectual
Property of any Grantor in existence on the date thereof and not then listed on
such Schedules or previously so identified to the Administrative Agent.
(c) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Article 9 Collateral against all Persons and to defend
the Security Interest of the Administrative Agent in the Article 9 Collateral
and the priority thereof against any Lien not permitted pursuant to Section 6.02
of the Credit Agreement.
(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and Taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing and recording of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. Without
limiting the generality of the foregoing, at the reasonable request of the
Administrative Agent, each Grantor agrees to use commercially reasonable efforts
to perfect the Security Interest in any Intellectual Property located outside
the United States of America that is material to the business of the Borrower
and the Subsidiaries. Each Grantor will provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created pursuant to this Agreement.
(e) The Administrative Agent and such Persons as the Administrative Agent may
reasonably designate shall have the right (the exercise of which will be at the







--------------------------------------------------------------------------------

19


Grantors’ own cost and expense not more than once in any year unless an Event of
Default shall have occurred and be continuing), to inspect the Article 9
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Article 9 Collateral is
located, to discuss the Grantors’ affairs with the officers of the Grantors and
their independent accountants and to verify under reasonable procedures, in
accordance with Section 5.09 of the Credit Agreement, the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Article 9 Collateral, including, in the case of Accounts or Article 9
Collateral in the possession of any third party, by contacting Account Debtors
or the third party possessing such Article 9 Collateral for the purpose of
making such a verification. The Administrative Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party.
(f) At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted pursuant to the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by this Agreement or the other
Loan Documents, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent pursuant to the foregoing authorization, provided that
nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees and Liens and maintenance as
set forth herein or in the other Loan Documents.
(g) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.
(h) Unless and until the Administrative Agent shall notify the Grantors that an
Event of Default shall have occurred and be continuing and that during the
continuance thereof the Grantors may not sell, convey, lease, assign, transfer
or otherwise dispose of any Article 9 Collateral, the Grantors may use and
dispose of the Article 9 Collateral in any manner; provided that if any Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have so notified the Grantors, none of the Grantors shall make or permit to be
made any transfer of the Article 9 Collateral without the prior consent of the
Administrative Agent. Without limiting the generality of the foregoing, each
Grantor agrees that it shall not permit any Inventory in excess of $250,000 in
book value to be in the possession or control of any warehouseman, agent,
bailee, or processor at any time for a period of more than thirty (30) days
unless such warehouseman, bailee, agent or processor shall have been notified of
the Security Interest and shall have acknowledged in writing, in form and
substance reasonably satisfactory to







--------------------------------------------------------------------------------

20


the Administrative Agent, that such warehouseman, agent, bailee or processor
holds the Inventory for the benefit of the Administrative Agent subject to the
Security Interest and shall act upon the instructions of the Administrative
Agent without further consent from the Grantor, and that such warehouseman,
agent, bailee or processor further agrees to waive and release any Lien held by
it with respect to such Inventory, whether arising by operation of law or
otherwise.
(i) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to their assets in accordance with
the requirements set forth in Section 5.08 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent deems advisable. All sums disbursed by the Administrative Agent in
connection with this paragraph, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Administrative Agent and shall be additional
Obligations secured hereby.
SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:
(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments (other than any instrument with a face amount of
less than $500,000) or Tangible Chattel Paper, such Grantor shall forthwith
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.
(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall, either (i) cause the depositary bank to
agree to comply with instructions from the Administrative Agent to such
depositary bank directing the disposition of funds from time to time credited to
such deposit account, without further consent of such Grantor or any other
Person, pursuant to an agreement reasonably satisfactory to the Administrative
Agent, or (ii) arrange for the Administrative Agent to become the customer of
the depositary bank with respect to such Deposit







--------------------------------------------------------------------------------

21


Account, with the Grantor being permitted, only with the consent of the
Administrative Agent, to exercise rights to withdraw funds from such deposit
account. The Administrative Agent agrees with each Grantor that the
Administrative Agent shall not give any such instructions or withhold any
withdrawal rights from any Grantor unless an Event of Default has occurred and
is continuing or, after giving effect to any withdrawal, would occur. The
provisions of this paragraph shall not apply to (A) any Deposit Account for
which any Grantor, the depositary bank and the Administrative Agent have entered
into a cash collateral agreement specially negotiated among such Grantor, the
depositary bank and the Administrative Agent for the specific purpose set forth
therein, (B) escrow accounts in connection with acquisitions, (C) Deposit
Accounts established and maintained solely for the purpose of funding payroll
and other compensation and benefits to employees, and (D) other Deposit Accounts
with amounts on deposit that do not, together with all other Deposit Accounts
permitted by this clause (E), do not exceed $100,000.
(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities
(other than securities held by a securities intermediary or commodities
intermediary), such Grantor shall forthwith endorse, assign and deliver the same
to the Administrative Agent, accompanied by such undated instruments of transfer
or assignment duly executed in blank as the Administrative Agent may from time
to time specify. If any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (i) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Administrative Agent to become
the registered owner of the securities. If any securities, whether certificated
or uncertificated, or other investment property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a securities
intermediary or commodity intermediary, such Grantor shall immediately notify
the Administrative Agent thereof and, at the Administrative Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Administrative Agent, either (i) cause such securities intermediary or
commodity intermediary, as the case may be, to agree to comply with entitlement
orders or other instructions from the Administrative Agent to such securities
intermediary as to such security entitlements or to apply any value distributed
on account of any commodity contract as directed by the Administrative Agent to
such commodity intermediary, as the case may be, in each case without further
consent of any Grantor, such nominee, or any other Person, or (ii) in the case
of Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Administrative Agent to become the entitlement
holder with respect to such Investment Property, with the Grantor being
permitted, only with the consent of the Administrative Agent, to exercise rights
to withdraw or otherwise deal with such Investment Property. The Administrative
Agent agrees with each of the Grantors that the







--------------------------------------------------------------------------------

22


Administrative Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this paragraph shall not apply
to any Financial Assets credited to a securities account for which the
Administrative Agent is the securities intermediary.
(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Administrative Agent
thereof and, at the request of the Administrative Agent, shall take such action
as the Administrative Agent may reasonably request to vest in the Administrative
Agent control under New York UCC Section 9-105 of such Electronic Chattel Paper
or control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under UCC Section 9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.
(e) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $500,000, the
Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Administrative Agent in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Administrative Agent.
(f) Collateral Access Agreements. The Company shall notify the Administrative
Agent in the event that Inventory and/or Equipment with an aggregate book or
fair market value in excess of $15,000,000 shall be located in any single
facility leased by the Company or a Grantor or in any single warehouse and
shall, upon the request of the Administrative Agent, use or cause the applicable
Grantor to use commercially reasonable efforts to obtain a Collateral Access
Agreement from the landlord or lessor of any such leased facility or the bailee
or consignee with respect to any such warehouse.







--------------------------------------------------------------------------------

23


SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not do any act or omit to do to any act
whereby any Patent required for the conduct of the business of the Borrower and
the Subsidiaries may become invalidated or dedicated to the public (except as a
result of expiration of such Patent at the end of its statutory term).
(b) Each Grantor will, for each Trademark required for the conduct of the
business of the Borrower and the Subsidiaries, maintain such Trademark in full
force free from any valid claim of abandonment or invalidity for non-use.
(c) Each Grantor will, for each work covered by a Copyright required for the
conduct of the business of the Borrower and the Subsidiaries, use commercially
reasonable efforts to continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.
(d) Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright required for the conduct of the business of
the Borrower and the Subsidiaries may become abandoned, lost or dedicated to the
public, or of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of such Patent, Trademark or Copyright, its right to register the same, or its
right to keep and maintain the same.
(e) Each Grantor will take all necessary steps that are consistent with its
current practice (i) in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States of America or in any other country or
any political subdivision thereof, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights that are
material to the business of the Borrower and its Subsidiaries (and to obtain the
relevant grant or registration) and (ii) to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, in each case unless the Borrower shall determine that the same is not
necessary for the conduct of its business.
(f) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Administrative Agent, use its best efforts to
obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License under which such Grantor is a
licensee to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Administrative Agent or its designee.
ARTICLE V







--------------------------------------------------------------------------------

24


Remedies
SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent, or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.
The Administrative Agent shall give the applicable Grantors 10 days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion







--------------------------------------------------------------------------------

25


thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may (in its sole and absolute discretion)
determine. The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, at the
direction of the Required Lenders, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. For purposes hereof, a written agreement to purchase the Collateral
or any portion thereof shall be treated as a sale thereof; the Administrative
Agent shall be free to carry out such sale pursuant to such agreement and no
Grantor shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Administrative Agent
shall have entered into such an agreement all Events of Default shall have been
remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. Any sale pursuant to the provisions of
this Section shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
SECTION 5.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any







--------------------------------------------------------------------------------

26


other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, upon the occurrence and during the continuation of an
Event of Default, provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.
SECTION 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged







--------------------------------------------------------------------------------

27


Collateral could dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Administrative Agent in any attempt to
dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. Each
Grantor recognizes that in light of such restrictions and limitations the
Administrative Agent may, with respect to any sale of the Pledged Collateral,
limit the purchasers to those who will agree, among other things, to acquire
such Pledged Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof. Each Grantor acknowledges and agrees
that in light of such restrictions and limitations, the Administrative Agent, in
its sole and absolute discretion, (a) may proceed to make such a sale whether or
not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Collateral at a price that the Administrative Agent,
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.
SECTION 5.05. Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Administrative Agent, use its best efforts to take or to cause the issuer of
such Pledged Collateral to take such action and prepare, distribute and/or file
such documents, as are required or advisable in the reasonable opinion of
counsel for the Administrative Agent to permit the public sale of such Pledged
Collateral. Each Grantor further agrees to indemnify, defend and hold harmless
the Administrative Agent, each other Secured Party, any underwriter and their
respective affiliates and their respective officers, directors, affiliates and
controlling persons from and against all loss, liability, expenses, costs of
counsel (including reasonable fees and expenses to the Administrative Agent of
legal counsel), and claims (including the costs of investigation) that they may
incur insofar as such loss, liability, expense or claim arises out of or is
based upon any alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) or in any notification or
offering circular, or arises out of or is based upon any alleged omission to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Grantor or the issuer of such Pledged Collateral by the
Administrative Agent or any other Secured Party expressly for use therein. Each
Grantor further agrees, upon such written request







--------------------------------------------------------------------------------

28


referred to above, to use its best efforts to qualify, file or register, or
cause the issuer of such Pledged Collateral to qualify, file or register, any of
the Pledged Collateral under the Blue Sky or other securities laws of such
states as may be requested by the Administrative Agent and keep effective, or
cause to be kept effective, all such qualifications, filings or registrations.
Each Grantor will bear all costs and expenses of carrying out its obligations
under this Section. Each Grantor acknowledges that there is no adequate remedy
at law for failure by it to comply with the provisions of this Section and that
such failure would not be adequately compensable in damages, and therefore
agrees that its agreements contained in this Section may be specifically
enforced.
ARTICLE VI
Indemnity, Subrogation and Subordination
SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment in
respect of any Secured Obligation shall be made by any Guarantor under this
Agreement, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Grantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part any
Secured Obligation, the Borrower shall indemnify such Grantor in an amount equal
to the greater of the book value or the fair market value of the assets so sold.
SECTION 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any Secured
Obligation or assets of any other Grantor (other than the Borrower) shall be
sold pursuant to any Security Document to satisfy any Secured Obligation and
such other Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Guarantors and
Grantors on the date hereof (or, in the case of any Guarantor or Grantor
becoming a party hereto pursuant to Section 7.13, the date of the supplement
hereto executed and delivered by such Guarantor or Grantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section shall
(subject to Section 6.03) be subrogated to the rights of such Claiming Party
under Section 6.01 to the extent of such payment.
SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the







--------------------------------------------------------------------------------

29


indefeasible payment in full in cash of the Secured Obligations. No failure on
the part of the Borrower or any other Guarantor or Grantor to make the payments
required by Sections 6.01 and 6.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor or Grantor with respect to its obligations
hereunder, and each Guarantor and Grantor shall remain liable for the full
amount of the obligations of such Guarantor or Grantor hereunder.
(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Secured Obligations.
ARTICLE VII
Miscellaneous
SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party shall be given to it in care of the
Borrower in the manner provided in Section 9.01 of the Credit Agreement.
SECTION 7.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a







--------------------------------------------------------------------------------

30


departure by any Loan Party from any covenant of such Loan Party set forth
herein to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.
(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.
SECTION 7.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
Guarantors and the Grantors jointly and severally agree to reimburse the
Administrative Agent for its fees and expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement; provided that each reference therein to
the “Borrower” shall be deemed to be a reference to the “Guarantors and
Grantors.”
(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Guarantors and the Grantors jointly and severally agree to
indemnify the Administrative Agent and the other Indemnitees against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee by any third party or by any Guarantor or Grantor arising out of, in
connection with, or as a result of, the preparation, execution, delivery,
performance or administration of this Agreement or any other agreement or
instrument contemplated thereby or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether based on contract, tort or any other theory and whether
initiated against or by any party to this Agreement, any Affiliate of any such
party or any third party (and regardless of whether any Indemnitee is a party
thereto), provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This Section 7.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.
(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section shall survive and remain in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby or thereby, the repayment of any of the
Secured Obligations, the invalidity or unenforceability of any term or provision
of this Agreement or any other Loan Document or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party.
(d) All amounts due under this Section shall be payable promptly after written
demand therefor.







--------------------------------------------------------------------------------

31


SECTION 7.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent, the Lenders and the Issuing Banks and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by or on behalf of the Administrative Agent, any Lender, any Issuing Bank
or any other Person and notwithstanding that the Administrative Agent, any
Lender, any Issuing Bank or any other Person may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid or any LC Exposure is
outstanding and so long as the Commitments have not expired or terminated.
SECTION 7.05. Counterparts; Effectiveness, Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly contemplated by this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.







--------------------------------------------------------------------------------

32


SECTION 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 7.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party against any of
and all the obligations then due of such Loan Party now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of set-off) that such Lender, Issuing Bank or
Affiliate may have.
SECTION 7.08. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York without regard to conflicts of laws principles.
(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the Loan Parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any jurisdiction.
(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest







--------------------------------------------------------------------------------

33


extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 7.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 7.11. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of the security interest in the
Pledged Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment to or waiver of, or any consent to any
departure from, the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral securing, or any release or
amendment to or waiver of, or any consent to any departure from, any guarantee
of, all or any of the Secured Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any Loan
Party in respect of the Secured Obligations or this Agreement.
SECTION 7.12. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Loan Document Obligations have been paid in full







--------------------------------------------------------------------------------

34


and the Lenders have no further commitment to lend under the Credit Agreement,
the LC Exposure has been reduced to zero and the Issuing Bank has no further
obligations to issue Letters of Credit under the Credit Agreement.
(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary, provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.
(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to the
Borrower or a Subsidiary), or upon the effectiveness of any written consent to
the release of the security interest granted hereby in any Collateral pursuant
to Section 9.02 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.
(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section, the Administrative Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
SECTION 7.13. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Restatement Effective Date are required
to enter in this Agreement. Upon the execution and delivery by the
Administrative Agent and any such Subsidiary of a Supplement, such Subsidiary
shall become a Subsidiary Loan Party, a Guarantor and a Grantor hereunder, with
the same force and effect as if originally named as such herein. The execution
and delivery of any Supplement shall not require the consent of any other Loan
Party. The rights and obligations of each Loan Party hereunder shall remain in
full force and effect notwithstanding the addition of any new Subsidiary Loan
Party as a party to this Agreement.
SECTION 7.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the







--------------------------------------------------------------------------------

35


Collateral or any part thereof; (b) to demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;
(c) to sign the name of any Grantor on any invoice or bill of lading relating to
any of the Collateral; (d) to send verifications of Accounts Receivable to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes, provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct.
SECTION 7.15. Certain Acknowledgments and Agreements. Each Subsidiary Loan Party
hereby acknowledges the provisions of Section 2.16 of the Credit Agreement and
agrees to be bound by such provisions with the same force and effect, and to the
same extent, as if such Subsidiary Loan Party were a party to the Credit
Agreement.
SECTION 7.16. Amendment and Restatement of Existing Guarantee and Collateral
Agreement. This Agreement shall amend and restate the Existing Guarantee and
Collateral Agreement in its entirety, and all of the terms and provisions hereof
shall supersede the terms and conditions thereof. The obligations of the
Guarantors and Grantors evidenced under this Agreement renew, extend, and
modify, but do not extinguish or discharge, the obligations of the Guarantors
and Grantors under the Existing Guarantee and Collateral Agreement.


[Signature Page Follows]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
SHUTTERFLY, INC.,
by
 
/s/ Mike Pope
 
Name: Mike Pope
 
Title: SVP & Chief Financial Officer





JPMORGAN CHASE BANK, N.A.,  
as Administrative Agent,
by
 
/s/ Caitlin Stewart
 
Name: Caitlin Stewart
 
Title: Vice President










--------------------------------------------------------------------------------





GUARANTEE AND COLLATERAL AGREEMENT SCHEDULES
Schedule I     -    Subsidiary Loan Parties
Schedule II     -    Pledged Equity Interests; Pledged Debt Securities
Schedule III     -    Intellectual Property
Schedule IV     -    Commercial Tort Claims




        

--------------------------------------------------------------------------------





Schedule I to
the Guarantee and
Collateral Agreement


SUBSIDIARY LOAN PARTIES


None.









--------------------------------------------------------------------------------





Schedule II to
the Guarantee and
Collateral Agreement
EQUITY INTERESTS
Issuer
Number of Certificate
Registered Owner
Number and Class of Equity Interest
Percentage of Equity Interests
BorrowLenses, LLC
N/A
Shutterfly, Inc.
1 membership interest
100%
MyPublisher, Inc.
N/A
Shutterfly, Inc.
100 shares of common stock
100%
Penguin Digital, Inc.
N/A
Shutterfly, Inc.
11,757,527 shares of common stock
100%
Shutterfly Images, LLC
N/A
Shutterfly, Inc.
1 membership interest
100%
Shutterfly Israel Ltd.
N/A
Shutterfly, Inc.
975,000 ordinary shares
65%



DEBT SECURITIES
The Borrower does not hold any debt securities of any Issuer as of the
Restatement Effective Date; it owns certain debt securities that are Permitted
investments through a securities account.









--------------------------------------------------------------------------------





Schedule III to
the Guarantee and
Collateral Agreement
INTELLECTUAL PROPERTY
See attached.
The Borrower does not own any registered copyrights or have any pending
applications therefor, in the U.S. or any other jurisdiction, as of the
Restatement Effective Date.







--------------------------------------------------------------------------------






US Patents Granted
 
 
Patent No.
Title
1
6,583,799
Image uploading
2
6,583,852
Apparatus, architecture and method for high-speed printing
3
6,587,596
System and method of cropping an image
4
6,646,754
Backprinting image prints
5
6,657,702
Facilitating photographic print re-ordering
6
6,704,712
Remote film scanning and image transfer system, protocol and method
7
6,839,803
Multi-tier data storage system
8
6,941,276
System and method of changing attributes of an image-based product
9
6,943,866
Image prints having customized backprinting message
10
6,973,222
System and method of cropping an image
11
7,016,059
Printing images in an optimized manner
12
7,016,869
System and method of changing attributes of an image-based product
13
7,082,227
Producing printed images having personalized features
14
7,120,274
Automated copyright detection in digital images
15
7,146,575
Image uploading
16
7,190,370
Previewing and manipulating a framed image print
17
7,230,628
Previewing a framed image print
18
7,236,258
Personalized photo greeting cards
19
7,242,993
Automated Manufacture Automation system
20
7,243,079
User interface and methods for online print service
21
7,269,800
Restartable image uploading
22
7,317,960
Automated Manufacture Automation system
23
7,328,173
Automated printing system for producing copyright protected image-based product
24
7,366,322
Automated copyright detection in digital images
25
7,391,528
Apparatus and method for high-throughput and flexible digital printing
26
7,395,229
System and method of changing attributes of an image-based product
27
7,437,024
Producing printed images having personalized features
28
7,467,222
Image ranking for image products and services
29
7,474,801
Automatic generation of a photo album
30
7,492,922
Automated verification of copyrighted digital images
31
7,512,859
System and method for image management
32
7,561,299
Personalized gift cards for imaging products and services
33
7,576,752
System and methods for manipulating digital images
34
7,599,854
Photographic image upload kiosk and method
35
7,614,837
Manufacture Automation system for personalized photo books
36
7,751,069
Manufacture Automation system and process for personalized greeting cards
37
7,830,399
System and methods for manipulating digital images
38
7,911,627
Manufacture Automation system for personalized photo-book products
39
8,024,233
System and method for processing personalized stationery designs and selecting
fulfillment order sites
40
8,024,231
Providing image-based product in an electronic marketplace
41
8,036,489
System and methods for creating photobooks
42
8,051,035
System and methods for image management





--------------------------------------------------------------------------------




43
8,065,196
System and method for processing personalized stationery designs and selecting
fulfillment order sites
44
8,078,969
User interface and methods for generating image collage
45
8,082,053
Automated Manufacture Automation system
46
8,089,655
Personalized gift cards for imaging products and services
47
8,131,114
Smart Photobook Creation
48
8,155,481
System and methods for creating photobooks
49
8,161,375
System and method for design and generating online stationery
50
8,196,038
System, method and graphical user interface for managing contacts and calendars
within an online cards system
51
8,234,181
System, method and graphical user interface for managing contacts and calendars
within an online cards system
52
8,239,290
Graphical user interface, system and method for managing contacts within an
online cards system
53
8,255,290
System and methods for managing contacts within an online cards system
54
8,306,925
System and method for managing quantity tiers using attributes in an online
stationery system
55
8,312,381
Systems and methods for webpage creation and updating
56
8,327,253
System and method for creating photo books using video
57
8,363,888
Proactive creation of photobooks
58
8,396,326
System and methods for creating photobooks
59
8,412,589
Photobook engine powered by blog content
60
8,437,575
Proactive creation of image-based products
61
D505975
Book cover
62
8,504,932
Image collage builder
63
8,554,020
System and method for creating and sharing photo stories
64
8,555,154
Flexible methods for creating photobooks
65
8,577,752
Photobook engine powered by blog content
66
8,655,105
Proactive creation of image-based products
67
8,655,111
System and method for creating and sharing photo stories
68
8,655,893
Organizing images captured by multiple image capture devices
69
8,660,366
Smart Creation of Photobooks
70
8,705,891
Smart Photobook Creation
71
8,769,420
Systems and methods for webpage creation and updating
72
8,798,401
Image sharing with facial recognition models
73
8,805,124
System and method for creating a photo calendar
74
8,848,972
Proactive creation of photobooks
75
8,861,804
Assisted Photo-Tagging With Facial Recognition Models
76
8,861,897
Systems and methods for creating a collection of images
77
8,897,597
Proactive creation of image-based products
78
8,910,055
Online system and method for automated greeting card generation and mailing
79
8,959,429
System, method and graphical user interface for managing contacts and calendars
within an online cards system
80
8,959,422
Reducing system resource requirements for user interactive and customizable
image product
81
9,014,489
System and method for creating and sharing photo stories
82
9,015,580
System, method and graphical user interface for managing contacts and calendars
within an online cards system
83
9,021,373
Systems and methods for webpage creation and updating
84
9,063,956
Assisted photo-tagging with facial recognition models
85
9,081,484
System and method for creating photo books using video





--------------------------------------------------------------------------------




86
9,092,457
Organizing images captured by multiple image capture devices
87
9,111,178
Systems and methods for creating a collection of images
88
9,152,313
Universal picture access across devices
89
9,153,056
Adaptive and fast image collage creation
90
9,241,018
System and method for storing and sharing images
91
9,244,941
Proactive creation of image-based products
92
9,280,701
Grouping face images using statistic distribution estimate
93
9,294,306
Intelligent prevention of spam emails at share sites
94
9,298,404
Digital printing system having optimized paper usage
95
9,354,781
Systems and methods for creating photobooks







--------------------------------------------------------------------------------





SHUTTERFLY, INC. - TRADEMARK STATUS TABLE - MAY 26, 2016
 
 
 
 
 
Mark
Status
Country
Filing Date
Application No.
Registration Date
Registration No.
HPBB Docket No.
BIG IMPRESSIONS
Registered - (G)
United States - (US)
12/01/2010
85/188,355
07/19/2011
3,997,078
60248-0052
BOOKMAKER
Registered - (G)
Japan - (JP)
10/04/2005
2005-092383
04/14/2006
4945250
60248-0141
BOOKMAKER
Registered - (G)
Republic of Korea - (KR)
10/08/2005
40-2005-46845
06/16/2006
666712
60248-0143
BOOKMAKER
Registered - (G)
Canada - (CA)
10/04/2005
1274558
10/06/2006
TMA674387
60248-0136
BOOKMAKER
Registered - (G)
China P.R. - (CN)
11/08/2005
4990024
10/28/2008
4990024
60248-0138
BOOKMAKER
Registered - (G)
United States - (US)
05/02/2007
77/170,692
12/16/2008
3,545,807
60248-0126
BOOKWORTHY
Registered - (G)
Australia - (AU)
05/22/2013
1558507
05/22/2013
1558507
60248-0145
BOOKWORTHY
Filed - (F)
Canada - (CA)
05/21/2013
1627484
 
 
60248-0146
BOOKWORTHY
Registered - (G)
Community Trademark - (EM)
05/22/2013
11834215
05/22/2013
11834215
60248-0147
BOOKWORTHY
Registered - (G)
New Zealand - (NZ)
12/27/2012
977772
12/27/2012
977772
60248-0148
BOOKWORTHY
Registered - (G)
United States - (US)
12/27/2012
85/811,547
11/26/2013
4,441,422
60248-0121
BORROWLENSES
Registered - (G)
Australia - (AU)
08/25/2014
1642919
03/23/2015
1642919
60248-0174
BORROWLENSES
Registered - (G)
United States - (US)
10/28/2013
86/103,749
07/15/2014
4,567,088
60248-0166
BORROWLENSES
Registered - (G)
Australia - (AU)
02/17/2014
1606411
02/17/2014
1606411
60248-0167
BORROWLENSES
Registered - (G)
New Zealand - (NZ)
10/28/2013
992680
10/28/2013
992680
60248-0168
BORROWLENSES
Registered - (G)
Community Trademark - (EM)
02/17/2014
12604328
02/17/2014
12604328
60248-0169
BORROWLENSES.COM
Registered - (G)
United States - (US)
11/30/2010
85/186,814
07/05/2011
3989645
60248-0165
CARDWORTHY
Registered - (G)
Australia - (AU)
05/22/2013
1558509
05/22/2013
1558509
60248-0149
CARDWORTHY
Filed - (F)
Canada - (CA)
05/21/2013
1627485
 
 
60248-0150
CARDWORTHY
Registered - (G)
New Zealand - (NZ)
05/22/2013
977771
05/22/2013
977771
60248-0151
CARDWORTHY
Registered - (G)
United States - (US)
09/07/2012
85/723,889
01/07/2014
4,463,721
60248-0104
CARDWORTHY
Registered - (G)
Community Trademark - (EM)
12/12/2012
11417681
12/12/2012
11417681
60248-0119
CUSTOM PATH
Registered - (G)
Community Trademark - (EM)
09/20/2012
11203163
09/20/2012
11203163
60248-0105
CUSTOM PATH
Registered - (G)
United States - (US)
06/11/2012
85/648,993
05/07/2013
4,330,824
60248-0076
DIGI-SCRAPBOOK
Registered - (G)
United States - (US)
05/15/2007
77181718
01/01/2008
3363970
60248-0164
FavePics
Filed - (F)
United States - (US)
11/12/2015
86/818,599
 
 
60248-0190
FavePics
Filed - (F)
Community Trademark - (EM)
04/12/2016
15326275
 
 
60248-0193





--------------------------------------------------------------------------------




Mark
Status
Country
Filing Date
Application No.
Registration Date
Registration No.
HPBB Docket No.
FavePics
Filed - (F)
Canada - (CA)
05/06/2016
1781086
 
 
60248-0194
FavePics
Filed - (F)
Australia - (AU)
04/12/2016
1764290
 
 
60248-0195
FavePics
Filed - (F)
New Zealand - (NZ)
04/12/2016
1040934
 
 
60248-0196
FavePix
Filed - (F)
United States - (US)
11/17/2015
86823441
 
 
60248-0191
GROOVEBOOK
Registered - (G)
United States - (US)
02/14/2014
86194653
10/13/2015
4,829,740
60248-0175
HOW FAST TIME FLIES
Registered - (G)
United States - (US)
06/04/2009
77752311
03/08/2011
3929279
60248-0163
KEEPSHOT
Registered - (G)
United States - (US)
10/16/2012
85/755,342
01/14/2014
4,467,575
60248-0128
MAGNOLIA PRESS
Registered - (G)
United States - (US)
01/03/2011
85/209,356
07/19/2011
3,997,922
60248-0051
MAKE ONE LIKE THIS
Registered - (G)
United States - (US)
02/26/2008
77/406,577
04/07/2009
3,601,233
60248-0014
Miscellaneous Design (Elephant Logo)
Registered - (G)
United States - (US)
12/01/2010
85/188,347
07/19/2011
3,997,077
60248-0053
Miscellaneous Design (Elephant Logo)
Registered - (G)
Australia - (AU)
05/26/2011
1427257
05/26/2011
1427257
60248-0058
Miscellaneous Design (Elephant Logo)
Registered - (G)
Canada - (CA)
05/26/2011
1529273
12/19/2012
TMA838,787
60248-0059
Miscellaneous Design (Elephant Logo)
Registered - (G)
Community Trademark - (EM)
05/26/2011
9998287
11/19/2015
009998287
60248-0060
Miscellaneous Design (Elephant Logo)
Registered - (G)
New Zealand - (NZ)
12/01/2010
842713
12/01/2010
842713
60248-0061
Monthly Moments by Shutterfly
Filed - (F)
United States - (US)
02/29/2016
86923686
 
 
60248-0192
MY PUBLISHER LOGO
Registered - (G)
United States - (US)
10/20/2009
77/853,103
07/05/2011
3,990,717
60248-0133
MYBOOK
Filed - (F)
United States - (US)
04/03/2007
77/147,636
 
 
60248-0134
MYPUBLISHER
Registered - (G)
Japan - (JP)
06/11/2004
2004-054313
11/05/2004
4815340
60248-0142
MYPUBLISHER
Registered - (G)
Republic of Korea - (KR)
10/08/2005
40-2005-46846
06/16/2006
666711
60248-0144
MYPUBLISHER
Registered - (G)
Community Trademark - (EM)
06/11/2004
3881083
06/11/2004
003881083
60248-0140
MYPUBLISHER
Registered - (G)
United States - (US)
03/13/2002
76/381,710
01/14/2003
2,674,783
60248-0130
MYPUBLISHER
Registered - (G)
United States - (US)
09/12/2001
76/311,635
12/10/2002
2,658,767
60248-0131
MYPUBLISHER
Registered - (G)
United States - (US)
04/12/2004
78/400,308
08/16/2005
2,986,529
60248-0132
MYPUBLISHER
Registered - (G)
Canada - (CA)
06/11/2004
1219997
07/11/2006
TMA667250
60248-0137
MYPUBLISHER
Registered - (G)
China P.R. - (CN)
11/08/2005
4990025
10/28/2008
4990025
60248-0139
NEXO
Registered - (G)
United States - (US)
1/26/2007
77/092692
10/27/2009
3,701,973
 
Perfectly Personal
Registered - (G)
United States - (US)
06/10/2014
86/305,878
05/19/2015
4,740,761
60248-0171
PERFECTLY PERSONAL
Filed - (F)
Canada - (CA)
12/04/2014
1705770
 
 
60248-0176
PERFECTLY PERSONAL
Registered - (G)
Community Trademark - (EM)
12/05/2014
13532536
05/07/2015
13532536
60248-0177





--------------------------------------------------------------------------------




Mark
Status
Country
Filing Date
Application No.
Registration Date
Registration No.
HPBB Docket No.
PERFECTLY PERSONAL
Registered - (G)
Australia - (AU)
12/04/2014
1662547
04/20/2015
1662547
60248-0178
PERFECTLY PERSONAL
Registered - (G)
New Zealand - (NZ)
12/04/2014
1010189
09/29/2015
1010189
60248-0179
PHOTOCCINO
Registered - (G)
Community Trademark - (EM)
11/13/2012
11341427
11/13/2012
11341427
60248-0116
PHOTOCCINO
Registered - (G)
Israel - (IL)
11/14/2012
250908
11/14/2012
250908
60248-0117
PHOTOCCINO
Registered - (G)
United States - (US)
06/22/2012
85/658,926
02/12/2013
4,288,825
60248-0083
PHOTOWORKS
Registered - (G)
United States - (US)
07/22/1994
74/553,623
11/26/1996
2,018,625
60248-0048
PHOTOWORKS
Registered - (G)
United States - (US)
03/17/2000
76/003,344
03/11/2003
2,696,201
60248-0050
PICTURE MORE
Registered - (G)
United States - (US)
10/29/2009
77/860,523
11/23/2010
3,878,771
60248-0012
POSTCARDS BY SHUTTERFLY
Registered - (G)
United States - (US)
11/4/2004
78/511311
4/11/2006
3080812
 
PrintFix by Shutterfly
Filed - (F)
United States - (US)
04/22/2016
87011451
 
 
60248-0197
SEND SOMETHING SPECTACULAR
Registered - (G)
United States - (US)
06/24/2014
86/318,701
04/14/2015
4,721,652
60248-0172
SHUTTERFLY
Registered - (G)
Mexico - (MX)
02/07/2000
409587
02/07/2000
784928
60248-0078
SHUTTERFLY
Registered - (G)
Community Trademark - (EM)
02/01/2000
1485234
02/01/2000
1485234
60248-0079
SHUTTERFLY
Registered - (G)
New Zealand - (NZ)
08/10/1999
607492
08/10/1999
607492
60248-0080
SHUTTERFLY
Registered - (G)
Japan - (JP)
02/09/2000
2000-010085
04/20/2001
4469311
60248-0069
SHUTTERFLY
Registered - (G)
United States - (US)
08/10/1999
75/772,855
12/18/2001
2,520,840
60248-0029
SHUTTERFLY
Registered - (G)
Canada - (CA)
02/01/2000
1044596
01/08/2003
TMA573,175
60248-0030
SHUTTERFLY
Registered - (G)
Australia - (AU)
02/02/2000
822570
02/02/2000
822570
60248-0032
SHUTTERFLY
Registered - (G)
United States - (US)
03/07/2007
77/124,316
03/18/2008
3,397,397
60248-0016
SHUTTERFLY
Registered - (G)
China P.R. - (CN)
01/22/2007
6124322
07/14/2013
6124322
60248-0034
SHUTTERFLY
Registered - (G)
China P.R. - (CN)
01/22/2007
6124321
11/28/2013
6124321
60248-0035
SHUTTERFLY
Registered - (G)
China P.R. - (CN)
06/22/2007
6124629
01/28/2010
6124629
60248-0036
SHUTTERFLY
Registered - (G)
China P.R. - (CN)
06/22/2007
6124630
01/28/2010
6124630
60248-0037
SHUTTERFLY
Registered - (G)
China P.R. - (CN)
06/22/2007
6124319
05/21/2010
6124319
60248-0038
SHUTTERFLY
Registered - (G)
United States - (US)
01/18/2001
76/195,905
08/06/2002
2,604,030
60248-0026
SHUTTERFLY
Registered - (G)
China P.R. - (CN)
06/22/2007
6124320
05/21/2010
6124320
60248-0040
SHUTTERFLY
Registered - (G)
China P.R. - (CN)
02/12/2000
1607632
07/21/2001
1607632
60248-0041
SHUTTERFLY
Registered - (G)
United States - (US)
07/11/2014
86/335,084
04/28/2015
4,729,266
60248-0173





--------------------------------------------------------------------------------




Mark
Status
Country
Filing Date
Application No.
Registration Date
Registration No.
HPBB Docket No.
SHUTTERFLY & Design
Registered - (G)
United States - (US)
03/01/2012
85/557,433
04/09/2013
4,315,856
60248-0072
SHUTTERFLY COLLECTIONS
Registered - (G)
United States - (US)
7/11/2005
78/667870
10/17/2006
3,157,179
 
SHUTTERFLY EXPRESS
Registered - (G)
United States - (US)
06/16/2003
76/526,682
07/20/2004
2,864,567
60248-0024
SHUTTERFLY
Registered - (G)
Community Trademark - (EM)
12/17/2014
13577812
05/06/2015
13577812
60248-0181
SHUTTERFLY
Registered - (G)
Australia - (AU)
12/17/2014
1665030
04/23/2015
1665030
60248-0182
SHUTTERFLY
Registered - (G)
New Zealand - (NZ)
07/11/2014
1011105
06/18/2015
1011105
60248-0183
SHUTTERFLY
Filed - (F)
Canada - (CA)
12/17/2014
1707680
 
 
60248-0180
SHUTTERFLY.COM
Registered - (G)
China P.R. - (CN)
02/12/2000
1631758
09/07/2001
1631758
60248-0045
SHUTTERFLY.COM
Registered - (G)
Australia - (AU)
02/02/2000
822571
02/02/2000
822571
60248-0033
SIMPLE PATH
Registered - (G)
United States - (US)
06/11/2012
85/648,998
04/02/2013
4,312,112
60248-0077
SIMPLE PATH
Registered - (G)
Community Trademark - (EM)
09/20/2012
11203288
09/20/2012
11203288
60248-0106
Small Talk. Big Day.
Registered - (G)
United States - (US)
02/10/2015
86/530,509
05/03/2016
4952609
60248-0184
SMART AUTOFILL
Registered - (G)
United States - (US)
01/05/2011
85/211,395
11/20/2012
4,246,550
60248-0039
STORYBOARD
Registered - (G)
United States - (US)
10/31/2011
85/460,947
01/15/2013
4,274,218
60248-0071
TELL YOUR STORY
Registered - (G)
Community Trademark - (EM)
11/20/2012
11358157
11/20/2012
11358157
60248-0118
TELL YOUR STORY
Registered - (G)
United States - (US)
08/24/2012
85/711,994
01/15/2013
4,275,927
60248-0103
TELL YOUR STORY
Registered - (G)
United States - (US)
03/29/2005
78/597,254
10/31/2006
3,164,706
60248-0022
THIS LIFE
Registered - (G)
Community Trademark - (EM)
12/22/2010
9621021
12/22/2010
9621021
60248-0156
THIS LIFE
Registered - (G)
Japan - (JP)
01/11/2011
2011-001116
02/24/2012
5473580
60248-0157
ThisLife
Registered - (G)
Australia - (AU)
05/27/2013
1559457
05/27/2013
1559457
60248-0155
THISLIFE
Registered - (G)
Canada - (CA)
01/10/2011
1510627
12/04/2012
TMA837,662
60248-0123
ThisLife
Registered - (G)
New Zealand - (NZ)
05/27/2013
978054
05/27/2013
978054
60248-0154
THISLIFE
Registered - (G)
United States - (US)
07/14/2010
85/084,976
10/09/2012
4,222,371
60248-0122
TINY PRINTS
Registered - (G)
United States - (US)
09/19/2007
77/283,346
06/02/2009
3,629,373
60248-0056
TINY PRINTS
Registered - (G)
Australia - (AU)
05/26/2011
1427255
05/26/2011
1427255
60248-0062
TINY PRINTS
Registered - (G)
Community Trademark - (EM)
03/13/2008
6750343
03/13/2008
006750343
60248-0066
TINY PRINTS
Registered - (G)
Canada - (CA)
05/26/2011
1529272
12/14/2012
TMA838,458
60248-0063
TINY PRINTS
Registered - (G)
New Zealand - (NZ)
05/26/2011
842702
05/26/2011
842702
60248-0064





--------------------------------------------------------------------------------




Mark
Status
Country
Filing Date
Application No.
Registration Date
Registration No.
HPBB Docket No.
TP DESIGN
Filed - (F)
Canada - (CA)
08/31/2015
1744084
 
 
60248-0189
TP DESIGN
Registered - (G)
United States - (US)
05/11/2015
86625920
03/08/2016
4915300
60248-0185
TP DESIGN
Registered - (G)
Community Trademark - (EM)
08/20/2015
14496475
01/11/2016
14496475
60248-0186
TP DESIGN
Registered - (G)
Australia - (AU)
08/19/2015
1715459
12/16/2015
1715459
60248-0187
TP DESIGN
Registered - (G)
New Zealand - (NZ)
05/11/2015
1025959
02/23/2016
1025959
60248-0188
TREAT
Registered - (G)
Community Trademark - (EM)
05/10/2013
11807146
05/10/2013
11807146
60248-0152
TREAT
Registered - (G)
United States - (US)
11/04/2011
85/465,075
12/31/2013
4,459,573
60248-0070
VIVIDPICS
Registered - (G)
United States - (US)
03/13/2000
75/943,279
02/19/2002
2,541,483
60248-0027
VIVIDPICS
Registered - (G)
Brazil - (BR)
09/12/2000
823144585
06/12/2007
823144585
60248-0082
VIVIDPICS
Registered - (G)
Mexico - (MX)
09/12/2000
447164
03/27/2001
690986
60248-0031
WEDDING DIVAS
Registered - (G)
Australia - (AU)
07/12/2013
1568516
07/12/2013
1568516
60248-0158
WEDDING DIVAS
Registered - (G)
Community Trademark - (EM)
07/16/2013
11985983
07/16/2013
11985983
60248-0159
WEDDING DIVAS
Registered - (G)
New Zealand - (NZ)
02/07/2013
980845
02/07/2013
980845
60248-0160
WEDDING*PAPER DIVAS
Registered - (G)
Canada - (CA)
07/11/2011
1535083
07/19/2013
TMA855,688
60248-0068
WEDDING*PAPER DIVAS
Registered - (G)
United States - (US)
04/26/2011
85/305,280
07/10/2012
4,170,186
60248-0057
WEDDING*PAPER DIVAS
Registered - (G)
Community Trademark - (EM)
03/16/2009
8157851
03/16/2009
008157851
60248-0067







--------------------------------------------------------------------------------





Schedule IV to
the Guarantee and
Collateral Agreement
COMMERCIAL TORT CLAIMS
The Borrower does not have any pending commercial tort claims as of the
Restatement Effective Date.







--------------------------------------------------------------------------------








SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Guarantee and
Collateral Agreement dated as of November 22, 2011, as amended as of May 10,
2013 and as amended and restated as of June 10, 2016 (the “Collateral
Agreement”), among SHUTTERFLY, INC., a Delaware corporation (the “Borrower”),
each subsidiary of the Borrower listed on Schedule I thereto (each such
subsidiary individually a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors and the Borrower are referred
to collectively herein as the “Grantors”) and JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMCB”), as Administrative Agent (in such
capacity, the “Administrative Agent”).
A. Reference is made to the Credit Agreement dated as of November 22, 2011, as
amended as of May 10, 2013 and as amended and restated as of June 10, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
JPMCB, as Administrative Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement.
C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Section 7.13 of the Collateral Agreement provides that additional Subsidiaries
of the Borrower may become Subsidiary Loan Parties under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Loan Party under the Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 7.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, Grantor and
Guarantor under the Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Loan Party, Grantor and Guarantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Subsidiary Loan Party, Grantor and
Guarantor thereunder







--------------------------------------------------------------------------------





and (b) represents and warrants that the representations and warranties made by
it as a Grantor and Guarantor thereunder are true and correct on and as of the
date hereof. In furtherance of the foregoing, the New Subsidiary, as security
for the payment and performance in full of the Secured Obligations (as defined
in the Collateral Agreement), does hereby create and grant to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Collateral Agreement) of the New Subsidiary. Each reference to a “Guarantor”
or “Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office, (b) set forth on Schedule II attached hereto is a true
and correct schedule of all the Pledged Securities of the New Subsidiary and
(c) set forth on Schedule III attached hereto is a true and correct schedule of
Intellectual Property consisting of Copyrights, Patents and Trademarks of the
New Subsidiary.
SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties







--------------------------------------------------------------------------------





hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.
IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
                        
[Name Of New Subsidiary],
by
 
 
 
Name:
 
Title:
 
 
 
Legal Name:
 
Jurisdiction of Formation:
 
Location of Chief Executive office:







                        
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
by
 
 
 
Name:
 
Title:






















--------------------------------------------------------------------------------





NEW SUBSIDIARY INFORMATION


Name             Jurisdiction of Formation         Chief Executive Office





























--------------------------------------------------------------------------------





PLEDGED SECURITIES


Equity Interests
Issuer
Number of Certificate
Registered
Owner
Number and
Class of
Equity Interests
Percentage
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Debt Securities
Issuer
Principal Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 




























--------------------------------------------------------------------------------







INTELLECTUAL PROPERY









--------------------------------------------------------------------------------







[FORM OF]
PERFECTION CERTIFICATE
Reference is made to the Credit Agreement dated as of November 22, 2011, as
amended as of May 10, 2013 and as amended and restated as of June 10, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc. (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Guarantee and Collateral Agreement
referred to therein, as applicable.
The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
(as defined below) as follows:
1.  Legal Names.     
(a) Set forth on Schedule 1 is (i) the exact legal name of the Borrower and each
Designated Subsidiary (collectively, the “Loan Parties”), as such name appears
in its certificate of organization, and (ii) each other legal name such Loan
Party has had in the past five years, including the date of the relevant name
change.
(b) Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure in any manner within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form or jurisdiction of organization.
With respect to any such change that has occurred within the past five years,
Schedules 1, 2A and 2B set forth the information required by Sections 1 and 2 of
this Perfection Certificate as to each acquiree or constituent party to such
merger, consolidation or acquisition.
2.  Jurisdictions and Locations.
(a) Set forth on Schedule 2A is (i) the jurisdiction of organization and the
form of organization of each Loan Party, (ii) the organizational identification
number, if any, assigned to such Loan Party by such jurisdiction and the federal
taxpayer identification number, if any, of such Loan Party and (iii) the address
(including the county) of the chief executive office of such Loan Party.
(b) Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any books or records relating to any
Accounts, (ii) all locations where such Loan Party maintains a place of business
or any Collateral not otherwise identified on any Schedule herein and (iii) the
name and address of any Person







--------------------------------------------------------------------------------




other than a Loan Party that has possession of any Collateral (including any
books or records relating thereto and any computers and equipment containing
such books and records), indicating whether such Person holds such Collateral
subject to a Lien (including warehousemen’s, mechanics’ and other statutory
liens).
3.  Unusual Transactions.
All Accounts have been originated by the Loan Parties and all Inventory has been
acquired by the Loan Parties in the ordinary course of business.
4.  File Search Reports.
File search reports have been obtained from each Uniform Commercial Code filing
office identified with respect to such Loan Party in Section 2 hereof, and such
search reports reflect no liens against any of the Collateral other than those
permitted under the Credit Agreement.
5.  UCC Filings.
UCC financing statements have been prepared for filing in the proper UCC filing
office in the jurisdiction in which each Loan Party is located and, to the
extent any of the Collateral is comprised of fixtures, in the proper local
jurisdiction, in each case as set forth with respect to such Loan Party in
Section 2 above. Set forth on Schedule 5 is a complete and correct list of each
such filing and the UCC filing office or county recorder’s office in which such
filing is to be made.
6.  Stock Ownership and other Equity Interests.
Attached hereto as Schedule 6 is a true and correct list of all the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other equity interest of the Borrower and each Subsidiary and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests. Also set forth on Schedule 6 is each equity
investment of the Borrower or any Subsidiary that represents 50% or more of the
equity of the entity in which such investment was made.
7.  Debt Instruments.
Attached hereto as Schedule 7 is a true and correct list of all promissory notes
and other evidence of indebtedness held by the Borrower and each Subsidiary that
are required to be pledged under the Guarantee and Collateral Agreement,
specifying the creditor and debtor thereunder and the type and outstanding
principal amount thereof. Schedule 7 includes all intercompany notes.
8.  Advances.
Attached hereto as Schedule 8 is (a) a true and correct list of all advances
made by the Borrower to any Subsidiary of the Borrower or made by any Subsidiary
of the Borrower







--------------------------------------------------------------------------------




to the Borrower or to any other Subsidiary of the Borrower (other than those
identified on Schedule 7), which advances will be on and after the date hereof
evidenced by one or more intercompany notes pledged to the Administrative Agent
under the Collateral and Guarantee Agreement and (b) a true and correct list of
all unpaid intercompany transfers of goods sold and delivered by or to the
Borrower or any Subsidiary of the Borrower.


9.  Mortgage Filings.
Attached hereto as Schedule 9 is a schedule setting forth, with respect to each
Mortgaged Property, (a) the exact name of the Person that owns such property as
such name appears in its certificate of incorporation or other organizational
document, (b) if different from the name identified pursuant to clause (a), the
exact name of the current record owner of such property reflected in the records
of the filing office for such property identified pursuant to the following
clause and (c) the filing office in which a Mortgage with respect to such
property must be filed or recorded in order for the Administrative Agent to
obtain a perfected security interest therein.
10.  Intellectual Property.
Attached hereto as Schedule 10A in proper form for filing with the United States
Patent and Trademark Office is a schedule setting forth all of each Loan Party’s
Patents and Patent Applications, including the name of the registered owner,
type, registration or application number and the expiration date (if already
registered) of each Patent and Patent Application owned by any Loan Party.
Attached hereto as Schedule 10B in proper form for filing with the United States
Patent and Trademark Office is a schedule setting forth all of each Loan
Party’s Trademarks and Trademark Applications, including the name of the
registered owner, the registration or application number and the expiration date
(if already registered) of each Trademark and Trademark application owned by any
Loan Party.
Attached hereto as Schedule 10C in proper form for filing with the United States
Copyright Office is a schedule setting forth all of each Loan Party’s Copyrights
(including the name of the registered owner, title and the registration number)
and Copyright Applications (including the name of the registered owner and
title) of each Copyright or Copyright Application owned by any Loan Party.
11.  Commercial Tort Claims.
Attached hereto as Schedule 11 is a true and correct list of commercial tort
claims in excess of $500,000 held by any Loan Party, including a brief
description thereof.
12.  Deposit Accounts.







--------------------------------------------------------------------------------




Attached hereto as Schedule 12 is a true and correct list of deposit accounts
maintained by each Loan Party, including the name and address of the depositary
institution, the type of account and the account number.
13.  Securities Accounts.
Attached hereto as Schedule 13 is a true and correct list of securities accounts
maintained by each Loan Party, including the name and address of the
intermediary institution, the type of account and the account number.
[Signature page follows]











































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
10th day of June, 2016.
SHUTTERFLY, INC.,
by
                                            
Name:
Title:













































--------------------------------------------------------------------------------




Schedule 1
Legal Names
Loan Party’s Exact Legal Name
Other Legal Names
(including date of change)
 
 
 
 
 
 
 
 
 
 









Schedule 2A
Jurisdictions and Locations
Loan Party
Jurisdiction of Organization
Form of Organization
Organizational
Identification Number
(if any)
Federal Taxpayer Identification Number
(if any)
Chief Executive Office Address
(including county)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






























--------------------------------------------------------------------------------








Schedule 2B
Other Addresses
Loan Party
Locations where Books or Records Relating to Accounts Receivable are Maintained
(including county)
Other Locations where a Place of Business or any Collateral is Maintained
(including county)1
Name and Address of Other Persons
that have possession of any Collateral
(including county)2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

1 Indicate locations where chattel paper is kept with an asterisk (“*”).
2 Indicate each Person that holds any Lien (including warehousemen’s, mechanics’
and other statutory liens) on any Collateral in its possession with a double
asterisk (“**”).

















--------------------------------------------------------------------------------
















Schedule 5
UCC Filings
Loan Party[/Mortgaged Property]
UCC Filing Office[/County Recorder’s Office]
 
 
 
 
 
 
 
 
 
 


















--------------------------------------------------------------------------------






Schedule 6
Equity Interests
Loan Party
Issuer
Certificate Number
Number of Equity Interests
Percentage of Ownership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------


















Schedule 7
Debt Instruments
Loan Party
Creditor
Debtor
Type
Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------






Schedule 8
Advances and Intercompany Transfers



















































--------------------------------------------------------------------------------




Schedule 9
Mortgaged Property
I.
    Owned Real Property

Loan Party
Name of Owner
Name of Record Owner (if different)
Address
County Recorder’s Office
Fair Market Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II.
Leased Real Property

Loan Party
Name of Lessor
Name of Record Owner (if different)
Address
County Recorder’s Office
Fair Market Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------














Schedule 10A
Patents and Patent Applications















--------------------------------------------------------------------------------




Schedule 10B
Trademarks and Trademark Applications



















































--------------------------------------------------------------------------------






Schedule 10C
Copyrights and Copyright Applications























































































--------------------------------------------------------------------------------






Schedule 11
Commercial Tort Claims
Loan Party/Plaintiff
Defendant
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
































































--------------------------------------------------------------------------------




Schedule 12
Deposit Accounts
Loan Party
Depositary Institution (including address)
Type of Account
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
































































--------------------------------------------------------------------------------




Schedule 13
Securities Accounts
Loan Party
Financial Institution (including address)
Type of Account
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






























--------------------------------------------------------------------------------





[FORM OF] PATENT SECURITY AGREEMENT, dated as of [        ], among SHUTTERFLY,
INC. (the “Borrower”), the subsidiaries of the Borrower listed on Schedule I
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”).
Reference is made to the Guarantee and Collateral Agreement dated as of
November 22, 2011, as amended as of May 10, 2013 and as amended and restated as
of June 10, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Borrower, the Subsidiary Loan Parties
party thereto and the Administrative Agent. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement dated as of November 22, 2011, as amended as of May 10, 2013
and as amended and restated as of June 10, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). The obligations
of the Lenders to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Loan Parties are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.01(b) of the Security Agreement also
apply to this Agreement.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor, pursuant to the Security Agreement, did and hereby does grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Patent
Collateral”):
(a)all letters patent of the United States or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country, including those listed on Schedule II (the “Patents”), and all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.







--------------------------------------------------------------------------------




SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Administrative Agent with respect to the Patent Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.



























































































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




                
SHUTTERFLY, INC.
by
 
 
 
Name:
 
Title:





                
EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
by
 
 
 
Name:
 
Title:







                
JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:














--------------------------------------------------------------------------------






Schedule I
Subsidiary Loan Parties
 
 
 
 
 










































































--------------------------------------------------------------------------------






Schedule II
I. Patents
Registered Owner
Type
Registration Number
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II. Patent Applications
Registered Owner
Type
Registration Number
Date
Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



III. Patent Licenses







--------------------------------------------------------------------------------




Licensee
Licensor
Type
Registration Number
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------





[FORM OF] TRADEMARK SECURITY AGREEMENT, dated as of [          ], among
SHUTTERFLY, INC. (the “Borrower”), the subsidiaries of the Borrower listed on
Schedule I hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”).
Reference is made to the Guarantee and Collateral Agreement dated as of
November 22, 2011, as amended as of May 10, 2013 and as amended and restated as
of June 10, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Borrower, the Subsidiary Loan Parties
party thereto and the Administrative Agent. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement dated as of November 22, 2011, as amended as of May 10, 2013
and as amended and restated as of June 10, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). The obligations
of the Lenders to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Loan Parties are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.01(b) of the Security Agreement also
apply to this Agreement.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor, pursuant to the Security Agreement, did and hereby does grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Trademark
Collateral”):
(a)all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof, including those listed on
Schedule II (the “Trademarks”);







--------------------------------------------------------------------------------




(b)all goodwill associated with or symbolized by the Trademarks; and
(c)all assets, rights and interests that uniquely reflect or embody the
Trademarks.
SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.





















































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




                
SHUTTERFLY, INC.,
by
 
 
 
Name:
 
Title:





                
EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
by
 
 
 
Name:
 
Title:





                
JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
by
 
 
 
Name:
 
Title:
































--------------------------------------------------------------------------------












Schedule I
Subsidary Loan Parties
 
 
 
 
 










































































--------------------------------------------------------------------------------












Schedule II
I. Trademarks
Registered Owner
Mark
Registration Number
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II. Trademark Applications
Registered Owner
Mark
Registration Number
Date
Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



III. Trademark Licenses







--------------------------------------------------------------------------------




Licensee
Licensor
Mark
Registration Number
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





[FORM OF] COPYRIGHT SECURITY AGREEMENT, dated as of [         ], among
SHUTTERFLY, INC. (the “Borrower”), the subsidiaries of the Borrower listed on
Schedule I hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”).
Reference is made to the Guarantee and Collateral Agreement dated as of
November 22, 2011, as amended as of May 10, 2013 and as amended and restated as
of June 10, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Borrower, the Subsidiary Loan Parties
party thereto and the Administrative Agent. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement dated as of November 22, 2011, as amended as of May 10, 2013
and as amended and restated as of June 10, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). The obligations
of the Lenders to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Loan Parties are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.01(b) of the Security Agreement also
apply to this Agreement.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to the Security Agreement, did and hereby does grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Copyright
Collateral”):
(a)all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise, and all registrations and applications for registration of any such
copyright in the United States or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
in the United States Copyright Office, including those listed on Schedule II
(the “Copyrights”).
SECTION 3. Security Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Security Agreement.




--------------------------------------------------------------------------------




Each Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the Copyright Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.
































































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




                    
SHUTTERFLY, INC.,
by
 
 
 
Name:
 
Title:





                    
EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
by
 
 
 
 
Name:
 
Title:





                    
JPMORGAN CHASE BANK, as Administrative Agent,
by
 
 
 
Name:
 
Title:

























--------------------------------------------------------------------------------














Schedule I
Subsidiary Loan Parties
 
 
 
 
 



































































--------------------------------------------------------------------------------












Schedule II
I. Copyrights
Registered Owner
Title
Registration Number
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



II. Copyright Applications
Registered Owner
Title
Registration Number
Date
Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



III. Copyright Licenses




--------------------------------------------------------------------------------




Licensee
Licensor
Title
Registration Number
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------


EXHIBIT D




[FORM OF]
COMPLIANCE CERTIFICATE
[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]


Reference is made to the Credit Agreement dated as of November 22, 2011, as
amended as of May 10, 2013 and as amended and restated as of June 10, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Shutterfly, Inc. (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Each capitalized term used but not defined herein shall have the meaning
specified in the Credit Agreement
The undersigned hereby certifies, in his capacity as a [ ] of the Borrower and
not in a personal capacity, as follows:
1. I am a Financial Officer of the Borrower.
2. [[Attached as Schedule I hereto are] [The Borrower has delivered to the
Administrative Agent as provided in the Credit Agreement] the consolidated
financial statements required to be delivered under Section 5.01(a) of the
Credit Agreement as of the end of and for the fiscal year ended [ ], setting
forth in each case in comparative form the figures for the prior fiscal year,
together with an audit opinion thereon of [PricewaterhouseCoopers LLP] required
by Section 5.01(a), and a certificate of [PricewaterhouseCoopers LLP], as
required by Section 5.01(d) of the Credit Agreement, stating whether it obtained
knowledge during the course of its examination of such financial statements of
any Default, and, in the case it shall have obtained knowledge of any Default,
specifying the details thereof (which certificate may be limited to the extent
required by accounting rules or guidelines)1.]
[or]


[[Attached as Schedule I hereto are] [The Borrower has delivered to the
Administrative Agent as provided in the Credit Agreement] the consolidated
financial statements required to be delivered under Section 5.01(b) of the
Credit Agreement as of the end of and for the fiscal quarter
________________________
1 The certificate of [PricewaterhouseCoopers LLP] shall not be required to be
delivered if the Borrower has used commercially reasonable efforts to cause such
certificate to be delivered by such accounting firm and such accounting firm has
informed the Borrower that it is not able or willing to provide such
certificate.







--------------------------------------------------------------------------------




ended [ ] and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the prior fiscal year. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes.]
3. All notices required under Sections 5.03 and 5.04 of the Credit Agreement
have been provided.


4. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and the Subsidiaries during the
accounting period covered by the attached financial statements. The foregoing
examination did not disclose, and I have no knowledge of, (a) the existence of
any condition or event that constitutes a Default or an Event of Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, or (b) any
change in GAAP or in the application thereof since the date of the consolidated
balance sheet most recently theretofore delivered pursuant to Section 5.01(a) or
5.01(b) of the Credit Agreement (or prior to the first such delivery, referred
to in Section 3.04 of the Credit Agreement), that has had, or could have, a
significant effect on the calculations of the Fixed Charge Coverage Ratio or the
Leverage Ratio, except as set forth in a separate attachment, if any, to this
Certificate, specifying the nature of such change and the effect thereof on such
calculations.
5. The financial covenant computations and other information set forth on Annex
A hereto are true and accurate on and as of the date of this Certificate.
The foregoing certifications are made and delivered on [ ], pursuant to
Section 5.01(c) of the Credit Agreement.




SHUTTERFLY, INC.,

By: ______________________________    
Name:
Title:









--------------------------------------------------------------------------------


ANNEX A TO
COMPLIANCE CERTIFICATE






FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].
Leverage Ratio
Consolidated Total Indebtedness=    [          ]
Consolidated EBITDA=        [          ]
Actual Ratio=        [          ] to 1.0

Supporting detail showing the calculation of Consolidated Total Indebtedness is
attached hereto as Schedule 1. Supporting detail showing the calculation of
Consolidated EBITDA is attached hereto as Schedule 2.


Fixed Charge Coverage Ratio
Consolidated EBITDA=        [          ]
Consolidated Fixed Charges    =    [          ]
Actual Ratio=        [          ] to 1.00

Supporting detail showing the calculation of Consolidated Fixed Charges is
attached hereto as Schedule 3.













--------------------------------------------------------------------------------


EXHIBIT E




[FORM OF]
INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.
as Administrative Agent
Loan and Agency Services Group
10 South Dearborn
Chicago, IL 60603
Attention: [ ]
Fax: [ ]




Copy to:


JPMorgan Chase Bank, N.A.
as Administrative Agent
277 Park Avenue, Floor 23
New York, NY 10172
Attention: [ ]
Fax: [ ]
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 22, 2011, as
amended as of May 10, 2013 and as amended and restated as of June 10, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), Shutterfly, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement. This notice constitutes an Interest Election Request and
the Borrower hereby gives you notice, pursuant to Section 2.07 of the Credit
Agreement, that it requests the conversion or continuation of a Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such Borrowing and each resulting
Borrowing:


1.    Borrowing to which this request
applies:    _______________________________
        Principal Amount:    _______________________________
        Type:    _______________________________
        Interest Period1:    _______________________________
________________________
1 In the case of a Eurocurrency Borrowing, specify the last day of the current
Interest Period therefor.









--------------------------------------------------------------------------------








2.    Effective date of this election2:    _______________________________
3.    Resulting Borrowing[s]3
        Principal Amount4:    _______________________________
        Type5    _______________________________
        Interest Period6    _______________________________






Very truly yours,


SHUTTERFLY, INC.,
By:
 
 
 
Name:
 
Title:

















 



2 Must be a Business Day.
3 If different options are being elected with respect to different portions of
the Borrowing, provide the information required by this item 3 for each
resulting Borrowing. Each resulting Borrowings shall be in an aggregate amount
that is an integral multiple of, and not less than, the amount specified for a
Borrowing of such Class and Type in Section 2.02(c) of the Credit Agreement.
4 Indicate the principal amount of the resulting Borrowing and the percentage of
the Borrowing in item 1 above.
5 Specify whether the resulting Borrowing is to be a ABR Borrowing or a
Eurocurrency Borrowing.
6 Applicable only if the resulting Borrowing is to be a Eurocurrency Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months (or, if agreed to by each Lender, any number of
months not more than twelve months). Cannot extend beyond the Maturity Date.







--------------------------------------------------------------------------------


EXHIBIT F


[FORM OF]
PERFECTION CERTIFICATE
Reference is made to the Credit Agreement dated as of November 22, 2011, as
amended as of May 10, 2013 and as amended and restated as of June 10, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc. (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Guarantee and Collateral Agreement
referred to therein, as applicable.
The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:
1.  Legal Names.     
(a) Set forth on Schedule 1 is (i) the exact legal name of each Loan Party, as
such name appears in its certificate of organization, and (ii) each other legal
name such Loan Party has had in the past five years, including the date of the
relevant name change.
(b) Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure in any manner within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form or jurisdiction of organization.
With respect to any such change that has occurred within the past five years,
Schedules 1, 2A and 2B set forth the information required by Sections 1 and 2 of
this Perfection Certificate as to each acquiree or constituent party to such
merger, consolidation or acquisition.
2.  Jurisdictions and Locations.
(a) Set forth on Schedule 2A is (i) the jurisdiction of organization and the
form of organization of each Loan Party, (ii) the organizational identification
number, if any, assigned to such Loan Party by such jurisdiction and the federal
taxpayer identification number, if any, of such Loan Party and (iii) the address
(including the county) of the chief executive office of such Loan Party.
(b) Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any books or records relating to any
Accounts, (ii) all locations where such Loan Party maintains a place of business
or any Collateral not otherwise identified on any Schedule herein and (iii) the
name and address of any Person other than a Loan Party that has possession of
any Collateral (including any books or records relating thereto and any
computers and equipment containing such books and







--------------------------------------------------------------------------------




records), indicating whether such Person holds such Collateral subject to a Lien
(including warehousemen’s, mechanics’ and other statutory liens).
3.  Unusual Transactions.
All Accounts have been originated by the Loan Parties and all Inventory has been
acquired by the Loan Parties in the ordinary course of business.
4.  File Search Reports.
File search reports have been obtained from each Uniform Commercial Code filing
office identified with respect to such Loan Party in Section 2 hereof, and such
search reports reflect no liens against any of the Collateral other than those
permitted under the Credit Agreement.
5.  UCC Filings.
UCC financing statements have been prepared for filing in the proper UCC filing
office in the jurisdiction in which each Loan Party is located and, to the
extent any of the Collateral is comprised of fixtures, in the proper local
jurisdiction, in each case as set forth with respect to such Loan Party in
Section 2 above. Set forth on Schedule 5 is a complete and correct list of each
such filing and the UCC filing office or county recorder’s office in which such
filing is to be made.
6.  Stock Ownership and other Equity Interests.
Attached hereto as Schedule 6 is a true and correct list of all the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other equity interest of the Borrower and each Subsidiary and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests. Also set forth on Schedule 6 is each equity
investment of the Borrower or any Subsidiary that represents 50% or more of the
equity of the entity in which such investment was made.
7.  Debt Instruments.
Attached hereto as Schedule 7 is a true and correct list of all promissory notes
and other evidence of indebtedness held by the Borrower and each Subsidiary that
are required to be pledged under the Guarantee and Collateral Agreement,
specifying the creditor and debtor thereunder and the type and outstanding
principal amount thereof. Schedule 7 includes all intercompany notes.
8.  Advances.
Attached hereto as Schedule 8 is (a) a true and correct list of all advances
made by the Borrower to any Subsidiary of the Borrower or made by any Subsidiary
of the Borrower to the Borrower or to any other Subsidiary of the Borrower
(other than those identified on Schedule 7), which advances will be on and after
the date hereof evidenced by one or







--------------------------------------------------------------------------------




more intercompany notes pledged to the Administrative Agent under the Collateral
and Guarantee Agreement and (b) a true and correct list of all unpaid
intercompany transfers of goods sold and delivered by or to the Borrower or any
Subsidiary of the Borrower.
9.  Mortgage Filings.
Attached hereto as Schedule 9 is a schedule setting forth, with respect to each
Mortgaged Property, (a) the exact name of the Person that owns such property as
such name appears in its certificate of incorporation or other organizational
document, (b) if different from the name identified pursuant to clause (a), the
exact name of the current record owner of such property reflected in the records
of the filing office for such property identified pursuant to the following
clause and (c) the filing office in which a Mortgage with respect to such
property must be filed or recorded in order for the Administrative Agent to
obtain a perfected security interest therein.
10.  Intellectual Property.
Attached hereto as Schedule 10A in proper form for filing with the United States
Patent and Trademark Office is a schedule setting forth all of each Loan Party’s
Patents and Patent Applications, including the name of the registered owner,
type, registration or application number and the expiration date (if already
registered) of each Patent and Patent Application owned by any Loan Party.
Attached hereto as Schedule 10B in proper form for filing with the United States
Patent and Trademark Office is a schedule setting forth all of each Loan
Party’s Trademarks and Trademark Applications, including the name of the
registered owner, the registration or application number and the expiration date
(if already registered) of each Trademark and Trademark application owned by any
Loan Party.
Attached hereto as Schedule 10C in proper form for filing with the United States
Copyright Office is a schedule setting forth all of each Loan Party’s Copyrights
(including the name of the registered owner, title and the registration number)
and Copyright Applications (including the name of the registered owner and
title) of each Copyright or Copyright Application owned by any Loan Party.
11.  Commercial Tort Claims.
Attached hereto as Schedule 11 is a true and correct list of commercial tort
claims in excess of $500,000 held by any Loan Party, including a brief
description thereof.
12.  Deposit Accounts.
Attached hereto as Schedule 12 is a true and correct list of deposit accounts
maintained by each Loan Party, including the name and address of the depositary
institution, the type of account and the account number.
13.  Securities Accounts.







--------------------------------------------------------------------------------




Attached hereto as Schedule 13 is a true and correct list of securities accounts
maintained by each Loan Party, including the name and address of the
intermediary institution, the type of account and the account number.
[Signature page follows]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
_____ day of June, 2016.
SHUTTERFLY, INC.,
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------





Schedule 1
Legal Names
Loan Party’s Exact Legal Name
Other Legal Names
(including date of change)
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





Schedule 2A
Jurisdictions and Locations
Loan Party
Jurisdiction of Organization
Form of Organization
Organizational
Identification Number
(if any)
Federal Taxpayer Identification Number
(if any)
Chief Executive Office Address
(including county)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 2B
Other Addresses
Loan Party
Locations where Books or Records Relating to Accounts Receivable are Maintained
(including county)
Other Locations where a Place of Business or any Collateral is Maintained
(including county)1
Name and Address of Other Persons
that have possession of any Collateral
(including county)2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

1 Indicate locations where chattel paper is kept with an asterisk (“*”).
2 Indicate each Person that holds any Lien (including warehousemen’s, mechanics’
and other statutory liens) on any Collateral in its possession with a double
asterisk (“**”)







--------------------------------------------------------------------------------





Schedule 5
UCC Filings
Loan Party[/Mortgaged Property]
UCC Filing Office[/County Recorder’s Office]
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 6
Equity Interests
Loan Party
Issuer
Certificate Number
Number of Equity Interests
Percentage of Ownership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 7
Debt Instruments
Loan Party
Creditor
Debtor
Type
Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 8
Advances and Intercompany Transfers







--------------------------------------------------------------------------------





Schedule 9
Mortgaged Property
I.    Owned Real Property
Loan Party
Name of Owner
Name of Record Owner (if different)
Address
County Recorder’s Office
Fair Market Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

II.    Leased Real Property
Loan Party
Name of Lessor
Name of Record Owner (if different)
Address
County Recorder’s Office
Fair Market Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 10A
Patents and Patent Applications







--------------------------------------------------------------------------------





Schedule 10B
Trademarks and Trademark Applications









--------------------------------------------------------------------------------





Schedule 10C
Copyrights and Copyright Applications







--------------------------------------------------------------------------------








Schedule 11
Commercial Tort Claims
Loan Party/Plaintiff
Defendant
Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------








Schedule 12
Deposit Accounts
Loan Party
Depositary Institution (including address)
Type of Account
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 13
Securities Accounts
Loan Party
Financial Institution (including address)
Type of Account
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------


EXHIBIT G-1


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 22, 2011,
as amended as of May 10, 2013 and as amended and restated as of June 10, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------


EXHIBIT G-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 22, 2011,
as amended as of May 10, 2013 and as amended and restated as of June 10, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------


EXHIBIT G-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 22, 2011,
as amended as of May 10, 2013 and as amended and restated as of June 10, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]







--------------------------------------------------------------------------------


EXHIBIT G-4




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of November 22, 2011,
as amended as of May 10, 2013 and as amended and restated as of June 10, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]





